Exhibit 10.43

 

CREDIT AGREEMENT

dated as of May 5, 2006

among

OPTION CARE, INC.,
as the Company,

CERTAIN SUBSIDIARIES OF OPTION CARE, INC.,

THE VARIOUS FINANCIAL INSTITUTIONS PARTY HERETO,
as Lenders,

and

LASALLE BANK NATIONAL ASSOCIATION,
as Administrative Agent

 

 

LASALLE BANK NATIONAL ASSOCIATION,
as Arranger


--------------------------------------------------------------------------------


SECTION 1 [a06-9433_1ex10d43.htm#Section1Definitions__155956]

 

DEFINITIONS. [a06-9433_1ex10d43.htm#Section1Definitions__155956]

 

1

1.1 [a06-9433_1ex10d43.htm#a1_1Definitions__160001]

 

Definitions [a06-9433_1ex10d43.htm#a1_1Definitions__160001]

 

1

1.2 [a06-9433_1ex10d43.htm#a1_2OtherInterpretiveProvisions__160138]

 

Other Interpretive Provisions
[a06-9433_1ex10d43.htm#a1_2OtherInterpretiveProvisions__160138]

 

16

 

 

 

 

 

SECTION 2 [a06-9433_1ex10d43.htm#Section2CommitmentsOfTheLendersBo_160147]

 

COMMITMENTS OF THE LENDERS; BORROWING, CONVERSION AND LETTER OF CREDIT
PROCEDURES. [a06-9433_1ex10d43.htm#Section2CommitmentsOfTheLendersBo_160147]

 

16

2.1 [a06-9433_1ex10d43.htm#a2_1Commitments_On_160152]

 

Commitments [a06-9433_1ex10d43.htm#a2_1Commitments_On_160152]

 

16

 

 

2.1.1 [a06-9433_1ex10d43.htm#a2_1_1RevolvingLoanCommitment_160156]

 

Revolving Loan Commitment
[a06-9433_1ex10d43.htm#a2_1_1RevolvingLoanCommitment_160156]

 

17

 

 

2.1.2 [a06-9433_1ex10d43.htm#a2_1_2Reserved__160203]

 

Reserved [a06-9433_1ex10d43.htm#a2_1_2Reserved__160203]

 

17

 

 

2.1.3 [a06-9433_1ex10d43.htm#a2_1_3LcCommitment_160205]

 

L/C Commitment [a06-9433_1ex10d43.htm#a2_1_3LcCommitment_160205]

 

17

2.2 [a06-9433_1ex10d43.htm#a2_2LoanProcedures__160211]

 

Loan Procedures [a06-9433_1ex10d43.htm#a2_2LoanProcedures__160211]

 

17

 

 

2.2.1 [a06-9433_1ex10d43.htm#a2_2_1VariousTypesOfLoans__160214]

 

Various Types of Loans [a06-9433_1ex10d43.htm#a2_2_1VariousTypesOfLoans__160214]

 

18

 

 

2.2.2 [a06-9433_1ex10d43.htm#a2_2_2BorrowingProcedures_T_160220]

 

Borrowing Procedures [a06-9433_1ex10d43.htm#a2_2_2BorrowingProcedures_T_160220]

 

17

 

 

2.2.3 [a06-9433_1ex10d43.htm#a2_2_3ConversionAndContinuationPr_160225]

 

Conversion and Continuation Procedures
[a06-9433_1ex10d43.htm#a2_2_3ConversionAndContinuationPr_160225]

 

18

 

 

2.2.4 [a06-9433_1ex10d43.htm#a2_2_4SwingLineFacility__160239]

 

Swing Line Facility [a06-9433_1ex10d43.htm#a2_2_4SwingLineFacility__160239]

 

20

2.3 [a06-9433_1ex10d43.htm#a2_3LetterOfCreditProcedures__160323]

 

Letter of Credit Procedures
[a06-9433_1ex10d43.htm#a2_3LetterOfCreditProcedures__160323]

 

21

 

 

2.3.1 [a06-9433_1ex10d43.htm#a2_3_1LcApplications__160325]

 

L/C Applications [a06-9433_1ex10d43.htm#a2_3_1LcApplications__160325]

 

21

 

 

2.3.2 [a06-9433_1ex10d43.htm#a2_3_2ParticipationsInLettersOfCr_160328]

 

Participations in Letters of Credit
[a06-9433_1ex10d43.htm#a2_3_2ParticipationsInLettersOfCr_160328]

 

21

 

 

2.3.3 [a06-9433_1ex10d43.htm#a2_3_3ReimbursementObligations_160332]

 

Reimbursement Obligations
[a06-9433_1ex10d43.htm#a2_3_3ReimbursementObligations_160332]

 

22

 

 

2.3.4 [a06-9433_1ex10d43.htm#a2_3_4FundingByLendersToIssuingLe_160336]

 

Funding by Lenders to Issuing Lender
[a06-9433_1ex10d43.htm#a2_3_4FundingByLendersToIssuingLe_160336]

 

22

2.4 [a06-9433_1ex10d43.htm#a2_4CommitmentsSeveral_The_160342]

 

Commitments Several [a06-9433_1ex10d43.htm#a2_4CommitmentsSeveral_The_160342]

 

23

2.5 [a06-9433_1ex10d43.htm#a2_5CertainConditions_Except_160349]

 

Certain Conditions [a06-9433_1ex10d43.htm#a2_5CertainConditions_Except_160349]

 

23

 

 

 

 

 

SECTION 3 [a06-9433_1ex10d43.htm#Section3EvidencingOfLoans_160352]

 

EVIDENCING OF LOANS. [a06-9433_1ex10d43.htm#Section3EvidencingOfLoans_160352]

 

23

3.1 [a06-9433_1ex10d43.htm#a3_1Notes__160354]

 

Notes [a06-9433_1ex10d43.htm#a3_1Notes__160354]

 

23

3.2 [a06-9433_1ex10d43.htm#a3_2Recordkeeping_160358]

 

Recordkeeping [a06-9433_1ex10d43.htm#a3_2Recordkeeping_160358]

 

23

 

 

 

 

 

SECTION 4 [a06-9433_1ex10d43.htm#Section4Interest__160406]

 

INTEREST. [a06-9433_1ex10d43.htm#Section4Interest__160406]

 

24

4.1 [a06-9433_1ex10d43.htm#a4_1InterestRates_The_160408]

 

Interest Rates [a06-9433_1ex10d43.htm#a4_1InterestRates_The_160408]

 

24

4.2 [a06-9433_1ex10d43.htm#a4_2InterestPaymentDates__160418]

 

Interest Payment Dates [a06-9433_1ex10d43.htm#a4_2InterestPaymentDates__160418]

 

24

4.3 [a06-9433_1ex10d43.htm#a4_3SettingAndNoticeOfLiborRates__160415]

 

Setting and Notice of LIBOR Rates
[a06-9433_1ex10d43.htm#a4_3SettingAndNoticeOfLiborRates__160415]

 

24

4.4 [a06-9433_1ex10d43.htm#a4_4ComputationOfInterest_Interes_160423]

 

Computation of Interest
[a06-9433_1ex10d43.htm#a4_4ComputationOfInterest_Interes_160423]

 

24

 

 

 

 

 

SECTION 5 [a06-9433_1ex10d43.htm#Section5Fees__160429]

 

FEES. [a06-9433_1ex10d43.htm#Section5Fees__160429]

 

25

5.1 [a06-9433_1ex10d43.htm#a5_1NonuseFee__160433]

 

Non-Use Fee [a06-9433_1ex10d43.htm#a5_1NonuseFee__160433]

 

25

5.2 [a06-9433_1ex10d43.htm#a5_2LetterOfCreditFees__160437]

 

Letter of Credit Fees [a06-9433_1ex10d43.htm#a5_2LetterOfCreditFees__160437]

 

25

5.3 [a06-9433_1ex10d43.htm#a5_3AdministrativeAgentsFees__160444]

 

Administrative Agent’s Fees
[a06-9433_1ex10d43.htm#a5_3AdministrativeAgentsFees__160444]

 

25

 

 

 

 

 

SECTION 6 [a06-9433_1ex10d43.htm#Section6ReductionOrTerminationOfT_160447]

 

REDUCTION OR TERMINATION OF THE REVOLVING COMMITMENT; PREPAYMENTS.
[a06-9433_1ex10d43.htm#Section6ReductionOrTerminationOfT_160447]

 

25

6.1 [a06-9433_1ex10d43.htm#a6_1ReductionOrTerminationOfTheRe_160450]

 

Reduction or Termination of the Revolving Commitment
[a06-9433_1ex10d43.htm#a6_1ReductionOrTerminationOfTheRe_160450]

 

25

 

 

6.1.1 [a06-9433_1ex10d43.htm#a6_1_1VoluntaryReductionOrTermina_160453]

 

Voluntary Reduction or Termination of the Revolving Commitment
[a06-9433_1ex10d43.htm#a6_1_1VoluntaryReductionOrTermina_160453]

 

27

 

 

6.1.2 [a06-9433_1ex10d43.htm#a6_1_2MandatoryReductionsOfRevolv_160500]

 

Mandatory Reductions of Revolving Commitment
[a06-9433_1ex10d43.htm#a6_1_2MandatoryReductionsOfRevolv_160500]

 

26

 

 

6.1.3 [a06-9433_1ex10d43.htm#a6_1_3AllReductionsOfTheRevolving_160503]

 

All Reductions of the Revolving Commitment
[a06-9433_1ex10d43.htm#a6_1_3AllReductionsOfTheRevolving_160503]

 

26

i


--------------------------------------------------------------------------------




 

6.2 [a06-9433_1ex10d43.htm#a6_2Prepayments__160505]

 

Prepayments [a06-9433_1ex10d43.htm#a6_2Prepayments__160505]

 

26

 

 

6.2.1 [a06-9433_1ex10d43.htm#a6_2_1VoluntaryPrepayments__160516]

 

Voluntary Prepayments [a06-9433_1ex10d43.htm#a6_2_1VoluntaryPrepayments__160516]

 

26

6.3 [a06-9433_1ex10d43.htm#a6_3MannerOfPrepayments__160522]

 

Manner of Prepayments [a06-9433_1ex10d43.htm#a6_3MannerOfPrepayments__160522]

 

26

 

 

6.3.1 [a06-9433_1ex10d43.htm#a6_3_1AllPrepayments__160525]

 

All Prepayments [a06-9433_1ex10d43.htm#a6_3_1AllPrepayments__160525]

 

26

 

 

6.3.2 [a06-9433_1ex10d43.htm#a6_3_2Reserved__160529]

 

Reserved [a06-9433_1ex10d43.htm#a6_3_2Reserved__160529]

 

26

6.4 [a06-9433_1ex10d43.htm#a6_4Repayments__160533]

 

Repayments. [a06-9433_1ex10d43.htm#a6_4Repayments__160533]

 

28

 

 

6.4.1 [a06-9433_1ex10d43.htm#a6_4_1RevolvingLoans__160537]

 

Revolving Loans [a06-9433_1ex10d43.htm#a6_4_1RevolvingLoans__160537]

 

28

 

 

6.4.2 [a06-9433_1ex10d43.htm#a6_4_2Reserved__160539]

 

Reserved [a06-9433_1ex10d43.htm#a6_4_2Reserved__160539]

 

27

 

 

6.4.3 [a06-9433_1ex10d43.htm#a6_4_3Reserved__160541]

 

Reserved [a06-9433_1ex10d43.htm#a6_4_3Reserved__160541]

 

27

 

 

 

 

 

SECTION 7 [a06-9433_1ex10d43.htm#Section7MakingAndProrationOfPayme_160544]

 

MAKING AND PRORATION OF PAYMENTS; SETOFF; TAXES.
[a06-9433_1ex10d43.htm#Section7MakingAndProrationOfPayme_160544]

 

27

7.1 [a06-9433_1ex10d43.htm#a7_1MakingOfPayments__160546]

 

Making of Payments [a06-9433_1ex10d43.htm#a7_1MakingOfPayments__160546]

 

27

7.2 [a06-9433_1ex10d43.htm#a7_2ApplicationOfCertainPayments__160549]

 

Application of Certain Payments
[a06-9433_1ex10d43.htm#a7_2ApplicationOfCertainPayments__160549]

 

27

7.3 [a06-9433_1ex10d43.htm#a7_3DueDateExtension__160554]

 

Due Date Extension [a06-9433_1ex10d43.htm#a7_3DueDateExtension__160554]

 

27

7.4 [a06-9433_1ex10d43.htm#a7_4Setoff__160557]

 

Setoff [a06-9433_1ex10d43.htm#a7_4Setoff__160557]

 

27

7.5 [a06-9433_1ex10d43.htm#a7_5ProrationOfPayments__160603]

 

Proration of Payments [a06-9433_1ex10d43.htm#a7_5ProrationOfPayments__160603]

 

28

7.6 [a06-9433_1ex10d43.htm#a7_6Taxes__160606]

 

Taxes [a06-9433_1ex10d43.htm#a7_6Taxes__160606]

 

28

 

 

 

 

 

SECTION 8 [a06-9433_1ex10d43.htm#Section8IncreasedCostsSpecialProv_160619]

 

INCREASED COSTS; SPECIAL PROVISIONS FOR LIBOR LOANS.
[a06-9433_1ex10d43.htm#Section8IncreasedCostsSpecialProv_160619]

 

30

8.1 [a06-9433_1ex10d43.htm#a8_1IncreasedCosts__160628]

 

Increased Costs [a06-9433_1ex10d43.htm#a8_1IncreasedCosts__160628]

 

30

8.2 [a06-9433_1ex10d43.htm#a8_2BasisForDeterminingInterestRa_160731]

 

Basis for Determining Interest Rate Inadequate or Unfair
[a06-9433_1ex10d43.htm#a8_2BasisForDeterminingInterestRa_160731]

 

31

8.3 [a06-9433_1ex10d43.htm#a8_3ChangesInLawRenderingLiborLoa_160734]

 

Changes in Law Rendering LIBOR Loans Unlawful
[a06-9433_1ex10d43.htm#a8_3ChangesInLawRenderingLiborLoa_160734]

 

31

8.4 [a06-9433_1ex10d43.htm#a8_4FundingLosses_160737]

 

Funding Losses [a06-9433_1ex10d43.htm#a8_4FundingLosses_160737]

 

31

8.5 [a06-9433_1ex10d43.htm#a8_5RightOfLendersToFundThroughOt_160747]

 

Right of Lenders to Fund through Other Offices
[a06-9433_1ex10d43.htm#a8_5RightOfLendersToFundThroughOt_160747]

 

32

8.6 [a06-9433_1ex10d43.htm#a8_6DiscretionOfLendersAsToManner_160752]

 

Discretion of Lenders as to Manner of Funding
[a06-9433_1ex10d43.htm#a8_6DiscretionOfLendersAsToManner_160752]

 

33

8.7 [a06-9433_1ex10d43.htm#a8_7MitigationOfCircumstancesRepl_160755]

 

Mitigation of Circumstances; Replacement of Lenders
[a06-9433_1ex10d43.htm#a8_7MitigationOfCircumstancesRepl_160755]

 

32

8.8 [a06-9433_1ex10d43.htm#a8_8ConclusivenessOfStatementsSur_160803]

 

Conclusiveness of Statements; Survival of Provisions
[a06-9433_1ex10d43.htm#a8_8ConclusivenessOfStatementsSur_160803]

 

33

 

 

 

 

 

SECTION 9 [a06-9433_1ex10d43.htm#Section9RepresentationsAndWarrant_160808]

 

REPRESENTATIONS AND WARRANTIES.
[a06-9433_1ex10d43.htm#Section9RepresentationsAndWarrant_160808]

 

34

9.1 [a06-9433_1ex10d43.htm#a9_1Organization_Each_160810]

 

Organization [a06-9433_1ex10d43.htm#a9_1Organization_Each_160810]

 

33

9.2 [a06-9433_1ex10d43.htm#a9_2AuthorizationNoConflict__160813]

 

Authorization; No Conflict
[a06-9433_1ex10d43.htm#a9_2AuthorizationNoConflict__160813]

 

33

9.3 [a06-9433_1ex10d43.htm#a9_3ValidityAndBindingNature__160818]

 

Validity and Binding Nature
[a06-9433_1ex10d43.htm#a9_3ValidityAndBindingNature__160818]

 

33

9.4 [a06-9433_1ex10d43.htm#a9_4FinancialCondition__160839]

 

Financial Condition [a06-9433_1ex10d43.htm#a9_4FinancialCondition__160839]

 

34

9.5 [a06-9433_1ex10d43.htm#a9_5NoMaterialAdverseChange__160842]

 

No Material Adverse Change
[a06-9433_1ex10d43.htm#a9_5NoMaterialAdverseChange__160842]

 

35

9.6 [a06-9433_1ex10d43.htm#a9_6LitigationAndContingentLiabil_160845]

 

Litigation and Contingent Liabilities
[a06-9433_1ex10d43.htm#a9_6LitigationAndContingentLiabil_160845]

 

35

9.7 [a06-9433_1ex10d43.htm#a9_7OwnershipOfPropertiesLiens__160848]

 

Ownership of Properties; Liens
[a06-9433_1ex10d43.htm#a9_7OwnershipOfPropertiesLiens__160848]

 

34

9.8 [a06-9433_1ex10d43.htm#a9_8EquityOwnershipSubsidiaries__160851]

 

Equity Ownership; Subsidiaries
[a06-9433_1ex10d43.htm#a9_8EquityOwnershipSubsidiaries__160851]

 

34

9.9 [a06-9433_1ex10d43.htm#a9_9PensionPlans__160855]

 

Pension Plans [a06-9433_1ex10d43.htm#a9_9PensionPlans__160855]

 

34

9.10 [a06-9433_1ex10d43.htm#a9_10InvestmentCompanyAct__160902]

 

Investment Company Act [a06-9433_1ex10d43.htm#a9_10InvestmentCompanyAct__160902]

 

35

9.11 [a06-9433_1ex10d43.htm#a9_11PublicUtilityHoldingCompanyA_160907]

 

Public Utility Holding Company Act
[a06-9433_1ex10d43.htm#a9_11PublicUtilityHoldingCompanyA_160907]

 

35

9.12 [a06-9433_1ex10d43.htm#a9_12RegulationU__160909]

 

Regulation U [a06-9433_1ex10d43.htm#a9_12RegulationU__160909]

 

35

9.13 [a06-9433_1ex10d43.htm#a9_13Taxes__160913]

 

Taxes [a06-9433_1ex10d43.htm#a9_13Taxes__160913]

 

35

9.14 [a06-9433_1ex10d43.htm#a9_14SolvencyEtc__160919]

 

Solvency, etc [a06-9433_1ex10d43.htm#a9_14SolvencyEtc__160919]

 

37

9.15 [a06-9433_1ex10d43.htm#a9_15EnvironmentalMatters__160922]

 

Environmental Matters [a06-9433_1ex10d43.htm#a9_15EnvironmentalMatters__160922]

 

36

9.16 [a06-9433_1ex10d43.htm#a9_16Insurance_160926]

 

Insurance [a06-9433_1ex10d43.htm#a9_16Insurance_160926]

 

36

9.17 [a06-9433_1ex10d43.htm#a9_17RealProperty_Set_160931]

 

Real Property [a06-9433_1ex10d43.htm#a9_17RealProperty_Set_160931]

 

38

ii


--------------------------------------------------------------------------------




 

9.18 [a06-9433_1ex10d43.htm#a9_18Information__160933]

 

Information [a06-9433_1ex10d43.htm#a9_18Information__160933]

 

37

9.19 [a06-9433_1ex10d43.htm#a9_19IntellectualProperty__160941]

 

Intellectual Property [a06-9433_1ex10d43.htm#a9_19IntellectualProperty__160941]

 

37

9.20 [a06-9433_1ex10d43.htm#a9_20BurdensomeObligations_160944]

 

Burdensome Obligations [a06-9433_1ex10d43.htm#a9_20BurdensomeObligations_160944]

 

37

9.21 [a06-9433_1ex10d43.htm#a9_21LaborMatters__160947]

 

Labor Matters [a06-9433_1ex10d43.htm#a9_21LaborMatters__160947]

 

37

9.22 [a06-9433_1ex10d43.htm#a9_22NoDefault__160949]

 

No Default [a06-9433_1ex10d43.htm#a9_22NoDefault__160949]

 

37

9.23 [a06-9433_1ex10d43.htm#a9_23ComplianceWithHealthCareLaws_160955]

 

Reserved [a06-9433_1ex10d43.htm#a9_23ComplianceWithHealthCareLaws_160955]

 

37

9.24 [a06-9433_1ex10d43.htm#a9_24Reserved__161003]

 

Subordinated Debt [a06-9433_1ex10d43.htm#a9_24Reserved__161003]

 

38

 

 

 

 

 

SECTION 10 [a06-9433_1ex10d43.htm#Section10AffirmativeCovenants__161006]

 

AFFIRMATIVE COVENANTS.
[a06-9433_1ex10d43.htm#Section10AffirmativeCovenants__161006]

 

38

10.1 [a06-9433_1ex10d43.htm#a10_1ReportsCertificatesAndOtherI_161017]

 

Reports, Certificates and Other Information
[a06-9433_1ex10d43.htm#a10_1ReportsCertificatesAndOtherI_161017]

 

38

 

 

10.1.1 [a06-9433_1ex10d43.htm#a10_1_1AnnualReport__161020]

 

Annual Report [a06-9433_1ex10d43.htm#a10_1_1AnnualReport__161020]

 

38

 

 

10.1.2 [a06-9433_1ex10d43.htm#a10_1_2InterimReports__161028]

 

Interim Reports [a06-9433_1ex10d43.htm#a10_1_2InterimReports__161028]

 

38

 

 

10.1.3 [a06-9433_1ex10d43.htm#a10_1_3ComplianceCertificates_Con_161034]

 

Compliance Certificates
[a06-9433_1ex10d43.htm#a10_1_3ComplianceCertificates_Con_161034]

 

39

 

 

10.1.4 [a06-9433_1ex10d43.htm#a10_1_4ReportsToTheSecAndToShareh_161037]

 

Reports to the SEC and to Shareholders
[a06-9433_1ex10d43.htm#a10_1_4ReportsToTheSecAndToShareh_161037]

 

39

 

 

10.1.5 [a06-9433_1ex10d43.htm#a10_1_5NoticeOfDefaultLitigationA_161040]

 

Notice of Default, Litigation and ERISA Matters
[a06-9433_1ex10d43.htm#a10_1_5NoticeOfDefaultLitigationA_161040]

 

39

 

 

10.1.6 [a06-9433_1ex10d43.htm#a10_1_6Reserved__161047]

 

Borrowing Base Certificates [a06-9433_1ex10d43.htm#a10_1_6Reserved__161047]

 

40

 

 

10.1.7 [a06-9433_1ex10d43.htm#a10_1_7ManagementReports__161049]

 

Management Reports [a06-9433_1ex10d43.htm#a10_1_7ManagementReports__161049]

 

40

 

 

10.1.8 [a06-9433_1ex10d43.htm#a10_1_8Projections__161054]

 

Projections [a06-9433_1ex10d43.htm#a10_1_8Projections__161054]

 

40

 

 

10.1.9 [a06-9433_1ex10d43.htm#a10_1_9SubordinatedDebtNotices__161059]

 

Subordinated Debt Notices
[a06-9433_1ex10d43.htm#a10_1_9SubordinatedDebtNotices__161059]

 

40

 

 

10.1.10 [a06-9433_1ex10d43.htm#a10_1_10OtherInformation__161105]

 

Other Information [a06-9433_1ex10d43.htm#a10_1_10OtherInformation__161105]

 

40

10.2 [a06-9433_1ex10d43.htm#a10_2BooksRecordsAndInspections__161109]

 

Books, Records and Inspections
[a06-9433_1ex10d43.htm#a10_2BooksRecordsAndInspections__161109]

 

40

10.3 [a06-9433_1ex10d43.htm#a10_3MaintenanceOfPropertyInsuran_161115]

 

Maintenance of Property; Insurance
[a06-9433_1ex10d43.htm#a10_3MaintenanceOfPropertyInsuran_161115]

 

41

10.4 [a06-9433_1ex10d43.htm#a10_4ComplianceWithLawsPaymentOfT_161121]

 

Compliance with Laws; Payment of Taxes and Liabilities
[a06-9433_1ex10d43.htm#a10_4ComplianceWithLawsPaymentOfT_161121]

 

42

10.5 [a06-9433_1ex10d43.htm#a10_5MaintenanceOfExistenceEtc__161124]

 

Maintenance of Existence, etc
[a06-9433_1ex10d43.htm#a10_5MaintenanceOfExistenceEtc__161124]

 

42

10.6 [a06-9433_1ex10d43.htm#a10_6UseOfProceeds__161127]

 

Use of Proceeds [a06-9433_1ex10d43.htm#a10_6UseOfProceeds__161127]

 

44

10.7 [a06-9433_1ex10d43.htm#a10_7EmployeeBenefitPlans__161319]

 

Employee Benefit Plans [a06-9433_1ex10d43.htm#a10_7EmployeeBenefitPlans__161319]

 

43

10.8 [a06-9433_1ex10d43.htm#a10_8EnvironmentalMatters__161323]

 

Environmental Matters [a06-9433_1ex10d43.htm#a10_8EnvironmentalMatters__161323]

 

43

10.9 [a06-9433_1ex10d43.htm#a10_9FurtherAssurances__161327]

 

Further Assurances [a06-9433_1ex10d43.htm#a10_9FurtherAssurances__161327]

 

43

10.10 [a06-9433_1ex10d43.htm#a10_10Reserved__161331]

 

Deposit Accounts [a06-9433_1ex10d43.htm#a10_10Reserved__161331]

 

43

10.12 [a06-9433_1ex10d43.htm#a10_12Syndication__161340]

 

Syndication [a06-9433_1ex10d43.htm#a10_12Syndication__161340]

 

44

 

 

 

 

 

SECTION 11 [a06-9433_1ex10d43.htm#Section11NegativeCovenants_161343]

 

NEGATIVE COVENANTS [a06-9433_1ex10d43.htm#Section11NegativeCovenants_161343]

 

44

11.1 [a06-9433_1ex10d43.htm#a11_1Debt__161346]

 

Debt [a06-9433_1ex10d43.htm#a11_1Debt__161346]

 

44

11.2 [a06-9433_1ex10d43.htm#a11_2Liens__161352]

 

Liens [a06-9433_1ex10d43.htm#a11_2Liens__161352]

 

45

11.3 [a06-9433_1ex10d43.htm#a11_3OperatingLeases__161400]

 

Operating Leases [a06-9433_1ex10d43.htm#a11_3OperatingLeases__161400]

 

46

11.4 [a06-9433_1ex10d43.htm#a11_4RestrictedPayments__161403]

 

Restricted Payments [a06-9433_1ex10d43.htm#a11_4RestrictedPayments__161403]

 

46

11.5 [a06-9433_1ex10d43.htm#a11_5MergersConsolidationsSales__161406]

 

Mergers, Consolidations, Sales
[a06-9433_1ex10d43.htm#a11_5MergersConsolidationsSales__161406]

 

46

11.6 [a06-9433_1ex10d43.htm#a11_6ModificationOfOrganizational_161420]

 

Modification of Organizational Documents
[a06-9433_1ex10d43.htm#a11_6ModificationOfOrganizational_161420]

 

48

11.7 [a06-9433_1ex10d43.htm#a11_7TransactionsWithAffiliates__161422]

 

Transactions with Affiliates
[a06-9433_1ex10d43.htm#a11_7TransactionsWithAffiliates__161422]

 

48

11.8 [a06-9433_1ex10d43.htm#a11_8UnconditionalPurchaseObligat_161425]

 

Unconditional Purchase Obligations
[a06-9433_1ex10d43.htm#a11_8UnconditionalPurchaseObligat_161425]

 

51

11.9 [a06-9433_1ex10d43.htm#a11_9InconsistentAgreements__161430]

 

Inconsistent Agreements
[a06-9433_1ex10d43.htm#a11_9InconsistentAgreements__161430]

 

48

11.10 [a06-9433_1ex10d43.htm#a11_10BusinessActivitiesIssuanceO_161435]

 

Business Activities; Issuance of Equity
[a06-9433_1ex10d43.htm#a11_10BusinessActivitiesIssuanceO_161435]

 

48

11.11 [a06-9433_1ex10d43.htm#a11_11Investments__161444]

 

Investments [a06-9433_1ex10d43.htm#a11_11Investments__161444]

 

49

11.12 [a06-9433_1ex10d43.htm#a11_12RestrictionOfAmendmentsToCe_161449]

 

Restriction of Amendments to Certain Documents
[a06-9433_1ex10d43.htm#a11_12RestrictionOfAmendmentsToCe_161449]

 

49

11.13 [a06-9433_1ex10d43.htm#a11_13FiscalYear__161454]

 

Fiscal Year [a06-9433_1ex10d43.htm#a11_13FiscalYear__161454]

 

50

iii


--------------------------------------------------------------------------------




 

11.14 [a06-9433_1ex10d43.htm#a11_14FinancialCovenants__161457]

 

Financial Covenants [a06-9433_1ex10d43.htm#a11_14FinancialCovenants__161457]

 

50

 

 

11.14.1 [a06-9433_1ex10d43.htm#a11_14_1TangibleNetWorth__161500]

 

Tangible Net Worth [a06-9433_1ex10d43.htm#a11_14_1TangibleNetWorth__161500]

 

50

 

 

11.14.2 [a06-9433_1ex10d43.htm#a11_14_2Reserved__161504]

 

Reserved [a06-9433_1ex10d43.htm#a11_14_2Reserved__161504]

 

52

 

 

11.14.3 [a06-9433_1ex10d43.htm#a11_14_3InterestCoverageRatio_161507]

 

Interest Coverage Ratio
[a06-9433_1ex10d43.htm#a11_14_3InterestCoverageRatio_161507]

 

50

 

 

11.14.4 [a06-9433_1ex10d43.htm#a11_14_4SeniorDebtToEbitdaRatio__161510]

 

Senior Debt to EBITDA Ratio
[a06-9433_1ex10d43.htm#a11_14_4SeniorDebtToEbitdaRatio__161510]

 

50

 

 

11.14.5 [a06-9433_1ex10d43.htm#a11_14_5TotalDebtToEbitdaRatio_No_161512]

 

Total Debt to EBITDA Ratio
[a06-9433_1ex10d43.htm#a11_14_5TotalDebtToEbitdaRatio_No_161512]

 

50

 

 

11.14.6 [a06-9433_1ex10d43.htm#a11_14_6Reserved__161515]

 

Capital Expenditures [a06-9433_1ex10d43.htm#a11_14_6Reserved__161515]

 

50

11.15 [a06-9433_1ex10d43.htm#a11_15CancellationOfDebt__161519]

 

Cancellation of Debt [a06-9433_1ex10d43.htm#a11_15CancellationOfDebt__161519]

 

50

 

 

 

 

 

SECTION 12 [a06-9433_1ex10d43.htm#Section12EffectivenessConditionsO_161522]

 

EFFECTIVENESS; CONDITIONS OF LENDING, ETC.
[a06-9433_1ex10d43.htm#Section12EffectivenessConditionsO_161522]

 

50

12.1 [a06-9433_1ex10d43.htm#a12_1InitialCreditExtension_The_161525]

 

Initial Credit Extension
[a06-9433_1ex10d43.htm#a12_1InitialCreditExtension_The_161525]

 

50

 

 

12.1.1 [a06-9433_1ex10d43.htm#a12_1_1Notes__161535]

 

Notes [a06-9433_1ex10d43.htm#a12_1_1Notes__161535]

 

51

 

 

12.1.2 [a06-9433_1ex10d43.htm#a12_1_2AuthorizationDocuments__161537]

 

Authorization Documents
[a06-9433_1ex10d43.htm#a12_1_2AuthorizationDocuments__161537]

 

51

 

 

12.1.3 [a06-9433_1ex10d43.htm#a12_1_3ConsentsEtc__161540]

 

Consents, etc [a06-9433_1ex10d43.htm#a12_1_3ConsentsEtc__161540]

 

51

 

 

12.1.4 [a06-9433_1ex10d43.htm#a12_1_4LetterOfDirection__161544]

 

Letter of Direction [a06-9433_1ex10d43.htm#a12_1_4LetterOfDirection__161544]

 

51

 

 

12.1.5 [a06-9433_1ex10d43.htm#a12_1_5GuarantyAndCollateralAgree_161549]

 

Guaranty and Collateral Agreement
[a06-9433_1ex10d43.htm#a12_1_5GuarantyAndCollateralAgree_161549]

 

51

 

 

12.1.6 [a06-9433_1ex10d43.htm#a12_1_6PerfectionCertificate__161552]

 

Perfection Certificate
[a06-9433_1ex10d43.htm#a12_1_6PerfectionCertificate__161552]

 

51

 

 

12.1.7 [a06-9433_1ex10d43.htm#a12_1_7LeasedProperty__161559]

 

Leased Property [a06-9433_1ex10d43.htm#a12_1_7LeasedProperty__161559]

 

51

 

 

12.1.8 [a06-9433_1ex10d43.htm#a12_1_8SubordinationAgreements__161609]

 

Subordination Agreements
[a06-9433_1ex10d43.htm#a12_1_8SubordinationAgreements__161609]

 

52

 

 

12.1.9 [a06-9433_1ex10d43.htm#a12_1_9OpinionsOfCounsel__161613]

 

Opinions of Counsel [a06-9433_1ex10d43.htm#a12_1_9OpinionsOfCounsel__161613]

 

52

 

 

12.1.10 [a06-9433_1ex10d43.htm#a12_1_10Insurance__161615]

 

Insurance [a06-9433_1ex10d43.htm#a12_1_10Insurance__161615]

 

52

 

 

12.1.11 [a06-9433_1ex10d43.htm#a12_1_11CopiesOfDocuments__161618]

 

Copies of Documents [a06-9433_1ex10d43.htm#a12_1_11CopiesOfDocuments__161618]

 

52

 

 

12.1.12 [a06-9433_1ex10d43.htm#a12_1_12PaymentOfFees__161623]

 

Payment of Fees [a06-9433_1ex10d43.htm#a12_1_12PaymentOfFees__161623]

 

52

 

 

12.1.15 [a06-9433_1ex10d43.htm#a12_1_15EnvironmentalReports__161636]

 

Environmental Reports
[a06-9433_1ex10d43.htm#a12_1_15EnvironmentalReports__161636]

 

53

 

 

12.1.16 [a06-9433_1ex10d43.htm#a12_1_16SearchResultsLienTerminat_161639]

 

Search Results; Lien Terminations
[a06-9433_1ex10d43.htm#a12_1_16SearchResultsLienTerminat_161639]

 

53

 

 

12.1.17 [a06-9433_1ex10d43.htm#a12_1_17FilingsRegistrationsAndRe_161643]

 

Filings, Registrations and Recordings
[a06-9433_1ex10d43.htm#a12_1_17FilingsRegistrationsAndRe_161643]

 

53

 

 

12.1.18 [a06-9433_1ex10d43.htm#a12_1_18CollectionAndDisbursement_161648]

 

Borrowing Base Certificate
[a06-9433_1ex10d43.htm#a12_1_18CollectionAndDisbursement_161648]

 

53

 

 

12.1.19 [a06-9433_1ex10d43.htm#a12_1_19ClosingCertificateConsent_161651]

 

Closing Certificate, Consents and Permits
[a06-9433_1ex10d43.htm#a12_1_19ClosingCertificateConsent_161651]

 

53

 

 

12.1.20 [a06-9433_1ex10d43.htm#a12_1_20Other__161654]

 

Other [a06-9433_1ex10d43.htm#a12_1_20Other__161654]

 

53

12.2 [a06-9433_1ex10d43.htm#a12_2Conditions__161941]

 

Conditions [a06-9433_1ex10d43.htm#a12_2Conditions__161941]

 

 

 

 

12.2.1 [a06-9433_1ex10d43.htm#a12_2_1ComplianceWithWarrantiesNo_161944]

 

Compliance with Warranties, No Default, etc
[a06-9433_1ex10d43.htm#a12_2_1ComplianceWithWarrantiesNo_161944]

 

54

 

 

12.2.2 [a06-9433_1ex10d43.htm#a12_2_2ConfirmatoryCertificate__161948]

 

Confirmatory Certificate
[a06-9433_1ex10d43.htm#a12_2_2ConfirmatoryCertificate__161948]

 

54

 

 

 

 

 

SECTION 13 [a06-9433_1ex10d43.htm#Section13EventsOfDefaultAndTheirE_161959]

 

EVENTS OF DEFAULT AND THEIR EFFECT.
[a06-9433_1ex10d43.htm#Section13EventsOfDefaultAndTheirE_161959]

 

54

13.1 [a06-9433_1ex10d43.htm#a13_1EventsOfDefault__162002]

 

Events of Default [a06-9433_1ex10d43.htm#a13_1EventsOfDefault__162002]

 

54

 

 

13.1.1 [a06-9433_1ex10d43.htm#a13_1_1NonpaymentOfTheLoansEtc__162004]

 

Non-Payment of the Loans, etc
[a06-9433_1ex10d43.htm#a13_1_1NonpaymentOfTheLoansEtc__162004]

 

54

 

 

13.1.2 [a06-9433_1ex10d43.htm#a13_1_2NonpaymentOfOtherDebt__162007]

 

Non-Payment of Other Debt
[a06-9433_1ex10d43.htm#a13_1_2NonpaymentOfOtherDebt__162007]

 

54

 

 

13.1.3 [a06-9433_1ex10d43.htm#a13_1_3OtherMaterialObligations__162014]

 

Other Material Obligations
[a06-9433_1ex10d43.htm#a13_1_3OtherMaterialObligations__162014]

 

55

 

 

13.1.4 [a06-9433_1ex10d43.htm#a13_1_4BankruptcyInsolvencyEtc__162018]

 

Bankruptcy, Insolvency, etc
[a06-9433_1ex10d43.htm#a13_1_4BankruptcyInsolvencyEtc__162018]

 

55

 

 

13.1.5 [a06-9433_1ex10d43.htm#a13_1_5NoncomplianceWithLoanDocum_162021]

 

Non-Compliance with Loan Documents
[a06-9433_1ex10d43.htm#a13_1_5NoncomplianceWithLoanDocum_162021]

 

55

 

 

13.1.6 [a06-9433_1ex10d43.htm#a13_1_6RepresentationsWarranties__162024]

 

Representations; Warranties
[a06-9433_1ex10d43.htm#a13_1_6RepresentationsWarranties__162024]

 

55

 

 

13.1.7 [a06-9433_1ex10d43.htm#a13_1_7PensionPlans__162027]

 

Pension Plans [a06-9433_1ex10d43.htm#a13_1_7PensionPlans__162027]

 

55

 

 

13.1.8 [a06-9433_1ex10d43.htm#a13_1_8Judgments_Final_162032]

 

Judgments [a06-9433_1ex10d43.htm#a13_1_8Judgments_Final_162032]

 

56

 

 

13.1.9 [a06-9433_1ex10d43.htm#a13_1_9InvalidityOfCollateralDocu_162034]

 

Invalidity of Collateral Documents, etc
[a06-9433_1ex10d43.htm#a13_1_9InvalidityOfCollateralDocu_162034]

 

56

 

 

13.1.10 [a06-9433_1ex10d43.htm#a13_1_10InvalidityOfSubordination_162038]

 

Invalidity of Subordination Provisions, etc
[a06-9433_1ex10d43.htm#a13_1_10InvalidityOfSubordination_162038]

 

56

iv


--------------------------------------------------------------------------------




 

 

13.1.11 [a06-9433_1ex10d43.htm#a13_1_11ChangeOfControl_A_162041]

 

Change of Control [a06-9433_1ex10d43.htm#a13_1_11ChangeOfControl_A_162041]

 

56

 

 

13.1.12 [a06-9433_1ex10d43.htm#a13_1_12MaterialAdverseEffect__162044]

 

Material Adverse Effect
[a06-9433_1ex10d43.htm#a13_1_12MaterialAdverseEffect__162044]

 

56

13.2 [a06-9433_1ex10d43.htm#a13_2EffectOfEventOfDefault__162047]

 

Effect of Event of Default
[a06-9433_1ex10d43.htm#a13_2EffectOfEventOfDefault__162047]

 

56

 

 

 

 

 

SECTION 14 [a06-9433_1ex10d43.htm#Section14TheAgent__162053]

 

THE AGENT. [a06-9433_1ex10d43.htm#Section14TheAgent__162053]

 

57

14.1 [a06-9433_1ex10d43.htm#a14_1AppointmentAndAuthorization__162056]

 

Appointment and Authorization
[a06-9433_1ex10d43.htm#a14_1AppointmentAndAuthorization__162056]

 

57

14.2 [a06-9433_1ex10d43.htm#a14_2IssuingLender__162059]

 

Issuing Lender [a06-9433_1ex10d43.htm#a14_2IssuingLender__162059]

 

57

14.3 [a06-9433_1ex10d43.htm#a14_3DelegationOfDuties__162101]

 

Delegation of Duties [a06-9433_1ex10d43.htm#a14_3DelegationOfDuties__162101]

 

57

14.4 [a06-9433_1ex10d43.htm#a14_4ExculpationOfAdministrativeA_162104]

 

Exculpation of Administrative Agent
[a06-9433_1ex10d43.htm#a14_4ExculpationOfAdministrativeA_162104]

 

57

14.5 [a06-9433_1ex10d43.htm#a14_5RelianceByAdministrativeAgen_162112]

 

Reliance by Administrative Agent
[a06-9433_1ex10d43.htm#a14_5RelianceByAdministrativeAgen_162112]

 

58

14.6 [a06-9433_1ex10d43.htm#a14_6NoticeOfDefault_The_162115]

 

Notice of Default [a06-9433_1ex10d43.htm#a14_6NoticeOfDefault_The_162115]

 

58

14.7 [a06-9433_1ex10d43.htm#a14_7CreditDecision_Each_162119]

 

Credit Decision [a06-9433_1ex10d43.htm#a14_7CreditDecision_Each_162119]

 

59

14.8 [a06-9433_1ex10d43.htm#a14_8Indemnification__162122]

 

Indemnification [a06-9433_1ex10d43.htm#a14_8Indemnification__162122]

 

59

14.9 [a06-9433_1ex10d43.htm#a14_9AdministrativeAgentInIndivid_162128]

 

Administrative Agent in Individual Capacity
[a06-9433_1ex10d43.htm#a14_9AdministrativeAgentInIndivid_162128]

 

60

14.10 [a06-9433_1ex10d43.htm#a14_10SuccessorAdministrativeAgen_162131]

 

Successor Administrative Agent
[a06-9433_1ex10d43.htm#a14_10SuccessorAdministrativeAgen_162131]

 

60

14.11 [a06-9433_1ex10d43.htm#a14_11CollateralMatters__162135]

 

Collateral Matters [a06-9433_1ex10d43.htm#a14_11CollateralMatters__162135]

 

60

14.12 [a06-9433_1ex10d43.htm#a14_12AdministrativeAgentMayfileP_162143]

 

Administrative Agent May File Proofs of Claim
[a06-9433_1ex10d43.htm#a14_12AdministrativeAgentMayfileP_162143]

 

61

14.13 [a06-9433_1ex10d43.htm#a14_13OtherAgentsArrangersAndMana_162148]

 

Other Agents; Arrangers and Managers
[a06-9433_1ex10d43.htm#a14_13OtherAgentsArrangersAndMana_162148]

 

61

 

 

 

 

 

SECTION 15 [a06-9433_1ex10d43.htm#Section15General__162154]

 

GENERAL. [a06-9433_1ex10d43.htm#Section15General__162154]

 

62

15.1 [a06-9433_1ex10d43.htm#a15_1WaiverAmendments__162156]

 

Waiver; Amendments [a06-9433_1ex10d43.htm#a15_1WaiverAmendments__162156]

 

62

15.2 [a06-9433_1ex10d43.htm#a15_2Confirmations__162159]

 

Confirmations [a06-9433_1ex10d43.htm#a15_2Confirmations__162159]

 

62

15.3 [a06-9433_1ex10d43.htm#a15_3Notices__162202]

 

Notices [a06-9433_1ex10d43.htm#a15_3Notices__162202]

 

62

15.4 [a06-9433_1ex10d43.htm#a15_4Computations__162212]

 

Computations [a06-9433_1ex10d43.htm#a15_4Computations__162212]

 

63

15.5 [a06-9433_1ex10d43.htm#a15_5CostsExpensesAndTaxes__162216]

 

Costs, Expenses and Taxes
[a06-9433_1ex10d43.htm#a15_5CostsExpensesAndTaxes__162216]

 

63

15.6 [a06-9433_1ex10d43.htm#a15_6AssignmentsParticipations__162226]

 

Assignments; Participations
[a06-9433_1ex10d43.htm#a15_6AssignmentsParticipations__162226]

 

63

 

 

15.6.1 [a06-9433_1ex10d43.htm#a15_6AssignmentsParticipations__162226]

 

Assignments [a06-9433_1ex10d43.htm#a15_6AssignmentsParticipations__162226]

 

64

 

 

15.6.2 [a06-9433_1ex10d43.htm#a15_6_2Participations__162424]

 

Participations [a06-9433_1ex10d43.htm#a15_6_2Participations__162424]

 

65

15.7 [a06-9433_1ex10d43.htm#a15_7Register__162429]

 

Register [a06-9433_1ex10d43.htm#a15_7Register__162429]

 

65

15.8 [a06-9433_1ex10d43.htm#a15_8GoverningLaw__162625]

 

GOVERNING LAW [a06-9433_1ex10d43.htm#a15_8GoverningLaw__162625]

 

65

15.9 [a06-9433_1ex10d43.htm#a15_9Confidentiality__162628]

 

Confidentiality [a06-9433_1ex10d43.htm#a15_9Confidentiality__162628]

 

65

15.10 [a06-9433_1ex10d43.htm#a15_10Severability__162635]

 

Severability [a06-9433_1ex10d43.htm#a15_10Severability__162635]

 

68

15.11 [a06-9433_1ex10d43.htm#a15_11NatureOfRemedies__162638]

 

Nature of Remedies [a06-9433_1ex10d43.htm#a15_11NatureOfRemedies__162638]

 

66

15.12 [a06-9433_1ex10d43.htm#a15_12EntireAgreement__162641]

 

Entire Agreement [a06-9433_1ex10d43.htm#a15_12EntireAgreement__162641]

 

66

15.13 [a06-9433_1ex10d43.htm#a15_13Counterparts_This_162647]

 

Counterparts [a06-9433_1ex10d43.htm#a15_13Counterparts_This_162647]

 

67

15.14 [a06-9433_1ex10d43.htm#a15_14SuccessorsAndAssigns__162649]

 

Successors and Assigns
[a06-9433_1ex10d43.htm#a15_14SuccessorsAndAssigns__162649]

 

67

15.15 [a06-9433_1ex10d43.htm#a15_15Captions_SectioncaptionsUse_184910]

 

Captions [a06-9433_1ex10d43.htm#a15_15Captions_SectioncaptionsUse_184910]

 

67

15.16 [a06-9433_1ex10d43.htm#a15_16CustomerIdentificationUsaPa_162657]

 

Patriot Act Notice
[a06-9433_1ex10d43.htm#a15_16CustomerIdentificationUsaPa_162657]

 

78

15.17 [a06-9433_1ex10d43.htm#a15_17IndemnificationByTheCompany_162659]

 

INDEMNIFICATION BY THE COMPANY
[a06-9433_1ex10d43.htm#a15_17IndemnificationByTheCompany_162659]

 

79

15.18 [a06-9433_1ex10d43.htm#a15_18NonliabilityOfLenders__162705]

 

Nonliability of Lenders
[a06-9433_1ex10d43.htm#a15_18NonliabilityOfLenders__162705]

 

80

15.19 [a06-9433_1ex10d43.htm#a15_19ForumSelectionAndConsentToJ_162710]

 

FORUM SELECTION AND CONSENT TO JURISDICTION
[a06-9433_1ex10d43.htm#a15_19ForumSelectionAndConsentToJ_162710]

 

80

15.20 [a06-9433_1ex10d43.htm#a15_20WaiverOfJuryTrial__162715]

 

WAIVER OF JURY TRIAL [a06-9433_1ex10d43.htm#a15_20WaiverOfJuryTrial__162715]

 

69

 

v


--------------------------------------------------------------------------------


ANNEXES [a06-9433_1ex10d43.htm#AnnexA_162835]

 

ANNEX A [a06-9433_1ex10d43.htm#AnnexALendersAndProRataShares_162841]

 

Lenders and Pro Rata Shares
[a06-9433_1ex10d43.htm#AnnexALendersAndProRataShares_162841]

ANNEX B [a06-9433_1ex10d43.htm#AnnexBAddressesForNotices_162848]

 

Addresses for Notices [a06-9433_1ex10d43.htm#AnnexBAddressesForNotices_162848]

 

 

 

SCHEDULES

 

SCHEDULE OF SUBSIDIARIES

SCHEDULE 9.6

 

Litigation and Contingent Liabilities

SCHEDULE 9.8

 

Securities

SCHEDULE 9.16

 

Insurance

SCHEDULE 9.17

 

Real Property

SCHEDULE 9.21

 

Labor Matters

SCHEDULE 11.1

 

Existing Debt

SCHEDULE 11.2

 

Existing Liens

SCHEDULE 11.11

 

Investments

SCHEDULE 12.1

 

Debt to be Repaid

SCHEDULE 12.1.7(a)

 

Leased Real Property — Landlord Waiver Delivered at Close

SCHEDULE 12.1.7(b)

 

Leased Real Property — Landlord Waiver Delivered Post-Close

 

 

 

EXHIBITS [a06-9433_1ex10d43.htm#ExhibitA_162911]

 

EXHIBIT A [a06-9433_1ex10d43.htm#ExhibitA_162911]

 

Form of Note (Section 3.1) [a06-9433_1ex10d43.htm#ExhibitA_162911]

EXHIBIT B [a06-9433_1ex10d43.htm#ExhibitBFormofComplianceCertifica_162928]

 

Form of Compliance Certificate (Section 10.1.3)
[a06-9433_1ex10d43.htm#ExhibitBFormofComplianceCertifica_162928]

EXHIBIT C [a06-9433_1ex10d43.htm#ExhibitCReserved_162935]

 

Reserved [a06-9433_1ex10d43.htm#ExhibitCReserved_162935]

EXHIBIT D [a06-9433_1ex10d43.htm#ExhibitDFormofAssignmentAgreement_162946]

 

Form of Assignment Agreement (Section 15.6.1)
[a06-9433_1ex10d43.htm#ExhibitDFormofAssignmentAgreement_162946]

EXHIBIT E [a06-9433_1ex10d43.htm#ExhibitEFormofNoticeOfBorrowing_162955]

 

Form of Notice of Borrowing (Section 2.2.2)
[a06-9433_1ex10d43.htm#ExhibitEFormofNoticeOfBorrowing_162955]

EXHIBIT F [a06-9433_1ex10d43.htm#ExhibitFFormofNoticeOfConversionc_162959]

 

Form of Notice of Conversion/Continuation (Section 2.2.3)
[a06-9433_1ex10d43.htm#ExhibitFFormofNoticeOfConversionc_162959]

 


--------------------------------------------------------------------------------


CREDIT AGREEMENT

THIS CREDIT AGREEMENT dated as of May 5, 2006 (this “Agreement”) is entered into
among OPTION CARE, INC., a Delaware corporation (the “Company”), certain
Subsidiaries of the Company identified on the Schedule of Subsidiaries attached
hereto, the financial institutions that are or may from time to time become
parties hereto (together with their respective successors and assigns, the
“Lenders”) and LASALLE BANK NATIONAL ASSOCIATION (in its individual capacity,
“LaSalle”), as administrative agent for the Lenders.

The Lenders have agreed to make available to the Loan Parties a revolving credit
facility (which includes letters of credit) upon the terms and conditions set
forth herein.

In consideration of the mutual agreements herein contained, the parties hereto
agree as follows:


SECTION 1            DEFINITIONS.


1.1           DEFINITIONS.   WHEN USED HEREIN THE FOLLOWING TERMS SHALL HAVE THE
FOLLOWING MEANINGS:

Account Debtor is defined in the Guaranty and Collateral Agreement.

Account or Accounts is defined in the UCC.

Acquisition means any transaction or series of related transactions for the
purpose of or resulting, directly or indirectly, in (a) the acquisition of all
or substantially all of the assets of a Person, or of all or substantially all
of any business or division of a Person, (b) the acquisition of in excess of 50%
of the Capital Securities of any Person, or otherwise causing any Person to
become a Subsidiary, or (c) a merger or consolidation or any other combination
with another Person (other than a Person that is already a Subsidiary).

Administrative Agent means LaSalle in its capacity as administrative agent for
the Lenders hereunder and any successor thereto in such capacity.

Affected Loan - see Section 8.3.

Affiliate of any Person means (a) any other Person which, directly or
indirectly, controls or is controlled by or is under common control with such
Person, (b) any officer or director of such Person and (c) with respect to any
Lender, any entity administered or managed by such Lender or an Affiliate or
investment advisor thereof and which is engaged in making, purchasing, holding
or otherwise investing in commercial loans. A Person shall be deemed to be
“controlled by” any other Person if such Person possesses, directly or
indirectly, power to vote 5% or more of the securities (on a fully diluted
basis) having ordinary voting power for the election of directors or managers or
power to direct or cause the direction of the management and


--------------------------------------------------------------------------------




policies of such Person whether by contract or otherwise. Unless expressly
stated otherwise herein, neither the Administrative Agent nor any Lender shall
be deemed an Affiliate of any Loan Party.

Agent Fee Letter means the Fee letter dated as of [         ] between the
Company and the Administrative Agent.

Agreement - see the Preamble.

Applicable Margin means, for any day, the rate per annum set forth below
opposite the level (the “Level”) then in effect, it being understood that the
Applicable Margin for (i) LIBOR Loans shall be the percentage set forth under
the column “LIBOR Margin”, (ii) Base Rate Loans shall be the percentage set
forth under the column “Base Rate Margin”, (iii) the Non-Use Fee Rate shall be
the percentage set forth under the column “Non-Use Fee Rate” and (iv) the L/C
Fee shall be the percentage set forth under the column “L/C Fee Rate”:

Level

 

Total Debt
to EBITDA Ratio

 

LIBOR
Margin

 

Base Rate
Margin

 

Non-Use
Fee Rate

 

L/C Fee
Rate

 

I

 

Greater than or equal to 3.00 to 1.00

 

1.75

%

0.25

%

0.225

%

1.75

%

II

 

Greater than or equal to 2.00 to 1.00 but less than 3.00 to 1.00

 

1.25

%

0.00

%

0.175

%

1.25

%

III

 

Less than 2.00 to 1.00

 

1.00

%

0.00

%

0.150

%

1.00

%

 

The LIBOR Margin, the Base Rate Margin, the Non-Use Fee Rate and the L/C Fee
Rate shall be adjusted, to the extent applicable, on the fifth (5th) Business
Day after the Company provides or is required to provide the annual and
quarterly financial statements and other information pursuant to Sections 10.1.1
or 10.1.2, as applicable, and the related Compliance Certificate, pursuant to
Section 10.1.3. Notwithstanding anything contained in this paragraph to the
contrary, (a) if the Company fails to deliver the financial statements and
Compliance Certificate in accordance with the provisions of Sections 10.1.1,
10.1.2 and 10.1.3, the LIBOR Margin, the Base Rate Margin, the Non-Use Fee Rate
and the L/C Fee Rate shall be based upon Level I above beginning on the date
such financial statements and Compliance Certificate were required to be
delivered until the fifth (5th) Business Day after such financial statements and
Compliance Certificate are actually delivered, whereupon the Applicable Margin
shall be determined by the then current Level; (b)  no reduction to any
Applicable Margin shall become effective at any time when an Event of Default or
Unmatured Event of Default has occurred and is continuing; and (c) the initial
Applicable Margin on the Closing Date shall be based on Level II until the date
on which the financial statements and Compliance Certificate are required to be
delivered for the Fiscal Quarter ending March 31, 2006.

Asset Disposition means the sale, lease, assignment or other transfer for value
(each, a “Disposition”) by any Loan Party to any Person (other than a Loan
Party) of any asset or right of

2


--------------------------------------------------------------------------------




such Loan Party (including, the loss, destruction or damage of any thereof or
any actual or threatened (in writing to any Loan Party) condemnation,
confiscation, requisition, seizure or taking thereof) other than (a) the
Disposition of any asset which is to be replaced, and is in fact replaced,
within 30 days with another asset performing the same or a similar function,
(b) the sale or lease of inventory in the ordinary course of business and
(c) other Dispositions in any Fiscal Year the net proceeds of which do not in
the aggregate exceed $5,000,000.

Assignee - see Section 15.6.1.

Assignment Agreement - see Section 15.6.1.

Attorney Costs means, with respect to any Person, all reasonable fees and
charges of any counsel to such Person, the reasonable allocable cost of internal
legal services of such Person, all reasonable disbursements of such internal
counsel and all court costs and similar legal expenses.

Bank Product Agreements means those certain cash management service agreements
entered into from time to time between any Loan Party and a Lender or its
Affiliates in connection with any of the Bank Products.

Bank Product Obligations means all obligations, liabilities, contingent
reimbursement obligations, fees, and expenses owing by the Loan Parties to any
Lender or its Affiliates pursuant to or evidenced by the Bank Product Agreements
and irrespective of whether for the payment of money, whether direct or
indirect, absolute or contingent, due or to become due, now existing or
hereafter arising, and including all such amounts that a Loan Party is obligated
to reimburse to the Administrative Agent or any Lender as a result of the
Administrative Agent or such Lender purchasing participations or executing
indemnities or reimbursement obligations with respect to the Bank Products
provided to the Loan Parties pursuant to the Bank Product Agreements.

Bank Products means any service or facility extended to any Loan Party by any
Lender or its Affiliates including:  (a) credit cards, (b) credit card
processing services, (c) debit cards, (d) purchase cards, (e) ACH transactions,
(f) cash management, including controlled disbursement, accounts or services, or
(g) Hedging Agreements.

Base Rate means at any time the greater of (a) the Federal Funds Rate plus 0.5%
per annum and (b) the Prime Rate.

Base Rate Loan means any Loan which bears interest at or by reference to the
Base Rate.

Base Rate Margin - see the definition of Applicable Margin.

BSA - see Section 10.4.

Business Day means any day on which LaSalle is open for commercial banking
business in Chicago, Illinois and, in the case of a Business Day which relates
to a LIBOR Loan, on which dealings are carried on in the London interbank
eurodollar market.

3


--------------------------------------------------------------------------------




Capital Expenditures means all expenditures which, in accordance with GAAP,
would be required to be capitalized and shown on the consolidated balance sheet
of the Company, including expenditures in respect of Capital Leases, but
excluding expenditures made in connection with the replacement, substitution or
restoration of assets to the extent financed (a) from insurance proceeds (or
other similar recoveries) paid on account of the loss of or damage to the assets
being replaced or restored or (b) with awards of compensation arising from the
taking by eminent domain or condemnation of the assets being replaced.

Capital Lease means, with respect to any Person, any lease of (or other
agreement conveying the right to use) any real or personal property by such
Person that, in conformity with GAAP, is accounted for as a capital lease on the
balance sheet of such Person.

Capital Securities means, with respect to any Person, all shares, interests,
participations or other equivalents (however designated, whether voting or
non-voting) of such Person’s capital, whether now outstanding or issued or
acquired after the Closing Date, including common shares, preferred shares,
membership interests in a limited liability company, limited or general
partnership interests in a partnership, interests in a trust, interests in other
unincorporated organizations or any other equivalent of such ownership interest.

Cash Collateralize means to deliver cash collateral to the Administrative Agent,
to be held as cash collateral for outstanding Letters of Credit, pursuant to
documentation satisfactory to the Administrative Agent. Derivatives of such term
have corresponding meanings.

Cash Equivalent Investment means, at any time, (a) any evidence of Debt,
maturing not more than one year after such time, issued or guaranteed by the
United States Government or any agency thereof, (b) commercial paper, maturing
not more than one year from the date of issue, or corporate demand notes, in
each case (unless issued by a Lender or its holding company) rated at least A-l
by Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc. or P-l by Moody’s Investors Service, Inc., (c) any certificate
of deposit, time deposit or banker’s acceptance, maturing not more than one year
after such time, or any overnight Federal Funds transaction that is issued or
sold by any Lender or its holding company (or by a commercial banking
institution that is a member of the Federal Reserve System and has a combined
capital and surplus and undivided profits of not less than $500,000,000),
(d) any repurchase agreement entered into with any Lender (or commercial banking
institution of the nature referred to in clause (c)) which (i) is secured by a
fully perfected security interest in any obligation of the type described in any
of clauses (a) through (c) above and (ii) has a market value at the time such
repurchase agreement is entered into of not less than 100% of the repurchase
obligation of such Lender (or other commercial banking institution) thereunder
and (e) money market accounts or mutual funds which invest exclusively in assets
satisfying the foregoing requirements, and (f) other short term liquid
investments approved in writing by the Administrative Agent.

Change of Control means the occurrence of any of the following events: (a) any
Person or group of Persons (within the meaning of Section 13 or 14 of the
Securities Exchange Act of 1934, but excluding any John N. Kapoor) shall acquire
beneficial ownership (within the meaning

4


--------------------------------------------------------------------------------




of Rule 13d-3 promulgated under such Act) of more than 20% of the outstanding
securities (on a fully diluted basis and taking into account any securities or
contract rights exercisable, exchangeable or convertible into equity securities)
of the Company having voting rights in the election of directors under normal
circumstances; (b) the Company or its Wholly-Owned Subsidiary shall cease to,
directly or indirectly, own and control that percentage of each class of the
outstanding Capital Securities of each Subsidiary that it owns and controls as
of the date of this Agreement; or (c) a period of 180 consecutive days shall
have elapsed during which any three of the four executive officers of the
Company as of the date hereof shall have ceased to hold executive offices with
the Company at least equal in seniority and responsibility to such individuals’
present offices, excluding any such individual who has been replaced by another
individual or individuals reasonably satisfactory to the Required Lenders.

Closing Date - see Section 12.1.

Code means the Internal Revenue Code of 1986.

Collateral as defined in the Guaranty and Collateral Agreement of even date
herewith executed by the Loan Parties.

Collateral Access Agreement means an agreement in form and substance reasonably
satisfactory to the Administrative Agent pursuant to which a mortgagee or lessor
of real property on which collateral is stored or otherwise located, or a
warehouseman, processor or other bailee of Inventory or other property owned by
any Loan Party, acknowledges the Liens of the Administrative Agent and waives
any Liens held by such Person on such property, and, in the case of any such
agreement with a mortgagee or lessor, permits the Administrative Agent
reasonable access to and use of such real property following the occurrence and
during the continuance of an Event of Default to assemble, complete and sell any
Collateral stored or otherwise located thereon.

Collateral Documents means, collectively, the Guaranty and Collateral Agreement,
each Mortgage, each Collateral Access Agreement, each Perfection Certificate,
each control agreement and any other agreement or instrument pursuant to which
the Company, any Subsidiary or any other Person grants or purports to grant
collateral to the Administrative Agent for the benefit of the Lenders or
otherwise relates to such collateral.

Commitment means, as to any Lender, such Lender’s commitment to make Loans, and
to issue or participate in Letters of Credit, under this Agreement. The initial
amount of each Lender’s commitment to make Loans is set forth on Annex A.

Company - see the Preamble.

Compliance Certificate means a Compliance Certificate in substantially the form
of Exhibit B.

Computation Period means each period of four consecutive Fiscal Quarters ending
on the last day of a Fiscal Quarter.

5


--------------------------------------------------------------------------------




Consolidated Net Income means, with respect to the Loan Parties for any period,
the net income (or loss) of the Loan Parties for such period, excluding any
gains or non-cash losses from Asset Dispositions, any extraordinary gains or
losses and any gains or losses from discontinued operations.

Contingent Liability means, with respect to any Person, each obligation and
liability of such Person and all such obligations and liabilities of such Person
incurred pursuant to any agreement, undertaking or arrangement by which such
Person:  (a) guarantees, endorses or otherwise becomes or is contingently liable
upon (by direct or indirect agreement, contingent or otherwise, to provide funds
for payment, to supply funds to, or otherwise to invest in, a debtor, or
otherwise to assure a creditor against loss) the indebtedness, dividend,
obligation or other liability of any other Person in any manner (other than by
endorsement of instruments in the course of collection), including any
indebtedness, dividend or other obligation which may be issued or incurred at
some future time; (b) guarantees the payment of dividends or other distributions
upon the Capital Securities of any other Person; (c) undertakes or agrees
(whether contingently or otherwise):  (i) to purchase, repurchase, or otherwise
acquire any indebtedness, obligation or liability of any other Person or any
property or assets constituting security therefor, (ii) to advance or provide
funds for the payment or discharge of any indebtedness, obligation or liability
of any other Person (whether in the form of loans, advances, stock purchases,
capital contributions or otherwise), or to maintain solvency, assets, level of
income, working capital or other financial condition of any other Person, or
(iii) to make payment to any other Person other than for value received;
(d) agrees to lease property or to purchase securities, property or services
from such other Person with the purpose or intent of assuring the owner of such
indebtedness or obligation of the ability of such other Person to make payment
of the indebtedness or obligation; (e) to induce the issuance of, or in
connection with the issuance of, any letter of credit for the benefit of such
other Person; or (f) undertakes or agrees otherwise to assure a creditor against
loss. The amount of any Contingent Liability shall (subject to any limitation
set forth herein) be deemed to be the outstanding principal amount (or maximum
permitted principal amount, if larger) of the indebtedness, obligation or other
liability guaranteed or supported thereby.

Controlled Group means all members of a controlled group of corporations, all
members of a controlled group of trades or businesses (whether or not
incorporated) under common control and all members of an affiliated service
group which, together with the Company or any of its Subsidiaries, are treated
as a single employer under Section 414 of the Code or Section 4001 of ERISA.

Debt of any Person means, without duplication, (a) all indebtedness of such
Person for borrowed money, whether or not evidenced by bonds, debentures, notes
or similar instruments, (b) all obligations of such Person as lessee under
Capital Leases which have been or should be recorded as liabilities on a balance
sheet of such Person in accordance with GAAP, (c) all obligations of such Person
to pay the deferred purchase price of property or services (excluding trade
accounts payable in the ordinary course of business) which have been or should
be recorded as liabilities on a balance sheet of such Person in accordance with
GAAP, (d) all indebtedness secured by a Lien on the property of such Person,
whether or not such indebtedness shall have been assumed by such Person, (e) all
obligations, contingent or otherwise, with

6


--------------------------------------------------------------------------------




respect to the face amount of all letters of credit (whether or not drawn) and
banker’s acceptances issued for the account of such Person (including the
Letters of Credit), (f) all Hedging Obligations of such Person, (g) all
suretyship liabilities of such Person and (h) all Debt of any partnership of
which such Person is a general partner.

Debt to be Repaid means Debt listed on Schedule 12.1.

Designated Proceeds - see Section 6.2.2(a).

Dollar and the sign “$” mean lawful money of the United States of America.

EBITDA means, for any period, Consolidated Net Income for such period plus, to
the extent deducted in determining such Consolidated Net Income, Interest
Expense, income tax expense, depreciation and amortization for such period.

Environmental Claims means all claims, however asserted, by any governmental,
regulatory or judicial authority or other Person alleging potential liability or
responsibility for violation of any Environmental Law, or for release or injury
to the environment.

Environmental Laws means all present or future federal, state or local laws,
statutes, common law duties, rules, regulations, ordinances and codes, together
with all administrative or judicial orders, consent agreements, directed duties,
requests, licenses, authorizations and permits of, and agreements with, any
governmental authority, in each case relating to any matter arising out of or
relating to public health and safety, or pollution or protection of the
environment or workplace, including any of the foregoing relating to the
presence, use, production, generation, handling, transport, treatment, storage,
disposal, distribution, discharge, emission, release, threatened release,
control or cleanup of any Hazardous Substance.

ERISA means the Employee Retirement Income Security Act of 1974.

Event of Default means any of the events described in Section 13.1.

Excluded Taxes means taxes based upon, or measured by, the Lender’s or
Administrative Agent’s (or a branch of the Lender’s or Administrative Agent’s)
overall net income, overall net receipts, or overall net profits (including
franchise taxes imposed in lieu of such taxes), but only to the extent such
taxes are imposed by a taxing authority (a) in a jurisdiction in which such
Lender or Administrative Agent is organized, (b) in a jurisdiction which the
Lender’s or Administrative Agent’s principal office is located, or (c) in a
jurisdiction in which such Lender’s or Administrative Agent’s lending office (or
branch) in respect of which payments under this Agreement are made is located.

Federal Funds Rate means, for any day, a fluctuating interest rate equal for
each day during such period to the weighted average of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published for such day (or, if such day is not a
Business Day, for the next preceding Business Day) by the Federal Reserve Bank
of New York, or, if such rate is not so published for any day which is a

7


--------------------------------------------------------------------------------




Business Day, the average of the quotations for such day on such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by the Administrative Agent. The Administrative
Agent’s determination of such rate shall be binding and conclusive absent
manifest error.

Fiscal Quarter means a fiscal quarter of a Fiscal Year.

Fiscal Year means the fiscal year of the Loan Parties, which period shall be the
12-month period ending on December 31st of each year. References to a Fiscal
Year with a number corresponding to any calendar year (e.g., “Fiscal Year 2003”)
refer to the Fiscal Year ending on December 31st of such calendar year.

FRB means the Board of Governors of the Federal Reserve System or any successor
thereto.

GAAP means generally accepted accounting principles set forth from time to time
in the opinions and pronouncements of the Accounting Principles Board and the
American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board (or agencies with
similar functions of comparable stature and authority within the U.S. accounting
profession) and the Securities and Exchange Commission, which are applicable to
the circumstances as of the date of determination.

Group - see Section 2.2.1.

Guaranty and Collateral Agreement means the Guaranty and Collateral Agreement
dated as of the date hereof executed and delivered by the Loan Parties, together
with any joinders thereto and any other guaranty and collateral agreement
executed by a Loan Party, in each case in form and substance satisfactory to the
Administrative Agent.

Hazardous Substances means (a) any petroleum or petroleum products, radioactive
materials, asbestos in any form that is or could become friable, urea
formaldehyde foam insulation, dielectric fluid containing levels of
polychlorinated biphenyls, radon gas and mold; (b) any chemicals, materials,
pollutant or substances defined as or included in the definition of “hazardous
substances”, “hazardous waste”, “hazardous materials”, “extremely hazardous
substances”, “restricted hazardous waste”, “toxic substances”, “toxic
pollutants”, “contaminants”, “pollutants” or words of similar import, under any
applicable Environmental Law; and (c) any other chemical, material or substance,
the exposure to, or release of which is prohibited, limited or regulated by any
governmental authority or for which any duty or standard of care is imposed
pursuant to, any Environmental Law.

Health Care Laws means any and all federal, state and local laws and regulations
governing the licensure, certification, good standing, accreditation and
approval of the provision of health care goods and services provided by any Loan
Party or any Subsidiary, including but not limited to laws and regulations
relating to licensure or operation, certificates of need, certificates of
operations, insurance, fraud and abuse, kickbacks, false claims, physician
self-referral arrangements, Medicaid, Medicare, the Civilian Health and Medical
Program of the

8


--------------------------------------------------------------------------------




Uniformed Services, the Civilian Health and Medical Program of Veterans Affairs,
the federal Food, Drug & Cosmetic Act, and the rules and regulations promulgated
by the Food and Drug Administration and the Health Care Financing
Administration.

Hedging Agreement means any interest rate, currency or commodity swap agreement,
cap agreement or collar agreement, and any other agreement or arrangement
designed to protect a Person against fluctuations in interest rates, currency
exchange rates or commodity prices.

Hedging Obligation means, with respect to any Person, any liability of such
Person under any Hedging Agreement.

Indemnified Liabilities - see Section 15.17.

Interest Coverage Ratio means, for any Computation Period, the ratio of
(a) EBITDA for such Computation Period to (b) Interest Expense for such
Computation Period.

Interest Expense means for any period the consolidated interest expense of the
Loan Parties for such period (including all imputed interest on Capital Leases).

Interest Period means, as to any LIBOR Loan, the period commencing on the date
such Loan is borrowed or continued as, or converted into, a LIBOR Loan and
ending on the date one, two, three or six months thereafter as selected by the
Company pursuant to Section 2.2.2 or 2.2.3, as the case may be; provided that:

(a)           if any Interest Period would otherwise end on a day that is not a
Business Day, such Interest Period shall be extended to the following Business
Day unless the result of such extension would be to carry such Interest Period
into another calendar month, in which event such Interest Period shall end on
the preceding Business Day;

(b)           any Interest Period that begins on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period shall end on the last Business Day of the calendar month at the end of
such Interest Period; and

(c)           the Company may not select any Interest Period for a Revolving 
Loan which would extend beyond the scheduled Termination Date.

Inventory is defined in the Guaranty and Collateral Agreement.

Investment means, with respect to any Person, any investment in another Person,
whether by acquisition of any debt or Capital Security, by making any loan or
advance, by becoming obligated with respect to a Contingent Liability in respect
of obligations of such other Person (other than travel and similar advances to
employees in the ordinary course of business) or by making an Acquisition.

9


--------------------------------------------------------------------------------




Issuing Lender means LaSalle, in its capacity as the issuer of Letters of Credit
hereunder, or any Affiliate of LaSalle that may from time to time issue Letters
of Credit, and their successors and assigns in such capacity.

LaSalle - see the Preamble.

L/C Application means, with respect to any request for the issuance of a Letter
of Credit, a letter of credit application in the form being used by the Issuing
Lender at the time of such request for the type of letter of credit requested.

L/C Fee Rate - see the definition of Applicable Margin.

Lender - see the Preamble. References to the “Lenders” shall include the Issuing
Lender; for purposes of clarification only, to the extent that LaSalle (or any
successor Issuing Lender) may have any rights or obligations in addition to
those of the other Lenders due to its status as Issuing Lender, its status as
such will be specifically referenced. In addition to the foregoing, for the
purpose of identifying the Persons entitled to share in the Collateral and the
proceeds thereof under, and in accordance with the provisions of, this Agreement
and the Collateral Documents, the term “Lender” shall include Affiliates of a
Lender providing a Bank Product.

Lender Party - see Section 15.17.

Letter of Credit - see Section 2.1.2.

LIBOR Loan means any Loan which bears interest at a rate determined by reference
to the LIBOR Rate.

LIBOR Margin - see the definition of Applicable Margin.

LIBOR Office means with respect to any Lender the office or offices of such
Lender which shall be making or maintaining the LIBOR Loans of such Lender
hereunder. A LIBOR Office of any Lender may be, at the option of such Lender,
either a domestic or foreign office.

LIBOR Rate means a rate of interest equal to (a) the per annum rate of interest
at which United States dollar deposits in an amount comparable to the amount of
the relevant LIBOR Loan and for a period equal to the relevant Interest Period
are offered in the London Interbank Eurodollar market at 11:00 A.M. (London
time) two (2) Business Days prior to the commencement of such Interest Period
(or three (3) Business Days prior to the commencement of such Interest Period if
banks in London, England were not open and dealing in offshore United States
dollars on such second preceding Business Day), as displayed in the Bloomberg
Financial Markets system (or other authoritative source selected by the
Administrative Agent in its sole discretion) or, if the Bloomberg Financial
Markets system or another authoritative source is not available, as the LIBOR
Rate is otherwise determined by the Administrative Agent in its sole and
absolute discretion, divided by (b) a number determined by subtracting from 1.00
the then stated maximum reserve percentage for determining reserves to be
maintained by member banks of the Federal Reserve System for Eurocurrency
funding or liabilities as defined in

10


--------------------------------------------------------------------------------




Regulation D (or any successor category of liabilities under Regulation D), such
rate to remain fixed for such Interest Period. The Administrative Agent’s
determination of the LIBOR Rate shall be conclusive, absent manifest error.

Lien means, with respect to any Person, any interest granted by such Person in
any real or personal property, asset or other right owned or being purchased or
acquired by such Person (including an interest in respect of a Capital Lease)
which secures payment or performance of any obligation and shall include any
mortgage, lien, encumbrance, title retention lien, charge or other security
interest of any kind, whether arising by contract, as a matter of law, by
judicial process or otherwise.

Loan Documents means this Agreement, the Notes, the Letters of Credit, the L/C
Applications, the Agent Fee Letter, the Collateral Documents, the Subordination
Agreements and all documents, instruments and agreements delivered in connection
with the foregoing.

Loan Party means the Company and each Subsidiary other than Option Care
Enterprises, Inc., a Pennsylvania corporation.

Loan or Loans means, as the context may require, Revolving Loans and/or Swing
Line Loans.

Mandatory Prepayment Event - see Section 6.2.2.

Margin Stock means any “margin stock” as defined in Regulation U.

Material Adverse Effect means (a) a material adverse change in, or a material
adverse effect upon, the financial condition, operations, assets, business or
properties of the Loan Parties taken as a whole, (b) a material impairment of
the ability of the Loan Parties taken as a whole to perform any of the
Obligations under any Loan Document or (c) a material adverse effect upon any
substantial portion of the collateral under the Collateral Documents or upon the
legality, validity, binding effect or enforceability against any Loan Party of
any Loan Document.

Mortgage means a mortgage, deed of trust, leasehold mortgage or similar
instrument granting the Administrative Agent a Lien on real property of any Loan
Party.

Multiemployer Pension Plan means a multiemployer plan, as defined in
Section 4001(a)(3) of ERISA, to which the Company or any other member of the
Controlled Group may have any liability.

Net Worth means, as of any date, the sum of the capital stock and additional
paid-in capital plus retained earnings (or minus accumulated deficit) calculated
in conformity with GAAP.

Non-U.S. Participant - see Section 7.6(d).

Non-Use Fee Rate - see the definition of Applicable Margin.

11


--------------------------------------------------------------------------------


Note means a promissory note substantially in the form of Exhibit A.

Notice of Borrowing - see Section 2.2.2.

Notice of Conversion/Continuation - see Section 2.2.3.

Obligations means all obligations (monetary (including post-petition interest,
allowed or not) or otherwise) of any Loan Party under this Agreement and any
other Loan Document including Attorney Costs and any reimbursement obligations
of each Loan Party in respect of Letters of Credit and surety bonds, all Hedging
Obligations permitted hereunder which are owed to any Lender or its Affiliate or
Administrative Agent, and all Bank Products Obligations, all in each case
howsoever created, arising or evidenced, whether direct or indirect, absolute or
contingent, now or hereafter existing, or due or to become due.

OFAC - see Section 10.4.

Operating Lease means any lease of (or other agreement conveying the right to
use) any real or personal property by any Loan Party, as lessee, other than any
Capital Lease.

PBGC means the Pension Benefit Guaranty Corporation and any entity succeeding to
any or all of its functions under ERISA.

Participant - see Section 15.6.2.

Pension Plan means a “pension plan”, as such term is defined in Section 3(2) of
ERISA, which is subject to Title IV of ERISA or the minimum funding standards of
ERISA (other than a Multiemployer Pension Plan), and as to which the Company or
any member of the Controlled Group may have any liability, including any
liability by reason of having been a substantial employer within the meaning of
Section 4063 of ERISA at any time during the preceding five years, or by reason
of being deemed to be a contributing sponsor under Section 4069 of ERISA.

Perfection Certificate means a perfection certificate executed and delivered to
the Administrative Agent by a Loan Party.

Permitted Lien means a Lien expressly permitted hereunder pursuant to
Section 11.2.

Person means any natural person, corporation, partnership, trust, limited
liability company, association, governmental authority or unit, or any other
entity, whether acting in an individual, fiduciary or other capacity.

Prime Rate means, for any day, the rate of interest in effect for such day as
publicly announced from time to time by the Administrative Agent as its prime
rate (whether or not such rate is actually charged by the Administrative Agent),
which is not intended to be the Administrative Agent’s lowest or most favorable
rate of interest at any one time. Any change in the Prime Rate announced by the
Administrative Agent shall take effect at the opening of

12


--------------------------------------------------------------------------------




business on the day specified in the public announcement of such change;
provided that the Administrative Agent shall not be obligated to give notice of
any change in the Prime Rate.

Pro Rata Share means, with respect to a Lender’s obligation to make Revolving
Loans, participate in Letters of Credit, reimburse the Issuing Lender, and
receive payments of principal, interest, fees, costs, and expenses with respect
thereto, (x) prior to the Revolving Commitment being terminated or reduced to
zero, the percentage obtained by dividing (i) such Lender’s Revolving
Commitment, by (ii) the aggregate Revolving Commitment of all Lenders and
(y) from and after the time the Revolving Commitment has been terminated or
reduced to zero, the percentage obtained by dividing (i) the aggregate unpaid
principal amount of such Lender’s Revolving Outstandings (after settlement and
repayment of all Swing Line Loans by the Lenders) by (ii) the aggregate unpaid
principal amount of all Revolving Outstandings.

Refunded Swing Line Loan - see Section 2.2.4(c).

Regulation D means Regulation D of the FRB.

Regulation U means Regulation U of the FRB.

Replacement Lender - see Section 8.7(b).

Reportable Event means a reportable event as defined in Section 4043 of ERISA
and the regulations issued thereunder as to which the PBGC has not waived the
notification requirement  of Section 4043(a), or the failure of a Pension Plan
to meet the minimum funding standards of Section 412 of the Code (without regard
to whether the Pension Plan is a plan described in Section 4021(a)(2) of ERISA)
or under Section 302 of ERISA.

Required Lenders means (i) so long as there are three or fewer Lenders, Lenders
whose Pro Rata Shares equal 100% as determined pursuant to clause (d) of the
definition of Pro Rata Share and (ii) at any other time, Lenders whose Pro Rata
Shares exceed 66⅔% as determined pursuant to clause (d) of the definition of
“Pro Rata Share”.

Revolving Commitment means $35,000,000, as reduced from time to time pursuant to
Section 6.1.

Revolving Loan - see Section 2.1.1.

Revolving Loan Availability means the Revolving Commitment.

Revolving Outstandings means, at any time, the sum of (a) the aggregate
principal amount of all outstanding Revolving Loans, plus (b) the Stated Amount
of all Letters of Credit.

SEC means the Securities and Exchange Commission or any other governmental
authority succeeding to any of the principal functions thereof.

Senior Debt means all Debt of the Loan Parties other than Subordinated Debt.

13


--------------------------------------------------------------------------------




Senior Debt to EBITDA Ratio means, as of the last day of any Fiscal Quarter, the
ratio of (a) Senior Debt as of such day to (b) EBITDA for the Computation Period
ending on such day.

Senior Officer means, with respect to any Loan Party, any of the chief executive
officer, the chief financial officer, the chief operating officer or the
treasurer of such Loan Party.

Stated Amount means, with respect to any Letter of Credit at any date of
determination, (a) the maximum aggregate amount available for drawing thereunder
under any and all circumstances plus (b) the aggregate amount of all
unreimbursed payments and disbursements under such Letter of Credit.

Subordinated Debt means any unsecured Debt of the Loan Parties which has
subordination terms, covenants, pricing and other terms which have been approved
in writing by the Required Lenders.

Subordinated Debt Documents means all documents and instruments relating to the
Subordinated Debt and all amendments and modifications thereof approved by the
Administrative Agent.

Subordination Agreements means all subordination agreements executed by a holder
of Subordinated Debt in favor of the Administrative Agent and the Lenders from
time to time after the Closing Date in form and substance and on terms and
conditions satisfactory to Administrative Agent.

Subsidiary means, with respect to any Person, a corporation, partnership,
limited liability company or other entity of which such Person owns, directly or
indirectly, such number of outstanding Capital Securities as have more than 50%
of the ordinary voting power for the election of directors or other managers of
such corporation, partnership, limited liability company or other entity. Unless
the context otherwise requires, each reference to Subsidiaries herein shall be a
reference to Subsidiaries of the Company, if any.

Swing Line Availability means the lesser of (a) the Swing Line Commitment Amount
and (b) Revolving Loan Availability (less Revolving Outstandings at such time).

Swing Line Commitment Amount means (i) from the date of this Agreement until
LaSalle has assigned a portion of its initial Pro Rata Share of the Revolving
Commitment, $-0-, and (ii) upon and after such time as LaSalle has assigned a
portion of its initial Pro Rata Share of the Revolving Commitment, $2,500,000,
as reduced from time to time pursuant to Section 6.1, which commitment
constitutes a subfacility of the Revolving Commitment of the Swing Line Lender.

Swing Line Lender means LaSalle.

Swing Line Loan - see Section 2.2.4.

14


--------------------------------------------------------------------------------




Tangible Net Worth of any Person means an amount equal to: (a) Net Worth of such
Person; less (b) Intangible Assets of such Person; less (c) all obligations owed
to such Person or any of its Subsidiaries by any Affiliate of such Person or any
of its Subsidiaries; and less (d) all loans by such Person to its officers,
stockholders, Subsidiaries or employees.

Taxes means any and all present and future taxes, duties, levies, imposts,
deductions, assessments, charges or withholdings, and any and all liabilities
(including interest and penalties and other additions to taxes) with respect to
the foregoing, but excluding Excluded Taxes.

Termination Date means the earlier to occur of (a) May 5, 2011 or (b) such other
date on which the Commitments terminate pursuant to Section 6 or Section 13.

Termination Event means, with respect to a Pension Plan that is subject to Title
IV of ERISA, (a) a Reportable Event, (b) the withdrawal of Company or any other
member of the Controlled Group from such Pension Plan during a plan year in
which Company or any other member of the Controlled Group was a “substantial
employer” as defined in Section 4001(a)(2) of ERISA or was deemed such under
Section 4068(f) of ERISA, (c) the termination of such Pension Plan, the filing
of a notice of intent to terminate the Pension Plan or the treatment of an
amendment of such Pension Plan as a termination under Section 4041 of ERISA,
(d) the institution by the PBGC of proceedings to terminate such Pension Plan or
(e) any event or condition that might constitute grounds under Section 4042 of
ERISA for the termination of, or appointment of a trustee to administer, such
Pension Plan.

Total Debt means all Debt of the Loan Parties, determined on a consolidated
basis, excluding (a) contingent obligations in respect of Contingent Liabilities
(except to the extent constituting Contingent Liabilities in respect of Debt of
a Person other than any Loan Party), (b) Hedging Obligations, (c) Debt of the
Company to Subsidiaries and Debt of Subsidiaries to the Company or to other
Subsidiaries and (d) contingent obligations in respect of undrawn letters of
credit.

Total Debt to EBITDA Ratio means, as of the last day of any Fiscal Quarter, the
ratio of (a) Total Debt as of such day to (b) EBITDA for the Computation Period
ending on such day.

Total Plan Liability means, at any time, the present value of all vested and
unvested accrued benefits under all Pension Plans, determined as of the then
most recent valuation date for each Pension Plan, using PBGC actuarial
assumptions for single employer plan terminations.

type - see Section 2.2.1.

UCC is defined in the Guaranty and Collateral Agreement.

Unfunded Liability means the amount (if any) by which the present value of all
vested and unvested accrued benefits under all Pension Plans exceeds the fair
market value of all assets allocable to those benefits, all determined as of the
then most recent valuation date for each Pension Plan, using PBGC actuarial
assumptions for single employer plan terminations.

15


--------------------------------------------------------------------------------




Unmatured Event of Default means any event that, if it continues uncured, will,
with lapse of time or notice or both, constitute an Event of Default.

Withholding Certificate - see Section 7.6(d).

Wholly-Owned Subsidiary means, as to any Person, a Subsidiary all of the Capital
Securities of which (except directors’ qualifying Capital Securities) are at the
time directly or indirectly owned by such Person and/or another Wholly-Owned
Subsidiary of such Person.


1.2           OTHER INTERPRETIVE PROVISIONS.   (A)  THE MEANINGS OF DEFINED
TERMS ARE EQUALLY APPLICABLE TO THE SINGULAR AND PLURAL FORMS OF THE DEFINED
TERMS.

(B)           SECTION, ANNEX, SCHEDULE AND EXHIBIT REFERENCES ARE TO THIS
AGREEMENT UNLESS OTHERWISE SPECIFIED.

(C)           THE TERM “INCLUDING” IS NOT LIMITING AND MEANS “INCLUDING WITHOUT
LIMITATION.”

(D)           IN THE COMPUTATION OF PERIODS OF TIME FROM A SPECIFIED DATE TO A
LATER SPECIFIED DATE, THE WORD “FROM” MEANS “FROM AND INCLUDING”; THE WORDS “TO”
AND “UNTIL” EACH MEAN “TO BUT EXCLUDING”, AND THE WORD “THROUGH” MEANS “TO AND
INCLUDING.”

(E)           UNLESS OTHERWISE EXPRESSLY PROVIDED HEREIN, (I) REFERENCES TO
AGREEMENTS (INCLUDING THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS) AND OTHER
CONTRACTUAL INSTRUMENTS SHALL BE DEEMED TO INCLUDE ALL SUBSEQUENT AMENDMENTS,
RESTATEMENTS, SUPPLEMENTS AND OTHER MODIFICATIONS THERETO, BUT ONLY TO THE
EXTENT SUCH AMENDMENTS, RESTATEMENTS, SUPPLEMENTS AND OTHER MODIFICATIONS ARE
NOT PROHIBITED BY THE TERMS OF ANY LOAN DOCUMENT, AND (II) REFERENCES TO ANY
STATUTE OR REGULATION SHALL BE CONSTRUED AS INCLUDING ALL STATUTORY AND
REGULATORY PROVISIONS AMENDING, REPLACING, SUPPLEMENTING OR INTERPRETING SUCH
STATUTE OR REGULATION.

(F)            THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS MAY USE SEVERAL
DIFFERENT LIMITATIONS, TESTS OR MEASUREMENTS TO REGULATE THE SAME OR SIMILAR
MATTERS. ALL SUCH LIMITATIONS, TESTS AND MEASUREMENTS ARE CUMULATIVE AND EACH
SHALL BE PERFORMED IN ACCORDANCE WITH ITS TERMS.

(G)           THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS ARE THE RESULT OF
NEGOTIATIONS AMONG AND HAVE BEEN REVIEWED BY COUNSEL TO THE ADMINISTRATIVE
AGENT, THE LOAN PARTIES, THE LENDERS AND THE OTHER PARTIES THERETO AND ARE THE
PRODUCTS OF ALL PARTIES. ACCORDINGLY, THEY SHALL NOT BE CONSTRUED AGAINST THE
ADMINISTRATIVE AGENT OR THE LENDERS MERELY BECAUSE OF THE ADMINISTRATIVE AGENT’S
OR LENDERS’ INVOLVEMENT IN THEIR PREPARATION.

SECTION 2                                   COMMITMENTS OF THE LENDERS;
BORROWING, CONVERSION AND LETTER OF CREDIT PROCEDURES.


2.1           COMMITMENTS.   ON AND SUBJECT TO THE TERMS AND CONDITIONS OF THIS
AGREEMENT, EACH OF THE LENDERS, SEVERALLY AND FOR ITSELF ALONE, AGREES TO MAKE
LOANS TO, AND TO ISSUE OR PARTICIPATE IN LETTERS OF CREDIT FOR THE ACCOUNT OF,
THE LOAN PARTIES AS FOLLOWS:

16


--------------------------------------------------------------------------------





2.1.1        REVOLVING LOAN COMMITMENT.   EACH LENDER WITH A REVOLVING LOAN
COMMITMENT AGREES TO MAKE LOANS ON A REVOLVING BASIS (“REVOLVING LOANS”) FROM
TIME TO TIME UNTIL THE TERMINATION DATE IN SUCH LENDER’S PRO RATA SHARE OF SUCH
AGGREGATE AMOUNTS AS THE COMPANY MAY REQUEST FROM ALL LENDERS; PROVIDED THAT THE
REVOLVING OUTSTANDINGS WILL NOT AT ANY TIME EXCEED REVOLVING LOAN AVAILABILITY
(LESS THE AMOUNT OF ANY SWING LINE LOANS OUTSTANDING AT SUCH TIME). PROVIDED NO
EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING, THE COMPANY MAY, AT ANY TIME OR
TIMES WITHIN TWO YEARS OF THE DATE OF THIS AGREEMENT, ELECT TO INCREASE THE
REVOLVING COMMITMENT BY A MINIMUM OF $20,000,000 PER ELECTION, UP TO A MAXIMUM
REVOLVING COMMITMENT OF $100,000,000; PROVIDED THAT THE ARRANGEMENT AND CLOSING
FEES INCURRED IN CONNECTION WITH SUCH INCREASE SHALL BE DETERMINED BASED UPON
THEN PREVAILING MARKET CONDITIONS. LASALLE, AS ARRANGER, WILL ACT ON A BEST
EFFORTS BASIS TO ARRANGE FOR LENDERS TO PROVIDE SUCH INCREASE, WITH ANY
ARRANGEMENT FEES TO BE AGREED TO BETWEEN LASALLE, AS ARRANGER, LASALLE, AS
ADMINISTRATIVE AGENT, AND THE COMPANY, WHICH WOULD BE IN PART SUBJECT TO
PREVAILING MARKET CONDITIONS AT SUCH TIME. NOTWITHSTANDING ANY OTHER TERM OF
THIS AGREEMENT, NEITHER LASALLE, AS ARRANGER OR ADMINISTRATIVE AGENT, NOR ANY
LENDER (INCLUDING LASALLE) SHALL BE OBLIGATED TO PROVIDE ANY OF SUCH INCREASE
UNLESS IT FIRST APPROVES, IN ITS SOLE DISCRETION, OF SUCH INCREASE IN WRITING.


2.1.2        RESERVED.


2.1.3        L/C COMMITMENT.   SUBJECT TO SECTION 2.3.1, THE ISSUING LENDER
AGREES TO ISSUE LETTERS OF CREDIT, IN EACH CASE CONTAINING SUCH TERMS AND
CONDITIONS AS ARE PERMITTED BY THIS AGREEMENT AND ARE REASONABLY SATISFACTORY TO
THE ISSUING LENDER (EACH, A “LETTER OF CREDIT”), AT THE REQUEST OF AND FOR THE
ACCOUNT OF THE LOAN PARTIES FROM TIME TO TIME BEFORE THE SCHEDULED TERMINATION
DATE AND, AS MORE FULLY SET FORTH IN SECTION 2.3.2, EACH LENDER AGREES TO
PURCHASE A PARTICIPATION IN EACH SUCH LETTER OF CREDIT; PROVIDED THAT (A) THE
AGGREGATE STATED AMOUNT OF ALL LETTERS OF CREDIT SHALL NOT AT ANY TIME EXCEED
$2,500,000 AND (B) THE REVOLVING OUTSTANDINGS SHALL NOT AT ANY TIME EXCEED
REVOLVING LOAN AVAILABILITY (LESS THE AMOUNT OF ANY SWING LINE LOANS OUTSTANDING
AT SUCH TIME).


2.2           LOAN PROCEDURES.


2.2.1        VARIOUS TYPES OF LOANS.   EACH REVOLVING LOAN SHALL BE EITHER A
BASE RATE LOAN OR A LIBOR LOAN (EACH A “TYPE” OF LOAN), AS THE COMPANY SHALL
SPECIFY IN THE RELATED NOTICE OF BORROWING OR CONVERSION PURSUANT TO
SECTION 2.2.2 OR 2.2.3. LIBOR LOANS HAVING THE SAME INTEREST PERIOD WHICH EXPIRE
ON THE SAME DAY ARE SOMETIMES CALLED A “GROUP” OR COLLECTIVELY “GROUPS”. BASE
RATE LOANS AND LIBOR LOANS MAY BE OUTSTANDING AT THE SAME TIME, PROVIDED THAT
NOT MORE THAN SEVEN (7) DIFFERENT GROUPS OF LIBOR LOANS SHALL BE OUTSTANDING AT
ANY ONE TIME. ALL BORROWINGS, CONVERSIONS AND REPAYMENTS OF REVOLVING LOANS
SHALL BE EFFECTED SO THAT EACH LENDER WILL HAVE A RATABLE SHARE (ACCORDING TO
ITS PRO RATA SHARE) OF ALL TYPES AND GROUPS OF LOANS.


2.2.2        BORROWING PROCEDURES.   THE COMPANY SHALL GIVE WRITTEN NOTICE (EACH
SUCH WRITTEN NOTICE, A “NOTICE OF BORROWING”) SUBSTANTIALLY IN THE FORM OF
EXHIBIT E OR TELEPHONIC NOTICE (FOLLOWED IMMEDIATELY BY A NOTICE OF BORROWING)
TO THE ADMINISTRATIVE AGENT OF EACH

17


--------------------------------------------------------------------------------




proposed borrowing not later than (a) in the case of a Base Rate borrowing,
11:00 A.M., Chicago time, on the proposed date of such borrowing, and (b) in the
case of a LIBOR borrowing, 11:00 A.M., Chicago time, at least three Business
Days prior to the proposed date of such borrowing. Each such notice shall be
effective upon receipt by the Administrative Agent, shall be irrevocable, and
shall specify the date, amount and type of borrowing and, in the case of a LIBOR
borrowing, the initial Interest Period therefor. Promptly upon receipt of such
notice, the Administrative Agent shall advise each Lender thereof. Not later
than 1:00 P.M., Chicago time, on the date of a proposed borrowing, each Lender
shall provide the Administrative Agent at the office specified by the
Administrative Agent with immediately available funds covering such Lender’s Pro
Rata Share of such borrowing and, so long as the Administrative Agent has not
received written notice that the conditions precedent set forth in Section 12
with respect to such borrowing have not been satisfied, the Administrative Agent
shall pay over the funds received by the Administrative Agent to the Loan
Parties on the requested borrowing date. Each borrowing shall be on a Business
Day. Each LIBOR borrowing shall be in an aggregate amount of at least $1,000,000
and an integral multiple of at least $100,000.


2.2.3        CONVERSION AND CONTINUATION PROCEDURES.   (A)  SUBJECT TO
SECTION 2.2.1, THE COMPANY MAY, UPON IRREVOCABLE WRITTEN NOTICE TO THE
ADMINISTRATIVE AGENT IN ACCORDANCE WITH CLAUSE (B) BELOW:

(I)            ELECT, AS OF ANY BUSINESS DAY, TO CONVERT ANY LOANS (OR ANY PART
THEREOF IN AN AGGREGATE AMOUNT NOT LESS THAN $1,000,000 A HIGHER INTEGRAL
MULTIPLE OF $100,000) INTO LOANS OF THE OTHER TYPE; OR

(II)           ELECT, AS OF THE LAST DAY OF THE APPLICABLE INTEREST PERIOD, TO
CONTINUE ANY LIBOR LOANS HAVING INTEREST PERIODS EXPIRING ON SUCH DAY (OR ANY
PART THEREOF IN AN AGGREGATE AMOUNT NOT LESS THAN $1,000,000 OR A HIGHER
INTEGRAL MULTIPLE OF $100,000) FOR A NEW INTEREST PERIOD;

provided that after giving effect to any prepayment, conversion or continuation,
the aggregate principal amount of each Group of LIBOR Loans shall be at least
$1,000,000 and an integral multiple of $100,000.

(B)           THE COMPANY SHALL GIVE WRITTEN NOTICE (EACH SUCH WRITTEN NOTICE, A
“NOTICE OF CONVERSION/CONTINUATION”) SUBSTANTIALLY IN THE FORM OF EXHIBIT F OR
TELEPHONIC NOTICE (FOLLOWED IMMEDIATELY BY A NOTICE OF CONVERSION/CONTINUATION)
TO THE ADMINISTRATIVE AGENT OF EACH PROPOSED CONVERSION OR CONTINUATION NOT
LATER THAN (I) IN THE CASE OF CONVERSION INTO BASE RATE LOANS, 11:00 A.M.,
CHICAGO TIME, ON THE PROPOSED DATE OF SUCH CONVERSION AND (II) IN THE CASE OF
CONVERSION INTO OR CONTINUATION OF LIBOR LOANS, 11:00 A.M., CHICAGO TIME, AT
LEAST THREE BUSINESS DAYS PRIOR TO THE PROPOSED DATE OF SUCH CONVERSION OR
CONTINUATION, SPECIFYING IN EACH CASE:

(I)            THE PROPOSED DATE OF CONVERSION OR CONTINUATION;

(II)           THE AGGREGATE AMOUNT OF LOANS TO BE CONVERTED OR CONTINUED;

18


--------------------------------------------------------------------------------




(III)          THE TYPE OF LOANS RESULTING FROM THE PROPOSED CONVERSION OR
CONTINUATION; AND

(IV)          IN THE CASE OF CONVERSION INTO, OR CONTINUATION OF, LIBOR LOANS,
THE DURATION OF THE REQUESTED INTEREST PERIOD THEREFOR.

(C)           IF UPON THE EXPIRATION OF ANY INTEREST PERIOD APPLICABLE TO LIBOR
LOANS, THE COMPANY HAS FAILED TO SELECT TIMELY A NEW INTEREST PERIOD TO BE
APPLICABLE TO SUCH LIBOR LOANS, THE COMPANY SHALL BE DEEMED TO HAVE ELECTED TO
CONVERT SUCH LIBOR LOANS INTO BASE RATE LOANS EFFECTIVE ON THE LAST DAY OF SUCH
INTEREST PERIOD.

(D)           THE ADMINISTRATIVE AGENT WILL PROMPTLY NOTIFY EACH LENDER OF ITS
RECEIPT OF A NOTICE OF CONVERSION OR CONTINUATION PURSUANT TO THIS SECTION 2.2.3
OR, IF NO TIMELY NOTICE IS PROVIDED BY THE COMPANY, OF THE DETAILS OF ANY
AUTOMATIC CONVERSION.

(E)           ANY CONVERSION OF A LIBOR LOAN ON A DAY OTHER THAN THE LAST DAY OF
AN INTEREST PERIOD THEREFOR SHALL BE SUBJECT TO SECTION 8.4.


2.2.4        SWING LINE FACILITY.

(A)           THE ADMINISTRATIVE AGENT SHALL NOTIFY THE SWING LINE LENDER UPON
THE ADMINISTRATIVE AGENT’S RECEIPT OF ANY NOTICE OF BORROWING. SUBJECT TO THE
TERMS AND CONDITIONS HEREOF, THE SWING LINE LENDER MAY, IN ITS SOLE DISCRETION,
MAKE AVAILABLE FROM TIME TO TIME UNTIL THE TERMINATION DATE ADVANCES (EACH, A
“SWING LINE LOAN”) IN ACCORDANCE WITH ANY SUCH NOTICE, NOTWITHSTANDING THAT
AFTER MAKING A REQUESTED SWING LINE LOAN, THE SUM OF THE SWING LINE LENDER’S PRO
RATA SHARE OF THE REVOLVING OUTSTANDING AND ALL OUTSTANDING SWING LINE LOANS,
MAY EXCEED THE SWING LINE LENDER’S PRO RATA SHARE OF THE REVOLVING COMMITMENT.
THE PROVISIONS OF THIS SECTION 2.2.4 SHALL NOT RELIEVE LENDERS OF THEIR
OBLIGATIONS TO MAKE REVOLVING LOANS UNDER SECTION 2.1.1; PROVIDED THAT IF THE
SWING LINE LENDER MAKES A SWING LINE LOAN PURSUANT TO ANY SUCH NOTICE, SUCH
SWING LINE LOAN SHALL BE IN LIEU OF ANY REVOLVING LOAN THAT OTHERWISE MAY BE
MADE BY THE LENDERS PURSUANT TO SUCH NOTICE. THE AGGREGATE AMOUNT OF SWING LINE
LOANS OUTSTANDING SHALL NOT EXCEED AT ANY TIME SWING LINE AVAILABILITY. UNTIL
THE TERMINATION DATE, THE LOAN PARTIES MAY FROM TIME TO TIME BORROW, REPAY AND
REBORROW UNDER THIS SECTION 2.2.4. EACH SWING LINE LOAN SHALL BE MADE PURSUANT
TO A NOTICE OF BORROWING DELIVERED BY THE COMPANY TO THE ADMINISTRATIVE AGENT IN
ACCORDANCE WITH SECTION 2.2.2. ANY SUCH NOTICE MUST BE GIVEN NO LATER THAN
2:00 P.M., CHICAGO TIME, ON THE BUSINESS DAY OF THE PROPOSED SWING LINE LOAN.
UNLESS THE SWING LINE LENDER HAS RECEIVED AT LEAST ONE BUSINESS DAY’S PRIOR
WRITTEN NOTICE FROM THE REQUIRED LENDERS INSTRUCTING IT NOT TO MAKE A SWING LINE
LOAN, THE SWING LINE LENDER SHALL, NOTWITHSTANDING THE FAILURE OF ANY CONDITION
PRECEDENT SET FORTH IN SECTION 12.2, BE ENTITLED TO FUND THAT SWING LINE LOAN,
AND TO HAVE SUCH LENDER MAKE REVOLVING LOANS IN ACCORDANCE WITH
SECTION 2.2.4(C) OR PURCHASE PARTICIPATING INTERESTS IN ACCORDANCE WITH
SECTION 2.2.4(D).  NOTWITHSTANDING ANY OTHER PROVISION OF THIS AGREEMENT OR THE
OTHER LOAN DOCUMENTS, EACH SWING LINE LOAN SHALL CONSTITUTE A BASE RATE LOAN.
THE LOAN PARTIES SHALL REPAY THE AGGREGATE OUTSTANDING PRINCIPAL AMOUNT OF EACH
SWING LINE LOAN UPON DEMAND THEREFOR BY THE ADMINISTRATIVE AGENT.

19


--------------------------------------------------------------------------------


(B)           THE ENTIRE UNPAID BALANCE OF EACH SWING LINE LOAN AND ALL OTHER
NONCONTINGENT OBLIGATIONS SHALL BE IMMEDIATELY DUE AND PAYABLE IN FULL IN
IMMEDIATELY AVAILABLE FUNDS ON THE TERMINATION DATE IF NOT SOONER PAID IN FULL.

(C)           THE SWING LINE LENDER, AT ANY TIME AND FROM TIME TO TIME NO LESS
FREQUENTLY THAN ONCE WEEKLY, SHALL ON BEHALF OF THE LOAN PARTIES (AND THE LOAN
PARTIES HEREBY IRREVOCABLY AUTHORIZES THE SWING LINE LENDER TO SO ACT ON ITS
BEHALF) REQUEST EACH LENDER WITH A REVOLVING COMMITMENT (INCLUDING THE SWING
LINE LENDER) TO MAKE A REVOLVING LOAN TO THE LOAN PARTIES (WHICH SHALL BE A BASE
RATE LOAN) IN AN AMOUNT EQUAL TO THAT LENDER’S PRO RATA SHARE OF THE PRINCIPAL
AMOUNT OF ALL SWING LINE LOANS (THE “REFUNDED SWING LINE LOAN”) OUTSTANDING ON
THE DATE SUCH NOTICE IS GIVEN. UNLESS ANY OF THE EVENTS DESCRIBED IN
SECTION 13.1.4 HAS OCCURRED (IN WHICH EVENT THE PROCEDURES OF
SECTION 2.2.4(D) SHALL APPLY) AND REGARDLESS OF WHETHER THE CONDITIONS PRECEDENT
SET FORTH IN THIS AGREEMENT TO THE MAKING OF A REVOLVING LOAN ARE THEN
SATISFIED, EACH LENDER SHALL DISBURSE DIRECTLY TO THE ADMINISTRATIVE AGENT, ITS
PRO RATA SHARE ON BEHALF OF THE SWING LINE LENDER, PRIOR TO 2:00 P.M., CHICAGO
TIME, IN IMMEDIATELY AVAILABLE FUNDS ON THE DATE THAT NOTICE IS GIVEN (PROVIDED
THAT SUCH NOTICE IS GIVEN BY 12:00 P.M., CHICAGO TIME, ON SUCH DATE). THE
PROCEEDS OF THOSE REVOLVING LOANS SHALL BE IMMEDIATELY PAID TO THE SWING LINE
LENDER AND APPLIED TO REPAY THE REFUNDED SWING LINE LOAN.

(D)           IF, PRIOR TO REFUNDING A SWING LINE LOAN WITH A REVOLVING LOAN
PURSUANT TO SECTION 2.2.4(C), ONE OF THE EVENTS DESCRIBED IN SECTION 13.1.4 HAS
OCCURRED, THEN, SUBJECT TO THE PROVISIONS OF SECTION 2.2.4(E) BELOW, EACH LENDER
SHALL, ON THE DATE SUCH REVOLVING LOAN WAS TO HAVE BEEN MADE FOR THE BENEFIT OF
THE LOAN PARTIES, PURCHASE FROM THE SWING LINE LENDER AN UNDIVIDED PARTICIPATION
INTEREST IN THE SWING LINE LOAN IN AN AMOUNT EQUAL TO ITS PRO RATA SHARE OF SUCH
SWING LINE LOAN. UPON REQUEST, EACH LENDER SHALL PROMPTLY TRANSFER TO THE SWING
LINE LENDER, IN IMMEDIATELY AVAILABLE FUNDS, THE AMOUNT OF ITS PARTICIPATION
INTEREST.

(E)           EACH LENDER’S OBLIGATION TO MAKE REVOLVING LOANS IN ACCORDANCE
WITH SECTION 2.2.4(C) AND TO PURCHASE PARTICIPATION INTERESTS IN ACCORDANCE WITH
SECTION 2.2.4(D) SHALL BE ABSOLUTE AND UNCONDITIONAL AND SHALL NOT BE AFFECTED
BY ANY CIRCUMSTANCE, INCLUDING (I) ANY SETOFF, COUNTERCLAIM, RECOUPMENT, DEFENSE
OR OTHER RIGHT THAT SUCH LENDER MAY HAVE AGAINST THE SWING LINE LENDER, THE
COMPANY OR ANY OTHER PERSON FOR ANY REASON WHATSOEVER; (II) THE OCCURRENCE OR
CONTINUANCE OF ANY UNMATURED EVENT OF DEFAULT OR EVENT OF DEFAULT; (III) ANY
INABILITY OF THE COMPANY TO SATISFY THE CONDITIONS PRECEDENT TO BORROWING SET
FORTH IN THIS AGREEMENT AT ANY TIME OR (IV) ANY OTHER CIRCUMSTANCE, HAPPENING OR
EVENT WHATSOEVER, WHETHER OR NOT SIMILAR TO ANY OF THE FOREGOING. IF AND TO THE
EXTENT ANY LENDER SHALL NOT HAVE MADE SUCH AMOUNT AVAILABLE TO THE
ADMINISTRATIVE AGENT OR THE SWING LINE LENDER, AS APPLICABLE, BY 2:00 P.M.,
CHICAGO TIME, THE AMOUNT REQUIRED PURSUANT TO SECTIONS 2.2.4(C) OR 2.2.4(D), AS
THE CASE MAY BE, ON THE BUSINESS DAY ON WHICH SUCH LENDER RECEIVES NOTICE FROM
THE ADMINISTRATIVE AGENT OF SUCH PAYMENT OR DISBURSEMENT (IT BEING UNDERSTOOD
THAT ANY SUCH NOTICE RECEIVED AFTER NOON, CHICAGO TIME, ON ANY BUSINESS DAY
SHALL BE DEEMED TO HAVE BEEN RECEIVED ON THE NEXT FOLLOWING BUSINESS DAY), SUCH
LENDER AGREES TO PAY INTEREST ON SUCH AMOUNT TO THE ADMINISTRATIVE AGENT FOR THE
SWING LINE LENDER’S ACCOUNT FORTHWITH ON DEMAND, FOR EACH DAY FROM THE DATE SUCH
AMOUNT WAS TO HAVE BEEN DELIVERED TO THE ADMINISTRATIVE AGENT TO THE DATE SUCH
AMOUNT IS PAID, AT A RATE PER ANNUM EQUAL TO (A) FOR THE FIRST THREE DAYS AFTER
DEMAND, THE

20


--------------------------------------------------------------------------------




Federal Funds Rate from time to time in effect and (b) thereafter, the Base Rate
from time to time in effect.


2.3           LETTER OF CREDIT PROCEDURES.


2.3.1        L/C APPLICATIONS.   THE COMPANY SHALL GIVE NOTICE TO THE
ADMINISTRATIVE AGENT AND THE ISSUING LENDER OF THE PROPOSED ISSUANCE OF EACH
LETTER OF CREDIT ON A BUSINESS DAY WHICH IS AT LEAST THREE BUSINESS DAYS (OR
SUCH LESSER NUMBER OF DAYS AS THE ADMINISTRATIVE AGENT AND THE ISSUING LENDER
SHALL AGREE IN ANY PARTICULAR INSTANCE IN THEIR SOLE DISCRETION) PRIOR TO THE
PROPOSED DATE OF ISSUANCE OF SUCH LETTER OF CREDIT. EACH SUCH NOTICE SHALL BE
ACCOMPANIED BY SUCH DOCUMENTATION AS THE ADMINISTRATIVE AGENT OR THE ISSUING
LENDER MAY REQUEST IN SUPPORT THEREOF, IT BEING UNDERSTOOD THAT SUCH
DOCUMENTATION SHALL SPECIFY, AMONG OTHER THINGS, THE DATE ON WHICH THE PROPOSED
LETTER OF CREDIT IS TO BE ISSUED, THE EXPIRATION DATE OF SUCH LETTER OF CREDIT
(WHICH SHALL NOT BE LATER THAN THE SCHEDULED TERMINATION DATE (UNLESS SUCH
LETTER OF CREDIT IS CASH COLLATERALIZED)) AND WHETHER SUCH LETTER OF CREDIT IS
TO BE TRANSFERABLE IN WHOLE OR IN PART. ANY LETTER OF CREDIT OUTSTANDING AFTER
THE SCHEDULED TERMINATION DATE WHICH IS CASH COLLATERALIZED FOR THE BENEFIT OF
THE ISSUING LENDER SHALL BE THE SOLE RESPONSIBILITY OF THE ISSUING LENDER. SO
LONG AS THE ISSUING LENDER HAS NOT RECEIVED WRITTEN NOTICE THAT THE CONDITIONS
PRECEDENT SET FORTH IN SECTION 12 WITH RESPECT TO THE ISSUANCE OF SUCH LETTER OF
CREDIT HAVE NOT BEEN SATISFIED, THE ISSUING LENDER SHALL ISSUE SUCH LETTER OF
CREDIT ON THE REQUESTED ISSUANCE DATE. THE ISSUING LENDER SHALL PROMPTLY ADVISE
THE ADMINISTRATIVE AGENT OF THE ISSUANCE OF EACH LETTER OF CREDIT AND OF ANY
AMENDMENT THERETO, EXTENSION THEREOF OR EVENT OR CIRCUMSTANCE CHANGING THE
AMOUNT AVAILABLE FOR DRAWING THEREUNDER. IN THE EVENT OF ANY INCONSISTENCY
BETWEEN THE TERMS OF THE DOCUMENTATION DESCRIBED ABOVE SUPPORTING THE NOTICE OF
PROPOSED ISSUANCE OF A LETTER OF CREDIT AND THE TERMS OF THIS AGREEMENT, THE
TERMS OF THIS AGREEMENT SHALL CONTROL.


2.3.2        PARTICIPATIONS IN LETTERS OF CREDIT.   CONCURRENTLY WITH THE
ISSUANCE OF EACH LETTER OF CREDIT, THE ISSUING LENDER SHALL BE DEEMED TO HAVE
SOLD AND TRANSFERRED TO EACH LENDER WITH A REVOLVING LOAN COMMITMENT, AND EACH
SUCH LENDER SHALL BE DEEMED IRREVOCABLY AND UNCONDITIONALLY TO HAVE PURCHASED
AND RECEIVED FROM THE ISSUING LENDER, WITHOUT RECOURSE OR WARRANTY, AN UNDIVIDED
INTEREST AND PARTICIPATION, TO THE EXTENT OF SUCH LENDER’S PRO RATA SHARE, IN
SUCH LETTER OF CREDIT AND THE REIMBURSEMENT OBLIGATIONS OF THE LOAN PARTIES WITH
RESPECT THERETO. IF THE LOAN PARTIES DO NOT PAY ANY REIMBURSEMENT OBLIGATION
WHEN DUE, THE LOAN PARTIES SHALL BE DEEMED TO HAVE IMMEDIATELY REQUESTED THAT
THE LENDERS MAKE A REVOLVING LOAN WHICH IS A BASE RATE LOAN IN A PRINCIPAL
AMOUNT EQUAL TO SUCH REIMBURSEMENT OBLIGATIONS. THE ADMINISTRATIVE AGENT SHALL
PROMPTLY NOTIFY SUCH LENDERS OF SUCH DEEMED REQUEST AND, WITHOUT THE NECESSITY
OF COMPLIANCE WITH THE REQUIREMENTS OF SECTION 2.2.2, SECTION 12.2 OR OTHERWISE
SUCH LENDER SHALL MAKE AVAILABLE TO THE ADMINISTRATIVE AGENT ITS PRO RATA SHARE
OF SUCH LOAN. THE PROCEEDS OF SUCH LOAN SHALL BE PAID OVER BY THE ADMINISTRATIVE
AGENT TO THE ISSUING LENDER FOR THE ACCOUNT OF THE LOAN PARTIES IN SATISFACTION
OF SUCH REIMBURSEMENT OBLIGATIONS. FOR THE PURPOSES OF THIS AGREEMENT, THE
UNPARTICIPATED PORTION OF EACH LETTER OF CREDIT SHALL BE DEEMED TO BE THE
ISSUING LENDER’S “PARTICIPATION” THEREIN. THE ISSUING LENDER HEREBY AGREES, UPON
REQUEST OF THE ADMINISTRATIVE AGENT OR ANY LENDER, TO DELIVER TO THE
ADMINISTRATIVE AGENT OR SUCH LENDER A LIST OF ALL OUTSTANDING LETTERS OF CREDIT
ISSUED BY THE ISSUING LENDER, TOGETHER WITH

21


--------------------------------------------------------------------------------




such information related thereto as the Administrative Agent or such Lender may
reasonably request.


2.3.3        REIMBURSEMENT OBLIGATIONS.   (A) THE LOAN PARTIES HEREBY
UNCONDITIONALLY AND IRREVOCABLY AGREE TO REIMBURSE THE ISSUING LENDER FOR EACH
PAYMENT OR DISBURSEMENT MADE BY THE ISSUING LENDER UNDER ANY LETTER OF CREDIT
HONORING ANY DEMAND FOR PAYMENT MADE BY THE BENEFICIARY THEREUNDER, IN EACH CASE
ON THE DATE THAT SUCH PAYMENT OR DISBURSEMENT IS MADE. ANY AMOUNT NOT REIMBURSED
ON THE DATE OF SUCH PAYMENT OR DISBURSEMENT SHALL BEAR INTEREST FROM THE DATE OF
SUCH PAYMENT OR DISBURSEMENT TO THE DATE THAT THE ISSUING LENDER IS REIMBURSED
BY THE LOAN PARTIES THEREFOR, PAYABLE ON DEMAND, AT A RATE PER ANNUM EQUAL TO
THE BASE RATE FROM TIME TO TIME IN EFFECT PLUS THE BASE RATE MARGIN FROM TIME TO
TIME IN EFFECT PLUS, BEGINNING ON THE THIRD BUSINESS DAY AFTER RECEIPT OF NOTICE
FROM THE ISSUING LENDER OF SUCH PAYMENT OR DISBURSEMENT, 2%. THE ISSUING LENDER
SHALL NOTIFY THE COMPANY AND THE ADMINISTRATIVE AGENT WHENEVER ANY DEMAND FOR
PAYMENT IS MADE UNDER ANY LETTER OF CREDIT BY THE BENEFICIARY THEREUNDER;
PROVIDED THAT THE FAILURE OF THE ISSUING LENDER TO SO NOTIFY THE COMPANY OR THE
ADMINISTRATIVE AGENT SHALL NOT AFFECT THE RIGHTS OF THE ISSUING LENDER OR THE
LENDERS IN ANY MANNER WHATSOEVER.

(b)           The Loan Parties’ reimbursement obligations hereunder shall be
irrevocable and unconditional under all circumstances, including (a) any lack of
validity or enforceability of any Letter of Credit, this Agreement or any other
Loan Document, (b) the existence of any claim, set-off, defense or other right
which any Loan Party may have at any time against a beneficiary named in a
Letter of Credit, any transferee of any Letter of Credit (or any Person for whom
any such transferee may be acting), the Administrative Agent, the Issuing
Lender, any Lender or any other Person, whether in connection with any Letter of
Credit, this Agreement, any other Loan Document, the transactions contemplated
herein or any unrelated transactions (including any underlying transaction
between any Loan Party and the beneficiary named in any Letter of Credit),
(c) the validity, sufficiency or genuineness of any document which the Issuing
Lender has determined complies on its face with the terms of the applicable
Letter of Credit, even if such document should later prove to have been forged,
fraudulent, invalid or insufficient in any respect or any statement therein
shall have been untrue or inaccurate in any respect, or (d) the surrender or
impairment of any security for the performance or observance of any of the terms
hereof. Without limiting the foregoing, no action or omission whatsoever by the
Administrative Agent or any Lender (excluding any Lender in its capacity as the
Issuing Lender) under or in connection with any Letter of Credit or any related
matters shall result in any liability of the Administrative Agent or any Lender
to any Loan Party, or relieve any Loan Party of any of its obligations hereunder
to any such Person.


2.3.4        FUNDING BY LENDERS TO ISSUING LENDER.   IF THE ISSUING LENDER MAKES
ANY PAYMENT OR DISBURSEMENT UNDER ANY LETTER OF CREDIT AND (A) THE LOAN PARTIES
HAVE NOT REIMBURSED THE ISSUING LENDER IN FULL FOR SUCH PAYMENT OR DISBURSEMENT
BY 11:00 A.M., CHICAGO TIME, ON THE DATE OF SUCH PAYMENT OR DISBURSEMENT, (B) A
REVOLVING LOAN MAY NOT BE MADE IN ACCORDANCE WITH SECTION 2.3.2 OR (C) ANY
REIMBURSEMENT RECEIVED BY THE ISSUING LENDER FROM THE LOAN PARTIES IS OR MUST BE
RETURNED OR RESCINDED UPON OR DURING ANY BANKRUPTCY OR REORGANIZATION OF THE
LOAN PARTIES OR OTHERWISE, EACH OTHER LENDER WITH A REVOLVING LOAN COMMITMENT
SHALL BE

22


--------------------------------------------------------------------------------




obligated to pay to the Administrative Agent for the account of the Issuing
Lender, in full or partial payment of the purchase price of its participation in
such Letter of Credit, its Pro Rata Share of such payment or disbursement (but
no such payment shall diminish the obligations of the Loan Parties under
Section 2.3.3), and, upon notice from the Issuing Lender, the Administrative
Agent shall promptly notify each other Lender thereof. Each other Lender
irrevocably and unconditionally agrees to so pay to the Administrative Agent in
immediately available funds for the Issuing Lender’s account the amount of such
other Lender’s Pro Rata Share of such payment or disbursement. If and to the
extent any Lender shall not have made such amount available to the
Administrative Agent by 2:00 P.M., Chicago time, on the Business Day on which
such Lender receives notice from the Administrative Agent of such payment or
disbursement (it being understood that any such notice received after noon,
Chicago time, on any Business Day shall be deemed to have been received on the
next following Business Day), such Lender agrees to pay interest on such amount
to the Administrative Agent for the Issuing Lender’s account forthwith on
demand, for each day from the date such amount was to have been delivered to the
Administrative Agent to the date such amount is paid, at a rate per annum equal
to (a) for the first three days after demand, the Federal Funds Rate from time
to time in effect and (b) thereafter, the Base Rate from time to time in effect.
Any Lender’s failure to make available to the Administrative Agent its Pro Rata
Share of any such payment or disbursement shall not relieve any other Lender of
its obligation hereunder to make available to the Administrative Agent such
other Lender’s Pro Rata Share of such payment, but no Lender shall be
responsible for the failure of any other Lender to make available to the
Administrative Agent such other Lender’s Pro Rata Share of any such payment or
disbursement.


2.4           COMMITMENTS SEVERAL.   THE FAILURE OF ANY LENDER TO MAKE A
REQUESTED LOAN ON ANY DATE SHALL NOT RELIEVE ANY OTHER LENDER OF ITS OBLIGATION
(IF ANY) TO MAKE A LOAN ON SUCH DATE, BUT NO LENDER SHALL BE RESPONSIBLE FOR THE
FAILURE OF ANY OTHER LENDER TO MAKE ANY LOAN TO BE MADE BY SUCH OTHER LENDER.


2.5           CERTAIN CONDITIONS.   EXCEPT AS OTHERWISE PROVIDED IN SECTIONS
2.2.4 AND 2.3.4 OF THIS AGREEMENT, NO LENDER SHALL HAVE AN OBLIGATION TO MAKE
ANY LOAN, OR TO PERMIT THE CONTINUATION OF OR ANY CONVERSION INTO ANY LIBOR
LOAN, AND THE ISSUING LENDER SHALL NOT HAVE ANY OBLIGATION TO ISSUE ANY LETTER
OF CREDIT, IF AN EVENT OF DEFAULT OR UNMATURED EVENT OF DEFAULT EXISTS.


SECTION 3            EVIDENCING OF LOANS.


3.1           NOTES.   THE LOANS OF EACH LENDER SHALL BE EVIDENCED BY A NOTE,
WITH APPROPRIATE INSERTIONS, PAYABLE TO THE ORDER OF SUCH LENDER IN A FACE
PRINCIPAL AMOUNT EQUAL TO THE SUM OF SUCH LENDER’S REVOLVING LOAN COMMITMENT.


3.2           RECORDKEEPING.   THE ADMINISTRATIVE AGENT, ON BEHALF OF EACH
LENDER, SHALL RECORD IN ITS RECORDS, THE DATE AND AMOUNT OF EACH LOAN MADE BY
EACH LENDER, EACH REPAYMENT OR CONVERSION THEREOF AND, IN THE CASE OF EACH LIBOR
LOAN, THE DATES ON WHICH EACH INTEREST PERIOD FOR SUCH LOAN SHALL BEGIN AND END.
THE AGGREGATE UNPAID PRINCIPAL AMOUNT SO RECORDED SHALL BE REBUTTABLY
PRESUMPTIVE EVIDENCE OF THE PRINCIPAL AMOUNT OF THE LOANS OWING AND UNPAID. THE

23


--------------------------------------------------------------------------------




failure to so record any such amount or any error in so recording any such
amount shall not, however, limit or otherwise affect the Obligations of the Loan
Parties hereunder or under any Note to repay the principal amount of the Loans
hereunder, together with all interest accruing thereon.


SECTION 4            INTEREST.


4.1           INTEREST RATES.   THE LOAN PARTIES PROMISE TO PAY INTEREST ON THE
UNPAID PRINCIPAL AMOUNT OF EACH LOAN FOR THE PERIOD COMMENCING ON THE DATE OF
SUCH LOAN UNTIL SUCH LOAN IS PAID IN FULL AS FOLLOWS:

(A)           AT ALL TIMES WHILE SUCH LOAN IS A BASE RATE LOAN, AT A RATE PER
ANNUM EQUAL TO THE SUM OF THE BASE RATE FROM TIME TO TIME IN EFFECT PLUS THE
BASE RATE MARGIN FROM TIME TO TIME IN EFFECT; AND

(B)           AT ALL TIMES WHILE SUCH LOAN IS A LIBOR LOAN, AT A RATE PER ANNUM
EQUAL TO THE SUM OF THE LIBOR RATE APPLICABLE TO EACH INTEREST PERIOD FOR SUCH
LOAN PLUS THE LIBOR MARGIN FROM TIME TO TIME IN EFFECT;

provided that at any time an Event of Default exists, unless the Required
Lenders otherwise consent, the interest rate applicable to each Loan shall be
increased by 2% (and, in the case of Obligations not bearing interest, such
Obligations shall bear interest at the Base Rate applicable to Revolving Loans
plus 2%), provided further that such increase may thereafter be rescinded by the
Required Lenders, notwithstanding Section 15.1. Notwithstanding the foregoing,
upon the occurrence of an Event of Default under Sections 13.1.1 or 13.1.4, such
increase shall occur automatically.


4.2           INTEREST PAYMENT DATES.   ACCRUED INTEREST ON EACH BASE RATE LOAN
SHALL BE PAYABLE IN ARREARS ON THE LAST DAY OF EACH CALENDAR QUARTER AND AT
MATURITY. ACCRUED INTEREST ON EACH LIBOR LOAN SHALL BE PAYABLE ON THE LAST DAY
OF EACH INTEREST PERIOD RELATING TO SUCH LOAN (AND, IN THE CASE OF A LIBOR LOAN
WITH A SIX-MONTH INTEREST PERIOD, ON THE THREE-MONTH ANNIVERSARY OF THE FIRST
DAY OF SUCH INTEREST PERIOD), UPON A PREPAYMENT OF SUCH LOAN, AND AT MATURITY.
AFTER MATURITY, AND AT ANY TIME AN EVENT OF DEFAULT EXISTS, ACCRUED INTEREST ON
ALL LOANS SHALL BE PAYABLE ON DEMAND.


4.3           SETTING AND NOTICE OF LIBOR RATES.   THE APPLICABLE LIBOR RATE FOR
EACH INTEREST PERIOD SHALL BE DETERMINED BY THE ADMINISTRATIVE AGENT, AND NOTICE
THEREOF SHALL BE GIVEN BY THE ADMINISTRATIVE AGENT PROMPTLY TO THE COMPANY AND
EACH LENDER. EACH DETERMINATION OF THE APPLICABLE LIBOR RATE BY THE
ADMINISTRATIVE AGENT SHALL BE CONCLUSIVE AND BINDING UPON THE PARTIES HERETO, IN
THE ABSENCE OF DEMONSTRABLE ERROR. THE ADMINISTRATIVE AGENT SHALL, UPON WRITTEN
REQUEST OF THE COMPANY OR ANY LENDER, DELIVER TO THE COMPANY OR SUCH LENDER A
STATEMENT SHOWING THE COMPUTATIONS USED BY THE ADMINISTRATIVE AGENT IN
DETERMINING ANY APPLICABLE LIBOR RATE HEREUNDER.


4.4           COMPUTATION OF INTEREST.   INTEREST SHALL BE COMPUTED FOR THE
ACTUAL NUMBER OF DAYS ELAPSED ON THE BASIS OF A YEAR OF 360 DAYS; PROVIDED THAT
INTEREST ON BASE RATE LOANS SHALL BE

24


--------------------------------------------------------------------------------




computed for the actual number of days elapsed on the basis of a year of 365 or
366 days, as appropriate. The applicable interest rate for each Base Rate Loan
shall change simultaneously with each change in the Base Rate.


SECTION 5            FEES.


5.1           NON-USE FEE.   THE LOAN PARTIES AGREE TO PAY TO THE ADMINISTRATIVE
AGENT FOR THE ACCOUNT OF EACH LENDER A NON-USE FEE, FOR THE PERIOD FROM THE
CLOSING DATE TO THE TERMINATION DATE, AT THE NON-USE FEE RATE IN EFFECT FROM
TIME TO TIME OF SUCH LENDER’S PRO RATA SHARE (AS ADJUSTED FROM TIME TO TIME) OF
THE UNUSED AMOUNT OF THE REVOLVING COMMITMENT. FOR PURPOSES OF CALCULATING USAGE
UNDER THIS SECTION, THE REVOLVING COMMITMENT SHALL BE DEEMED USED TO THE EXTENT
OF REVOLVING OUTSTANDINGS. SUCH NON-USE FEE SHALL BE PAYABLE IN ARREARS ON THE
LAST DAY OF EACH CALENDAR QUARTER AND ON THE TERMINATION DATE FOR ANY PERIOD
THEN ENDING FOR WHICH SUCH NON-USE FEE SHALL NOT HAVE PREVIOUSLY BEEN PAID. THE
NON-USE FEE SHALL BE COMPUTED FOR THE ACTUAL NUMBER OF DAYS ELAPSED ON THE BASIS
OF A YEAR OF 360 DAYS.


5.2           LETTER OF CREDIT FEES.   (A)   THE LOAN PARTIES AGREE TO PAY TO
THE ADMINISTRATIVE AGENT FOR THE ACCOUNT OF EACH LENDER A LETTER OF CREDIT FEE
FOR EACH LETTER OF CREDIT EQUAL TO THE L/C FEE RATE IN EFFECT FROM TIME TO TIME
OF SUCH LENDER’S PRO RATA SHARE (AS ADJUSTED FROM TIME TO TIME) OF THE UNDRAWN
AMOUNT OF SUCH LETTER OF CREDIT (COMPUTED FOR THE ACTUAL NUMBER OF DAYS ELAPSED
ON THE BASIS OF A YEAR OF 360 DAYS); PROVIDED THAT, UNLESS THE REQUIRED LENDERS
OTHERWISE CONSENT, THE RATE APPLICABLE TO EACH LETTER OF CREDIT SHALL BE
INCREASED BY 2% AT ANY TIME THAT AN EVENT OF DEFAULT EXISTS. SUCH LETTER OF
CREDIT FEE SHALL BE PAYABLE IN ARREARS ON THE LAST DAY OF EACH CALENDAR QUARTER
AND ON THE TERMINATION DATE (OR SUCH LATER DATE ON WHICH SUCH LETTER OF CREDIT
EXPIRES OR IS TERMINATED) FOR THE PERIOD FROM THE DATE OF THE ISSUANCE OF EACH
LETTER OF CREDIT (OR THE LAST DAY ON WHICH THE LETTER OF CREDIT FEE WAS PAID
WITH RESPECT THERETO) TO THE DATE SUCH PAYMENT IS DUE OR, IF EARLIER, THE DATE
ON WHICH SUCH LETTER OF CREDIT EXPIRED OR WAS TERMINATED.

(B)           IN ADDITION, WITH RESPECT TO EACH LETTER OF CREDIT, THE LOAN
PARTIES AGREE TO PAY TO THE ISSUING LENDER, FOR ITS OWN ACCOUNT, (I) SUCH FEES
AND EXPENSES AS THE ISSUING LENDER CUSTOMARILY REQUIRES IN CONNECTION WITH THE
ISSUANCE, NEGOTIATION, PROCESSING AND/OR ADMINISTRATION OF LETTERS OF CREDIT IN
SIMILAR SITUATIONS AND (II) A LETTER OF CREDIT FRONTING FEE IN THE AMOUNT AND AT
THE TIMES AGREED TO BY THE COMPANY AND THE ISSUING LENDER.


5.3           ADMINISTRATIVE AGENT’S FEES.   THE LOAN PARTIES AGREE TO PAY TO
THE ADMINISTRATIVE AGENT SUCH AGENT’S FEES AS ARE MUTUALLY AGREED TO FROM TIME
TO TIME BY THE COMPANY AND THE ADMINISTRATIVE AGENT INCLUDING THE FEES SET FORTH
IN THE AGENT FEE LETTER.


SECTION 6                                   REDUCTION OR TERMINATION OF THE
REVOLVING COMMITMENT; PREPAYMENTS.


6.1           REDUCTION OR TERMINATION OF THE REVOLVING COMMITMENT.


6.1.1        VOLUNTARY REDUCTION OR TERMINATION OF THE REVOLVING COMMITMENT.  
THE COMPANY MAY FROM TIME TO TIME ON AT LEAST FIVE BUSINESS DAYS’ PRIOR WRITTEN
NOTICE RECEIVED BY

25


--------------------------------------------------------------------------------




the Administrative Agent (which shall promptly advise each Lender thereof)
permanently reduce the Revolving Commitment to an amount not less than the
Revolving Outstandings plus the outstanding amount of all Swing Line Loans.
Concurrently with any reduction of the Revolving Commitment to zero, (a) the
Loan Parties shall pay all interest on the Revolving Loans, all non-use fees
through the date of termination of the Revolving Commitment, and all letter of
credit fees and shall Cash Collateralize in full all obligations arising with
respect to the Letters of Credit and (b) upon payment of all amounts owed by the
Loan Parties to the Administrative Agent and the Lenders hereunder, (i) this
Agreement, except as otherwise provided herein, shall terminate and (ii) the
Administrative Agent shall execute, deliver or file (as appropriate)
documentation terminating the Administrative Agent’s and Lenders’ Liens arising
hereunder.


6.1.2        MANDATORY REDUCTIONS OF REVOLVING COMMITMENT.   ON THE DATE OF ANY
MANDATORY PREPAYMENT EVENT, THE REVOLVING COMMITMENT SHALL BE PERMANENTLY
REDUCED BY AN AMOUNT (IF ANY) EQUAL TO THE DESIGNATED PROCEEDS OF SUCH MANDATORY
PREPAYMENT EVENT.


6.1.3        ALL REDUCTIONS OF THE REVOLVING COMMITMENT.   ALL REDUCTIONS OF THE
REVOLVING COMMITMENT SHALL REDUCE THE COMMITMENTS RATABLY AMONG THE LENDERS
ACCORDING TO THEIR RESPECTIVE PRO RATA SHARES.


6.2           PREPAYMENTS.


6.2.1        VOLUNTARY PREPAYMENTS.   THE LOAN PARTIES MAY FROM TIME TO TIME
PREPAY THE LOANS IN WHOLE OR IN PART; PROVIDED THAT THE COMPANY SHALL GIVE THE
ADMINISTRATIVE AGENT (WHICH SHALL PROMPTLY ADVISE EACH LENDER) NOTICE THEREOF
NOT LATER THAN 11:00 A.M., CHICAGO TIME, ON THE DAY OF SUCH PREPAYMENT (WHICH
SHALL BE A BUSINESS DAY), SPECIFYING THE LOANS TO BE PREPAID AND THE DATE AND
AMOUNT OF PREPAYMENT.

6.2.2        MANDATORY PREPAYMENTS.   IF ON ANY DAY ON WHICH THE REVOLVING
COMMITMENT IS REDUCED PURSUANT TO SECTION 6.1.2 THE REVOLVING OUTSTANDINGS PLUS
THE OUTSTANDING AMOUNT OF THE SWING LINE LOAN EXCEEDS THE REVOLVING COMMITMENT,
THE LOAN PARTIES SHALL IMMEDIATELY PREPAY REVOLVING LOANS OR CASH COLLATERALIZE
THE OUTSTANDING LETTERS OF CREDIT, OR DO A COMBINATION OF THE FOREGOING, IN AN
AMOUNT SUFFICIENT TO ELIMINATE SUCH EXCESS.


6.3           MANNER OF PREPAYMENTS.


6.3.1        ALL PREPAYMENTS.   ANY PARTIAL PREPAYMENT OF A GROUP OF LIBOR LOANS
SHALL BE SUBJECT TO THE PROVISO TO SECTION 2.2.3(A). ANY PREPAYMENT OF A LIBOR
LOAN ON A DAY OTHER THAN THE LAST DAY OF AN INTEREST PERIOD THEREFOR SHALL
INCLUDE INTEREST ON THE PRINCIPAL AMOUNT BEING REPAID AND SHALL BE SUBJECT TO
SECTION 8.4. EXCEPT AS OTHERWISE PROVIDED BY THIS AGREEMENT, ALL PRINCIPAL
PAYMENTS IN RESPECT OF THE LOANS (OTHER THAN THE SWING LINE LOANS) SHALL BE
APPLIED FIRST, TO REPAY OUTSTANDING BASE RATE LOANS AND THEN TO REPAY
OUTSTANDING LIBOR RATE LOANS IN DIRECT ORDER OF INTEREST PERIOD MATURITIES.


6.3.2        RESERVED.

26


--------------------------------------------------------------------------------





6.4           REPAYMENTS.


6.4.1        REVOLVING LOANS.   THE REVOLVING LOANS OF EACH LENDER SHALL BE PAID
IN FULL AND THE REVOLVING COMMITMENT SHALL TERMINATE ON THE TERMINATION DATE.


6.4.2        RESERVED.


6.4.3        RESERVED.


SECTION 7            MAKING AND PRORATION OF PAYMENTS; SETOFF; TAXES.


7.1           MAKING OF PAYMENTS.   ALL PAYMENTS OF PRINCIPAL OR INTEREST ON THE
NOTES, AND OF ALL FEES, SHALL BE MADE BY THE LOAN PARTIES TO THE ADMINISTRATIVE
AGENT IN IMMEDIATELY AVAILABLE FUNDS AT THE OFFICE SPECIFIED BY THE
ADMINISTRATIVE AGENT NOT LATER THAN NOON, CHICAGO TIME, ON THE DATE DUE; AND
FUNDS RECEIVED AFTER THAT HOUR SHALL BE DEEMED TO HAVE BEEN RECEIVED BY THE
ADMINISTRATIVE AGENT ON THE FOLLOWING BUSINESS DAY. THE ADMINISTRATIVE AGENT
SHALL PROMPTLY REMIT TO EACH LENDER ITS SHARE OF ALL SUCH PAYMENTS RECEIVED IN
COLLECTED FUNDS BY THE ADMINISTRATIVE AGENT FOR THE ACCOUNT OF SUCH LENDER. ALL
PAYMENTS UNDER SECTION 8.1 SHALL BE MADE BY THE LOAN PARTIES DIRECTLY TO THE
LENDER ENTITLED THERETO WITHOUT SETOFF, COUNTERCLAIM OR OTHER DEFENSE.


7.2           APPLICATION OF CERTAIN PAYMENTS.   SO LONG AS NO UNMATURED EVENT
OF DEFAULT  OR EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING, (A) PAYMENTS
MATCHING SPECIFIC SCHEDULED PAYMENTS THEN DUE SHALL BE APPLIED TO THOSE
SCHEDULED PAYMENTS AND (B) VOLUNTARY AND MANDATORY PREPAYMENTS SHALL BE APPLIED
AS SET FORTH IN SECTIONS 6.2 AND 6.3. AFTER THE OCCURRENCE AND DURING THE
CONTINUANCE OF AN UNMATURED EVENT OF DEFAULT OR EVENT OF DEFAULT, ALL AMOUNTS
COLLECTED OR RECEIVED BY THE ADMINISTRATIVE AGENT OR ANY LENDER AS PROCEEDS FROM
THE SALE OF, OR OTHER REALIZATION UPON, ALL OR ANY PART OF THE COLLATERAL SHALL
BE APPLIED AS THE ADMINISTRATIVE AGENT SHALL DETERMINE IN ITS DISCRETION OR, IN
THE ABSENCE OF A SPECIFIC DETERMINATION BY THE ADMINISTRATIVE AGENT, AS SET
FORTH IN THE GUARANTY AND COLLATERAL AGREEMENT. CONCURRENTLY WITH EACH
REMITTANCE TO ANY LENDER OF ITS SHARE OF ANY SUCH PAYMENT, THE ADMINISTRATIVE
AGENT SHALL ADVISE SUCH LENDER AS TO THE APPLICATION OF SUCH PAYMENT.


7.3           DUE DATE EXTENSION.   IF ANY PAYMENT OF PRINCIPAL OR INTEREST WITH
RESPECT TO ANY OF THE LOANS, OR OF ANY FEES, FALLS DUE ON A DAY WHICH IS NOT A
BUSINESS DAY, THEN SUCH DUE DATE SHALL BE EXTENDED TO THE IMMEDIATELY FOLLOWING
BUSINESS DAY (UNLESS, IN THE CASE OF A LIBOR LOAN, SUCH IMMEDIATELY FOLLOWING
BUSINESS DAY IS THE FIRST BUSINESS DAY OF A CALENDAR MONTH, IN WHICH CASE SUCH
DUE DATE SHALL BE THE IMMEDIATELY PRECEDING BUSINESS DAY) AND, IN THE CASE OF
PRINCIPAL, ADDITIONAL INTEREST SHALL ACCRUE AND BE PAYABLE FOR THE PERIOD OF ANY
SUCH EXTENSION.


7.4           SETOFF.   THE COMPANY, FOR ITSELF AND EACH OTHER LOAN PARTY,
AGREES THAT THE ADMINISTRATIVE AGENT AND EACH LENDER HAVE ALL RIGHTS OF SET-OFF
AND BANKERS’ LIEN PROVIDED BY APPLICABLE LAW, AND IN ADDITION THERETO, THE
COMPANY, FOR ITSELF AND EACH OTHER LOAN PARTY, AGREES THAT AT ANY TIME ANY EVENT
OF DEFAULT EXISTS, THE ADMINISTRATIVE AGENT AND EACH LENDER MAY APPLY TO THE
PAYMENT OF ANY OBLIGATIONS OF THE COMPANY AND EACH OTHER LOAN PARTY HEREUNDER,
WHETHER OR NOT THEN DUE, ANY AND ALL BALANCES, CREDITS, DEPOSITS, ACCOUNTS OR
MONEYS OF THE COMPANY AND EACH OTHER LOAN PARTY THEN OR THEREAFTER WITH THE
ADMINISTRATIVE AGENT OR SUCH LENDER.

27


--------------------------------------------------------------------------------





7.5           PRORATION OF PAYMENTS.   IF ANY LENDER SHALL OBTAIN ANY PAYMENT OR
OTHER RECOVERY (WHETHER VOLUNTARY, INVOLUNTARY, BY APPLICATION OF OFFSET OR
OTHERWISE, ON ACCOUNT OF (A) PRINCIPAL OF OR INTEREST ON ANY LOAN, BUT EXCLUDING
(I) ANY PAYMENT PURSUANT TO SECTION 8.7 OR 15.6 AND (II) PAYMENTS OF INTEREST ON
ANY AFFECTED LOAN) OR (B) ITS PARTICIPATION IN ANY LETTER OF CREDIT) IN EXCESS
OF ITS APPLICABLE PRO RATA SHARE OF PAYMENTS AND OTHER RECOVERIES OBTAINED BY
ALL LENDERS ON ACCOUNT OF PRINCIPAL OF AND INTEREST ON THE LOANS (OR SUCH
PARTICIPATION) THEN HELD BY THEM, THEN SUCH LENDER SHALL PURCHASE FROM THE OTHER
LENDERS SUCH PARTICIPATIONS IN THE LOANS (OR SUB-PARTICIPATIONS IN LETTERS OF
CREDIT) HELD BY THEM AS SHALL BE NECESSARY TO CAUSE SUCH PURCHASING LENDER TO
SHARE THE EXCESS PAYMENT OR OTHER RECOVERY RATABLY WITH EACH OF THEM; PROVIDED
THAT IF ALL OR ANY PORTION OF THE EXCESS PAYMENT OR OTHER RECOVERY IS THEREAFTER
RECOVERED FROM SUCH PURCHASING LENDER, THE PURCHASE SHALL BE RESCINDED AND THE
PURCHASE PRICE RESTORED TO THE EXTENT OF SUCH RECOVERY.


7.6           TAXES.

(A)           ALL PAYMENTS MADE BY THE LOAN PARTIES HEREUNDER OR UNDER ANY LOAN
DOCUMENTS SHALL BE MADE WITHOUT SETOFF, COUNTERCLAIM, OR OTHER DEFENSE. TO THE
EXTENT PERMITTED BY APPLICABLE LAW, ALL PAYMENTS HEREUNDER OR UNDER THE LOAN
DOCUMENTS (INCLUDING ANY PAYMENT OF PRINCIPAL, INTEREST, OR FEES) TO, OR FOR THE
BENEFIT, OF ANY PERSON SHALL BE MADE BY THE LOAN PARTIES FREE AND CLEAR OF AND
WITHOUT DEDUCTION OR WITHHOLDING FOR, OR ACCOUNT OF, ANY TAXES NOW OR
HEREINAFTER IMPOSED BY ANY TAXING AUTHORITY.

(B)           IF THE LOAN PARTIES MAKE ANY PAYMENT HEREUNDER OR UNDER ANY LOAN
DOCUMENT IN RESPECT OF WHICH IT IS REQUIRED BY APPLICABLE LAW TO DEDUCT OR
WITHHOLD ANY TAXES, THE LOAN PARTIES SHALL INCREASE THE PAYMENT HEREUNDER OR
UNDER ANY SUCH LOAN DOCUMENT SUCH THAT AFTER THE REDUCTION FOR THE AMOUNT OF
TAXES WITHHELD (AND ANY TAXES WITHHELD OR IMPOSED WITH RESPECT TO THE ADDITIONAL
PAYMENTS REQUIRED UNDER THIS SECTION 7.6(B)), THE AMOUNT PAID TO THE LENDERS OR
THE ADMINISTRATIVE AGENT EQUALS THE AMOUNT THAT WAS PAYABLE HEREUNDER OR UNDER
ANY SUCH LOAN DOCUMENT WITHOUT REGARD TO THIS SECTION 7.6(B). TO THE EXTENT THE
LOAN PARTIES WITHHOLD ANY TAXES ON PAYMENTS HEREUNDER OR UNDER ANY LOAN
DOCUMENT, THE LOAN PARTIES SHALL PAY THE FULL AMOUNT DEDUCTED TO THE RELEVANT
TAXING AUTHORITY WITHIN THE TIME ALLOWED FOR PAYMENT UNDER APPLICABLE LAW AND
SHALL DELIVER TO THE ADMINISTRATIVE AGENT WITHIN 30 DAYS AFTER THEY HAVE MADE
PAYMENT TO SUCH AUTHORITY A RECEIPT ISSUED BY SUCH AUTHORITY (OR OTHER EVIDENCE
SATISFACTORY TO THE ADMINISTRATIVE AGENT) EVIDENCING THE PAYMENT OF ALL AMOUNTS
SO REQUIRED TO BE DEDUCTED OR WITHHELD FROM SUCH PAYMENT.

(C)           IF ANY LENDER OR THE ADMINISTRATIVE AGENT IS REQUIRED BY LAW TO
MAKE ANY PAYMENTS OF ANY TAXES ON OR IN RELATION TO ANY AMOUNTS RECEIVED OR
RECEIVABLE HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT, OR ANY TAX IS ASSESSED
AGAINST A LENDER OR THE ADMINISTRATIVE AGENT WITH RESPECT TO AMOUNTS RECEIVED OR
RECEIVABLE HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT, THE LOAN PARTIES WILL
INDEMNIFY SUCH PERSON AGAINST (I) SUCH TAX (AND ANY REASONABLE COUNSEL FEES AND
EXPENSES ASSOCIATED WITH SUCH TAX) AND (II) ANY TAXES IMPOSED AS A RESULT OF THE
RECEIPT OF THE PAYMENT UNDER THIS SECTION 7.6(C). A CERTIFICATE PREPARED IN GOOD
FAITH AS TO THE AMOUNT OF SUCH PAYMENT BY SUCH LENDER OR THE ADMINISTRATIVE
AGENT SHALL, ABSENT MANIFEST ERROR, BE FINAL, CONCLUSIVE, AND BINDING ON ALL
PARTIES.

28


--------------------------------------------------------------------------------




(D)           (I)            TO THE EXTENT PERMITTED BY APPLICABLE LAW, EACH
LENDER THAT IS NOT A UNITED STATES PERSON WITHIN THE MEANING OF CODE
SECTION 7701(A)(30) (A “NON-U.S. PARTICIPANT”) SHALL DELIVER TO THE COMPANY AND
THE ADMINISTRATIVE AGENT ON OR PRIOR TO THE CLOSING DATE (OR IN THE CASE OF A
LENDER THAT IS AN ASSIGNEE, ON THE DATE OF SUCH ASSIGNMENT TO SUCH LENDER) TWO
ACCURATE AND COMPLETE ORIGINAL SIGNED COPIES OF IRS FORM W-8BEN, W-8ECI, OR
W-8IMY (OR ANY SUCCESSOR OR OTHER APPLICABLE FORM PRESCRIBED BY THE IRS)
CERTIFYING TO SUCH LENDER’S ENTITLEMENT TO A COMPLETE EXEMPTION FROM, OR A
REDUCED RATE IN, UNITED STATES WITHHOLDING TAX ON INTEREST PAYMENTS TO BE MADE
HEREUNDER OR ANY LOAN. IF A LENDER THAT IS A NON-U.S. PARTICIPANT IS CLAIMING A
COMPLETE EXEMPTION FROM WITHHOLDING ON INTEREST PURSUANT TO CODE SECTIONS
871(H) OR 881(C), THE LENDER SHALL DELIVER (ALONG WITH TWO ACCURATE AND COMPLETE
ORIGINAL SIGNED COPIES OF IRS FORM W-8BEN) A CERTIFICATE IN FORM AND SUBSTANCE
REASONABLY ACCEPTABLE TO ADMINISTRATIVE AGENT (ANY SUCH CERTIFICATE, A
“WITHHOLDING CERTIFICATE”). IN ADDITION, EACH LENDER THAT IS A NON-U.S.
PARTICIPANT  AGREES THAT FROM TIME TO TIME AFTER THE CLOSING DATE, (OR IN THE
CASE OF A LENDER THAT IS AN ASSIGNEE, AFTER THE DATE OF THE ASSIGNMENT TO SUCH
LENDER), WHEN A LAPSE IN TIME (OR CHANGE IN CIRCUMSTANCES OCCURS) RENDERS THE
PRIOR CERTIFICATES HEREUNDER OBSOLETE OR INACCURATE IN ANY MATERIAL RESPECT,
SUCH LENDER SHALL, TO THE EXTENT PERMITTED UNDER APPLICABLE LAW, DELIVER TO THE
COMPANY AND THE ADMINISTRATIVE AGENT TWO NEW AND ACCURATE AND COMPLETE ORIGINAL
SIGNED COPIES OF AN IRS FORM W-8BEN, W-8ECI, OR W-8IMY (OR ANY SUCCESSOR OR
OTHER APPLICABLE FORMS PRESCRIBED BY THE IRS), AND IF APPLICABLE, A NEW
WITHHOLDING CERTIFICATE, TO CONFIRM OR ESTABLISH THE ENTITLEMENT OF SUCH LENDER
OR THE ADMINISTRATIVE AGENT TO AN EXEMPTION FROM, OR REDUCTION IN, UNITED STATES
WITHHOLDING TAX ON INTEREST PAYMENTS TO BE MADE HEREUNDER OR ANY LOAN.

(II)           EACH LENDER THAT IS NOT A NON-U.S. PARTICIPANT (OTHER THAN ANY
SUCH LENDER WHICH IS TAXED AS A CORPORATION FOR U.S. FEDERAL INCOME TAX
PURPOSES) SHALL PROVIDE TWO PROPERLY COMPLETED AND DULY EXECUTED COPIES OF IRS
FORM W-9 (OR ANY SUCCESSOR OR OTHER APPLICABLE FORM) TO THE COMPANY AND THE
ADMINISTRATIVE AGENT CERTIFYING THAT SUCH LENDER IS EXEMPT FROM UNITED STATES
BACKUP WITHHOLDING TAX. TO THE EXTENT THAT A FORM PROVIDED PURSUANT TO THIS
SECTION 7.6(D)(II) IS RENDERED OBSOLETE OR INACCURATE IN ANY MATERIAL RESPECTS
AS RESULT OF CHANGE IN CIRCUMSTANCES WITH RESPECT TO THE STATUS OF A LENDER,
SUCH LENDER SHALL, TO THE EXTENT PERMITTED BY APPLICABLE LAW, DELIVER TO THE
COMPANY AND THE ADMINISTRATIVE AGENT REVISED FORMS NECESSARY TO CONFIRM OR
ESTABLISH THE ENTITLEMENT TO SUCH LENDER’S OR AGENT’S EXEMPTION FROM UNITED
STATES BACKUP WITHHOLDING TAX.

(III)          THE LOAN PARTIES SHALL NOT BE REQUIRED TO PAY ADDITIONAL AMOUNTS
TO A LENDER, OR INDEMNIFY ANY LENDER, UNDER THIS SECTION 7.6 TO THE EXTENT THAT
SUCH OBLIGATIONS WOULD NOT HAVE ARISEN BUT FOR THE FAILURE OF SUCH LENDER TO
COMPLY WITH SECTION 7.6(D).

(IV)          EACH LENDER AGREES TO INDEMNIFY THE ADMINISTRATIVE AGENT AND HOLD
THE ADMINISTRATIVE AGENT HARMLESS FOR THE FULL AMOUNT OF ANY AND ALL PRESENT OR
FUTURE TAXES AND RELATED LIABILITIES (INCLUDING PENALTIES, INTEREST, ADDITIONS
TO TAX AND EXPENSES, AND ANY TAXES IMPOSED BY ANY JURISDICTION ON AMOUNTS
PAYABLE TO THE ADMINISTRATIVE AGENT UNDER THIS SECTION 7.6) WHICH ARE IMPOSED ON
OR WITH RESPECT TO PRINCIPAL, INTEREST OR FEES PAYABLE TO SUCH LENDER HEREUNDER
AND WHICH ARE NOT PAID BY THE LOAN PARTIES PURSUANT TO THIS SECTION 7.6, WHETHER
OR NOT

29


--------------------------------------------------------------------------------




such Taxes or related liabilities were correctly or legally asserted. This
indemnification shall be made within 30 days from the date the Administrative
Agent makes written demand therefor.


SECTION 8                                   INCREASED COSTS; SPECIAL PROVISIONS
FOR LIBOR LOANS.


8.1           INCREASED COSTS.   (A)   IF, AFTER THE DATE HEREOF, THE ADOPTION
OF, OR ANY CHANGE IN, ANY APPLICABLE LAW, RULE OR REGULATION, OR ANY CHANGE IN
THE INTERPRETATION OR ADMINISTRATION OF ANY APPLICABLE LAW, RULE OR REGULATION
BY ANY GOVERNMENTAL AUTHORITY, CENTRAL BANK OR COMPARABLE AGENCY CHARGED WITH
THE INTERPRETATION OR ADMINISTRATION THEREOF, OR COMPLIANCE BY ANY LENDER WITH
ANY REQUEST OR DIRECTIVE (WHETHER OR NOT HAVING THE FORCE OF LAW) OF ANY SUCH
AUTHORITY, CENTRAL BANK OR COMPARABLE AGENCY:  (I) SHALL IMPOSE, MODIFY OR DEEM
APPLICABLE ANY RESERVE (INCLUDING ANY RESERVE IMPOSED BY THE FRB, BUT EXCLUDING
ANY RESERVE INCLUDED IN THE DETERMINATION OF THE LIBOR RATE PURSUANT TO
SECTION 4), SPECIAL DEPOSIT OR SIMILAR REQUIREMENT AGAINST ASSETS OF, DEPOSITS
WITH OR FOR THE ACCOUNT OF, OR CREDIT EXTENDED BY ANY LENDER; OR (II) SHALL
IMPOSE ON ANY LENDER ANY OTHER CONDITION AFFECTING ITS LIBOR LOANS, ITS NOTE OR
ITS OBLIGATION TO MAKE LIBOR LOANS; AND THE RESULT OF ANYTHING DESCRIBED IN
CLAUSES (I) AND (II) ABOVE IS TO INCREASE THE COST TO (OR TO IMPOSE A COST ON)
SUCH LENDER (OR ANY LIBOR OFFICE OF SUCH LENDER) OF MAKING OR MAINTAINING ANY
LIBOR LOAN, OR TO REDUCE THE AMOUNT OF ANY SUM RECEIVED OR RECEIVABLE BY SUCH
LENDER (OR ITS LIBOR OFFICE) UNDER THIS AGREEMENT OR UNDER ITS NOTE WITH RESPECT
THERETO, THEN UPON DEMAND BY SUCH LENDER (WHICH DEMAND SHALL BE ACCOMPANIED BY A
STATEMENT SETTING FORTH THE BASIS FOR SUCH DEMAND AND A CALCULATION OF THE
AMOUNT THEREOF IN REASONABLE DETAIL, A COPY OF WHICH SHALL BE FURNISHED TO THE
ADMINISTRATIVE AGENT), THE LOAN PARTIES SHALL PAY DIRECTLY TO SUCH LENDER SUCH
ADDITIONAL AMOUNT AS WILL COMPENSATE SUCH LENDER FOR SUCH INCREASED COST OR SUCH
REDUCTION, SO LONG AS SUCH AMOUNTS HAVE ACCRUED ON OR AFTER THE DAY WHICH IS 180
DAYS PRIOR TO THE DATE ON WHICH SUCH LENDER FIRST MADE DEMAND THEREFOR.

(B)           IF ANY LENDER SHALL REASONABLY DETERMINE THAT ANY CHANGE IN, OR
THE ADOPTION OR PHASE-IN OF, ANY APPLICABLE LAW, RULE OR REGULATION REGARDING
CAPITAL ADEQUACY, OR ANY CHANGE IN THE INTERPRETATION OR ADMINISTRATION THEREOF
BY ANY GOVERNMENTAL AUTHORITY, CENTRAL BANK OR COMPARABLE AGENCY CHARGED WITH
THE INTERPRETATION OR ADMINISTRATION THEREOF, OR THE COMPLIANCE BY ANY LENDER OR
ANY PERSON CONTROLLING SUCH LENDER WITH ANY REQUEST OR DIRECTIVE REGARDING
CAPITAL ADEQUACY (WHETHER OR NOT HAVING THE FORCE OF LAW) OF ANY SUCH AUTHORITY,
CENTRAL BANK OR COMPARABLE AGENCY, HAS OR WOULD HAVE THE EFFECT OF REDUCING THE
RATE OF RETURN ON SUCH LENDER’S OR SUCH CONTROLLING PERSON’S CAPITAL AS A
CONSEQUENCE OF SUCH LENDER’S OBLIGATIONS HEREUNDER OR UNDER ANY LETTER OF CREDIT
TO A LEVEL BELOW THAT WHICH SUCH LENDER OR SUCH CONTROLLING PERSON COULD HAVE
ACHIEVED BUT FOR SUCH CHANGE, ADOPTION, PHASE-IN OR COMPLIANCE (TAKING INTO
CONSIDERATION SUCH LENDER’S OR SUCH CONTROLLING PERSON’S POLICIES WITH RESPECT
TO CAPITAL ADEQUACY) BY AN AMOUNT DEEMED BY SUCH LENDER OR SUCH CONTROLLING
PERSON TO BE MATERIAL, THEN FROM TIME TO TIME, UPON DEMAND BY SUCH LENDER (WHICH
DEMAND SHALL BE ACCOMPANIED BY A STATEMENT SETTING FORTH THE BASIS FOR SUCH
DEMAND AND A CALCULATION OF THE AMOUNT THEREOF IN REASONABLE DETAIL, A COPY OF
WHICH SHALL BE FURNISHED TO THE ADMINISTRATIVE AGENT), THE LOAN PARTIES SHALL
PAY TO SUCH LENDER SUCH ADDITIONAL AMOUNT AS WILL COMPENSATE SUCH LENDER OR SUCH
CONTROLLING PERSON FOR SUCH REDUCTION SO LONG AS SUCH AMOUNTS HAVE ACCRUED ON OR
AFTER THE DAY WHICH IS 180 DAYS PRIOR TO THE DATE ON WHICH SUCH LENDER FIRST
MADE DEMAND THEREFOR.

30


--------------------------------------------------------------------------------



8.2           BASIS FOR DETERMINING INTEREST RATE INADEQUATE OR UNFAIR.   IF:

(A)           THE ADMINISTRATIVE AGENT REASONABLY DETERMINES (WHICH
DETERMINATION SHALL BE BINDING AND CONCLUSIVE ON THE LOAN PARTIES) THAT BY
REASON OF CIRCUMSTANCES AFFECTING THE INTERBANK LIBOR MARKET ADEQUATE AND
REASONABLE MEANS DO NOT EXIST FOR ASCERTAINING THE APPLICABLE LIBOR RATE; OR

(B)           THE REQUIRED LENDERS ADVISE THE ADMINISTRATIVE AGENT THAT THE
LIBOR RATE AS DETERMINED BY THE ADMINISTRATIVE AGENT WILL NOT ADEQUATELY AND
FAIRLY REFLECT THE COST TO SUCH LENDERS OF MAINTAINING OR FUNDING LIBOR LOANS
FOR SUCH INTEREST PERIOD (TAKING INTO ACCOUNT ANY AMOUNT TO WHICH SUCH LENDERS
MAY BE ENTITLED UNDER SECTION 8.1) OR THAT THE MAKING OR FUNDING OF LIBOR LOANS
HAS BECOME IMPRACTICABLE AS A RESULT OF AN EVENT OCCURRING AFTER THE DATE OF
THIS AGREEMENT WHICH IN THE OPINION OF SUCH LENDERS MATERIALLY AFFECTS SUCH
LOANS;

then the Administrative Agent shall promptly notify the other parties thereof
and, so long as such circumstances shall continue, (i) no Lender shall be under
any obligation to make or convert any Base Rate Loans into LIBOR Loans and
(ii) on the last day of the current Interest Period for each LIBOR Loan, such
Loan shall, unless then repaid in full, automatically convert to a Base Rate
Loan.


8.3           CHANGES IN LAW RENDERING LIBOR LOANS UNLAWFUL.   IF ANY CHANGE IN,
OR THE ADOPTION OF ANY NEW, LAW OR REGULATION, OR ANY CHANGE IN THE
INTERPRETATION OF ANY APPLICABLE LAW OR REGULATION BY ANY GOVERNMENTAL OR OTHER
REGULATORY BODY CHARGED WITH THE ADMINISTRATION THEREOF, SHOULD MAKE IT (OR IN
THE GOOD FAITH JUDGMENT OF ANY LENDER CAUSE A SUBSTANTIAL QUESTION AS TO WHETHER
IT IS) UNLAWFUL FOR ANY LENDER TO MAKE, MAINTAIN OR FUND LIBOR LOANS, THEN SUCH
LENDER SHALL PROMPTLY NOTIFY EACH OF THE OTHER PARTIES HERETO AND, SO LONG AS
SUCH CIRCUMSTANCES SHALL CONTINUE, (A) SUCH LENDER SHALL HAVE NO OBLIGATION TO
MAKE OR CONVERT ANY BASE RATE LOAN INTO A LIBOR LOAN (BUT SHALL MAKE BASE RATE
LOANS CONCURRENTLY WITH THE MAKING OF OR CONVERSION OF BASE RATE LOANS INTO
LIBOR LOANS BY THE LENDERS WHICH ARE NOT SO AFFECTED, IN EACH CASE IN AN AMOUNT
EQUAL TO THE AMOUNT OF LIBOR LOANS WHICH WOULD BE MADE OR CONVERTED INTO BY SUCH
LENDER AT SUCH TIME IN THE ABSENCE OF SUCH CIRCUMSTANCES) AND (B) ON THE LAST
DAY OF THE CURRENT INTEREST PERIOD FOR EACH LIBOR LOAN OF SUCH LENDER (OR, IN
ANY EVENT,  ON SUCH EARLIER DATE AS MAY BE REQUIRED BY THE RELEVANT LAW,
REGULATION OR INTERPRETATION), SUCH LIBOR LOAN SHALL, UNLESS THEN REPAID IN
FULL, AUTOMATICALLY CONVERT TO A BASE RATE LOAN. EACH BASE RATE LOAN MADE BY A
LENDER WHICH, BUT FOR THE CIRCUMSTANCES DESCRIBED IN THE FOREGOING SENTENCE,
WOULD BE A LIBOR LOAN (AN “AFFECTED LOAN”) SHALL REMAIN OUTSTANDING FOR THE
PERIOD CORRESPONDING TO THE GROUP OF LIBOR LOANS OF WHICH SUCH AFFECTED LOAN
WOULD BE A PART ABSENT SUCH CIRCUMSTANCES.


8.4           FUNDING LOSSES.   THE LOAN PARTIES HEREBY AGREE THAT UPON DEMAND
BY ANY LENDER (WHICH DEMAND SHALL BE ACCOMPANIED BY A STATEMENT SETTING FORTH
THE BASIS FOR THE AMOUNT BEING CLAIMED, A COPY OF WHICH SHALL BE FURNISHED TO
THE ADMINISTRATIVE AGENT), THE LOAN PARTIES WILL INDEMNIFY SUCH LENDER AGAINST
ANY NET LOSS OR EXPENSE WHICH SUCH LENDER MAY SUSTAIN OR INCUR (INCLUDING ANY
NET LOSS OR EXPENSE INCURRED BY REASON OF THE LIQUIDATION OR REEMPLOYMENT OF
DEPOSITS OR OTHER FUNDS ACQUIRED BY SUCH LENDER TO FUND OR MAINTAIN ANY LIBOR
LOAN), AS

31


--------------------------------------------------------------------------------




reasonably determined by such Lender, as a result of (a) any payment, prepayment
or conversion of any LIBOR Loan of such Lender on a date other than the last day
of an Interest Period for such Loan (including any conversion pursuant to
Section 8.3) or (b) any failure of the Loan Parties to borrow, convert or
continue any Loan on a date specified therefor in a notice of borrowing,
conversion or continuation pursuant to this Agreement. For this purpose, all
notices to the Administrative Agent pursuant to this Agreement shall be deemed
to be irrevocable.


8.5           RIGHT OF LENDERS TO FUND THROUGH OTHER OFFICES.   EACH LENDER MAY,
IF IT SO ELECTS, FULFILL ITS COMMITMENT AS TO ANY LIBOR LOAN BY CAUSING A
FOREIGN BRANCH OR AFFILIATE OF SUCH LENDER TO MAKE SUCH LOAN; PROVIDED THAT IN
SUCH EVENT FOR THE PURPOSES OF THIS AGREEMENT SUCH LOAN SHALL BE DEEMED TO HAVE
BEEN MADE BY SUCH LENDER AND THE OBLIGATION OF THE LOAN PARTIES TO REPAY SUCH
LOAN SHALL NEVERTHELESS BE TO SUCH LENDER AND SHALL BE DEEMED HELD BY IT, TO THE
EXTENT OF SUCH LOAN, FOR THE ACCOUNT OF SUCH BRANCH OR AFFILIATE.


8.6           DISCRETION OF LENDERS AS TO MANNER OF FUNDING.   NOTWITHSTANDING
ANY PROVISION OF THIS AGREEMENT TO THE CONTRARY, EACH LENDER SHALL BE ENTITLED
TO FUND AND MAINTAIN ITS FUNDING OF ALL OR ANY PART OF ITS LOANS IN ANY MANNER
IT SEES FIT, IT BEING UNDERSTOOD, HOWEVER, THAT FOR THE PURPOSES OF THIS
AGREEMENT ALL DETERMINATIONS HEREUNDER SHALL BE MADE AS IF SUCH LENDER HAD
ACTUALLY FUNDED AND MAINTAINED EACH LIBOR LOAN DURING EACH INTEREST PERIOD FOR
SUCH LOAN THROUGH THE PURCHASE OF DEPOSITS HAVING A MATURITY CORRESPONDING TO
SUCH INTEREST PERIOD AND BEARING AN INTEREST RATE EQUAL TO THE LIBOR RATE FOR
SUCH INTEREST PERIOD.


8.7           MITIGATION OF CIRCUMSTANCES; REPLACEMENT OF LENDERS.   (A)   EACH
LENDER SHALL PROMPTLY NOTIFY THE COMPANY AND THE ADMINISTRATIVE AGENT OF ANY
EVENT OF WHICH IT HAS KNOWLEDGE WHICH WILL RESULT IN, AND WILL USE REASONABLE
COMMERCIAL EFFORTS AVAILABLE TO IT (AND NOT, IN SUCH LENDER’S SOLE JUDGMENT,
OTHERWISE DISADVANTAGEOUS TO SUCH LENDER) TO MITIGATE OR AVOID, (I) ANY
OBLIGATION BY THE LOAN PARTIES TO PAY ANY AMOUNT PURSUANT TO SECTIONS 7.6 OR 8.1
OR (II) THE OCCURRENCE OF ANY CIRCUMSTANCES DESCRIBED IN SECTIONS 8.2 OR 8.3
(AND, IF ANY LENDER HAS GIVEN NOTICE OF ANY SUCH EVENT DESCRIBED IN CLAUSE
(I) OR (II) ABOVE AND THEREAFTER SUCH EVENT CEASES TO EXIST, SUCH LENDER SHALL
PROMPTLY SO NOTIFY THE COMPANY AND THE ADMINISTRATIVE AGENT). WITHOUT LIMITING
THE FOREGOING, EACH LENDER WILL DESIGNATE A DIFFERENT FUNDING OFFICE IF SUCH
DESIGNATION WILL AVOID (OR REDUCE THE COST TO THE LOAN PARTIES OF) ANY EVENT
DESCRIBED IN CLAUSE (I) OR (II) ABOVE AND SUCH DESIGNATION WILL NOT, IN SUCH
LENDER’S SOLE JUDGMENT, BE OTHERWISE DISADVANTAGEOUS TO SUCH LENDER.

(B)           IF THE LOAN PARTIES BECOME OBLIGATED TO PAY ADDITIONAL AMOUNTS TO
ANY LENDER PURSUANT TO SECTIONS 7.6 OR 8.1, OR ANY LENDER GIVES NOTICE OF THE
OCCURRENCE OF ANY CIRCUMSTANCES DESCRIBED IN SECTIONS 8.2 OR 8.3, THE COMPANY
MAY DESIGNATE ANOTHER BANK WHICH IS ACCEPTABLE TO THE ADMINISTRATIVE AGENT AND
THE ISSUING LENDER IN THEIR REASONABLE DISCRETION (SUCH OTHER BANK BEING CALLED
A “REPLACEMENT LENDER”) TO PURCHASE THE LOANS OF SUCH LENDER AND SUCH LENDER’S
RIGHTS HEREUNDER, WITHOUT RECOURSE TO OR WARRANTY BY, OR EXPENSE TO, SUCH
LENDER, FOR A PURCHASE PRICE EQUAL TO THE OUTSTANDING PRINCIPAL AMOUNT OF THE
LOANS PAYABLE TO SUCH LENDER PLUS ANY ACCRUED BUT UNPAID INTEREST ON SUCH LOANS
AND ALL ACCRUED BUT UNPAID FEES OWED TO SUCH LENDER AND ANY OTHER AMOUNTS
PAYABLE TO SUCH LENDER UNDER THIS AGREEMENT, AND TO ASSUME ALL THE OBLIGATIONS
OF SUCH LENDER HEREUNDER, AND, UPON SUCH PURCHASE AND ASSUMPTION

32


--------------------------------------------------------------------------------




(PURSUANT TO AN ASSIGNMENT AGREEMENT), SUCH LENDER SHALL NO LONGER BE A PARTY
HERETO OR HAVE ANY RIGHTS HEREUNDER (OTHER THAN RIGHTS WITH RESPECT TO
INDEMNITIES AND SIMILAR RIGHTS APPLICABLE TO SUCH LENDER PRIOR TO THE DATE OF
SUCH PURCHASE AND ASSUMPTION) AND SHALL BE RELIEVED FROM ALL OBLIGATIONS TO THE
LOAN PARTIES HEREUNDER, AND THE REPLACEMENT LENDER SHALL SUCCEED TO THE RIGHTS
AND OBLIGATIONS OF SUCH LENDER HEREUNDER.


8.8           CONCLUSIVENESS OF STATEMENTS; SURVIVAL OF PROVISIONS.  
DETERMINATIONS AND STATEMENTS OF ANY LENDER PURSUANT TO SECTIONS 8.1, 8.2, 8.3
OR 8.4 SHALL BE CONCLUSIVE ABSENT DEMONSTRABLE ERROR. LENDERS MAY USE REASONABLE
AVERAGING AND ATTRIBUTION METHODS IN DETERMINING COMPENSATION UNDER SECTIONS 8.1
AND 8.4, AND THE PROVISIONS OF SUCH SECTIONS SHALL SURVIVE REPAYMENT OF THE
OBLIGATIONS, CANCELLATION OF ANY NOTES, EXPIRATION OR TERMINATION OF THE LETTERS
OF CREDIT AND TERMINATION OF THIS AGREEMENT.


SECTION 9            REPRESENTATIONS AND WARRANTIES.

To induce the Administrative Agent and the Lenders to enter into this Agreement
and to induce the Lenders to make Loans and issue and participate in Letters of
Credit hereunder, the Loan Parties represent and warrant to the Administrative
Agent and the Lenders that:


9.1           ORGANIZATION.   EACH LOAN PARTY IS VALIDLY EXISTING AND IN GOOD
STANDING UNDER THE LAWS OF ITS JURISDICTION OF ORGANIZATION; AND EACH LOAN PARTY
IS DULY QUALIFIED TO DO BUSINESS IN EACH JURISDICTION WHERE, BECAUSE OF THE
NATURE OF ITS ACTIVITIES OR PROPERTIES, SUCH QUALIFICATION IS REQUIRED, EXCEPT
FOR SUCH JURISDICTIONS WHERE THE FAILURE TO SO QUALIFY WOULD NOT HAVE A MATERIAL
ADVERSE EFFECT.


9.2           AUTHORIZATION; NO CONFLICT.   EACH LOAN PARTY IS DULY AUTHORIZED
TO EXECUTE AND DELIVER EACH LOAN DOCUMENT TO WHICH IT IS A PARTY, THE LOAN
PARTIES ARE DULY AUTHORIZED TO BORROW MONIES HEREUNDER AND EACH LOAN PARTY IS
DULY AUTHORIZED TO PERFORM EACH OTHER OBLIGATION UNDER EACH LOAN DOCUMENT TO
WHICH IT IS A PARTY. THE EXECUTION, DELIVERY AND PERFORMANCE BY EACH LOAN PARTY
OF EACH LOAN DOCUMENT TO WHICH IT IS A PARTY, AND THE BORROWINGS BY THE LOAN
PARTIES HEREUNDER, DO NOT AND WILL NOT (A) REQUIRE ANY CONSENT OR APPROVAL OF
ANY GOVERNMENTAL AGENCY OR AUTHORITY (OTHER THAN ANY CONSENT OR APPROVAL WHICH
HAS BEEN OBTAINED AND IS IN FULL FORCE AND EFFECT), (B) CONFLICT WITH (I) ANY
PROVISION OF LAW, (II) THE CHARTER, BY-LAWS OR OTHER ORGANIZATIONAL DOCUMENTS OF
ANY LOAN PARTY OR (III) ANY AGREEMENT, INDENTURE, INSTRUMENT OR OTHER DOCUMENT,
OR ANY JUDGMENT, ORDER OR DECREE, WHICH IS BINDING UPON ANY LOAN PARTY OR ANY OF
THEIR RESPECTIVE PROPERTIES OR (C) REQUIRE, OR RESULT IN, THE CREATION OR
IMPOSITION OF ANY LIEN ON ANY ASSET OF ANY LOAN PARTY (OTHER THAN LIENS IN FAVOR
OF THE ADMINISTRATIVE AGENT CREATED PURSUANT TO THE COLLATERAL DOCUMENTS).


9.3           VALIDITY AND BINDING NATURE.   EACH OF THIS AGREEMENT AND EACH
OTHER LOAN DOCUMENT TO WHICH ANY LOAN PARTY IS A PARTY IS THE LEGAL, VALID AND
BINDING OBLIGATION OF SUCH PERSON, ENFORCEABLE AGAINST SUCH PERSON IN ACCORDANCE
WITH ITS TERMS, SUBJECT TO BANKRUPTCY, INSOLVENCY AND SIMILAR LAWS AFFECTING THE
ENFORCEABILITY OF CREDITORS’ RIGHTS GENERALLY AND TO GENERAL PRINCIPLES OF
EQUITY.

33


--------------------------------------------------------------------------------





9.4           FINANCIAL CONDITION.   THE AUDITED CONSOLIDATED FINANCIAL
STATEMENTS OF THE LOAN PARTIES AS AT COMPANY’S FISCAL YEAR END, 2005, COPIES OF
WHICH HAVE BEEN DELIVERED TO THE ADMINISTRATIVE AGENT, WERE PREPARED IN
ACCORDANCE WITH GAAP AND PRESENT FAIRLY THE CONSOLIDATED FINANCIAL CONDITION OF
THE LOAN PARTIES AS AT SUCH DATE AND THE RESULTS OF THEIR OPERATIONS FOR THE
PERIOD THEN ENDED.


9.5           NO MATERIAL ADVERSE CHANGE.   SINCE THE DATE OF THE COMPANY’S LAST
FINANCIAL STATEMENT AUDIT, THERE HAS BEEN NO MATERIAL ADVERSE CHANGE IN THE
FINANCIAL CONDITION, OPERATIONS, ASSETS, BUSINESS, PROPERTIES OF THE LOAN
PARTIES TAKEN AS A WHOLE.


9.6           LITIGATION AND CONTINGENT LIABILITIES.   NO LITIGATION (INCLUDING
DERIVATIVE ACTIONS), ARBITRATION PROCEEDING OR GOVERNMENTAL INVESTIGATION OR
PROCEEDING IS PENDING OR, TO THE COMPANY’S KNOWLEDGE, THREATENED AGAINST ANY
LOAN PARTY WHICH MIGHT REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT,
EXCEPT AS SET FORTH IN SCHEDULE 9.6. OTHER THAN ANY LIABILITY INCIDENT TO SUCH
LITIGATION OR PROCEEDINGS, NO LOAN PARTY HAS ANY MATERIAL CONTINGENT LIABILITIES
NOT LISTED ON SCHEDULE 9.6 OR PERMITTED BY SECTION 11.1.


9.7           OWNERSHIP OF PROPERTIES; LIENS.   EACH LOAN PARTY OWNS GOOD AND,
IN THE CASE OF REAL PROPERTY,  MARKETABLE TITLE TO ALL OF ITS PROPERTIES AND
ASSETS, REAL AND PERSONAL, TANGIBLE AND INTANGIBLE, OF ANY NATURE WHATSOEVER
(INCLUDING PATENTS, TRADEMARKS, TRADE NAMES, SERVICE MARKS AND COPYRIGHTS), FREE
AND CLEAR OF ALL LIENS, CHARGES AND CLAIMS (INCLUDING INFRINGEMENT CLAIMS WITH
RESPECT TO PATENTS, TRADEMARKS, SERVICE MARKS, COPYRIGHTS AND THE LIKE) EXCEPT
AS PERMITTED BY SECTION 11.2.


9.8           EQUITY OWNERSHIP; SUBSIDIARIES.   ALL ISSUED AND OUTSTANDING
CAPITAL SECURITIES OF EACH LOAN PARTY ARE DULY AUTHORIZED AND VALIDLY ISSUED,
FULLY PAID, NON-ASSESSABLE, AND, OTHER THAN WITH RESPECT TO THE COMPANY, FREE
AND CLEAR OF ALL LIENS OTHER THAN THOSE IN FAVOR OF THE ADMINISTRATIVE AGENT,
AND SUCH SECURITIES WERE ISSUED IN COMPLIANCE WITH ALL APPLICABLE STATE AND
FEDERAL LAWS CONCERNING THE ISSUANCE OF SECURITIES. SCHEDULE 9.8 SETS FORTH THE
AUTHORIZED CAPITAL SECURITIES OF EACH LOAN PARTY AS OF THE CLOSING DATE. ALL OF
THE ISSUED AND OUTSTANDING CAPITAL SECURITIES OF EACH WHOLLY-OWNED SUBSIDIARY
ARE, DIRECTLY OR INDIRECTLY, OWNED BY THE COMPANY. AS OF THE CLOSING DATE,
EXCEPT AS SET FORTH ON SCHEDULE 9.8, THERE ARE NO PRE-EMPTIVE OR OTHER
OUTSTANDING RIGHTS, OPTIONS, WARRANTS, CONVERSION RIGHTS OR OTHER SIMILAR
AGREEMENTS OR UNDERSTANDINGS FOR THE PURCHASE OR ACQUISITION OF ANY CAPITAL
SECURITIES OF ANY LOAN PARTY.


9.9           PENSION PLANS.   (A)   THE UNFUNDED LIABILITY OF ALL PENSION PLANS
DOES NOT IN THE AGGREGATE EXCEED TWENTY PERCENT OF THE TOTAL PLAN LIABILITY FOR
ALL SUCH PENSION PLANS. EACH PENSION PLAN COMPLIES IN ALL MATERIAL RESPECTS WITH
ALL APPLICABLE REQUIREMENTS OF LAW AND REGULATIONS. NO CONTRIBUTION FAILURE
UNDER SECTION 412 OF THE CODE, SECTION 302 OF ERISA OR THE TERMS OF ANY PENSION
PLAN HAS OCCURRED WITH RESPECT TO ANY PENSION PLAN, SUFFICIENT TO GIVE RISE TO A
LIEN UNDER SECTION 302(F) OF ERISA, OR OTHERWISE TO HAVE A MATERIAL ADVERSE
EFFECT. THERE ARE NO PENDING OR, TO THE KNOWLEDGE OF COMPANY, THREATENED,
CLAIMS, ACTIONS, INVESTIGATIONS OR LAWSUITS AGAINST ANY PENSION PLAN, ANY
FIDUCIARY OF ANY PENSION PLAN, OR COMPANY OR OTHER ANY MEMBER OF THE CONTROLLED
GROUP WITH RESPECT TO A PENSION PLAN OR A MULTIEMPLOYER PENSION PLAN WHICH COULD
REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT. NEITHER THE COMPANY

34


--------------------------------------------------------------------------------




nor any other member of the Controlled Group has engaged in any prohibited
transaction (as defined in Section 4975 of the Code or Section 406 of ERISA) in
connection with any Pension Plan or Multiemployer Pension Plan which would
subject that Person to any material liability. Within the past five years,
neither the Company nor any other member of the Controlled Group has engaged in
a transaction which resulted in a Pension Plan with an Unfunded Liability being
transferred out of the Controlled Group, which could reasonably be expected to
have a Material Adverse Effect. No Termination Event has occurred or is
reasonably expected to occur with respect to any Pension Plan, which could
reasonably be expected to have a Material Adverse Effect.

(B)           ALL CONTRIBUTIONS (IF ANY) HAVE BEEN MADE TO ANY MULTIEMPLOYER
PENSION PLAN THAT ARE REQUIRED TO BE MADE BY THE COMPANY OR ANY OTHER MEMBER OF
THE CONTROLLED GROUP UNDER THE TERMS OF THE PLAN OR OF ANY COLLECTIVE BARGAINING
AGREEMENT OR BY APPLICABLE LAW; NEITHER THE COMPANY NOR ANY OTHER MEMBER OF THE
CONTROLLED GROUP HAS WITHDRAWN OR PARTIALLY WITHDRAWN FROM ANY MULTIEMPLOYER
PENSION PLAN, INCURRED ANY WITHDRAWAL LIABILITY WITH RESPECT TO ANY SUCH PLAN OR
RECEIVED NOTICE OF ANY CLAIM OR DEMAND FOR WITHDRAWAL LIABILITY OR PARTIAL
WITHDRAWAL LIABILITY FROM ANY SUCH PLAN, AND NO CONDITION HAS OCCURRED WHICH, IF
CONTINUED, COULD RESULT IN A WITHDRAWAL OR PARTIAL WITHDRAWAL FROM ANY SUCH
PLAN; AND NEITHER THE COMPANY NOR ANY OTHER MEMBER OF THE CONTROLLED GROUP HAS
RECEIVED ANY NOTICE THAT ANY MULTIEMPLOYER PENSION PLAN IS IN REORGANIZATION,
THAT INCREASED CONTRIBUTIONS MAY BE REQUIRED TO AVOID A REDUCTION IN PLAN
BENEFITS OR THE IMPOSITION OF ANY EXCISE TAX, THAT ANY SUCH PLAN IS OR HAS BEEN
FUNDED AT A RATE LESS THAN THAT REQUIRED UNDER SECTION 412 OF THE CODE, THAT ANY
SUCH PLAN IS OR MAY BE TERMINATED, OR THAT ANY SUCH PLAN IS OR MAY BECOME
INSOLVENT.


9.10         INVESTMENT COMPANY ACT.   NO LOAN PARTY IS AN “INVESTMENT COMPANY”
OR A COMPANY “CONTROLLED” BY AN “INVESTMENT COMPANY” OR A “SUBSIDIARY” OF AN
“INVESTMENT COMPANY,” WITHIN THE MEANING OF THE INVESTMENT COMPANY ACT OF 1940.


9.11         PUBLIC UTILITY HOLDING COMPANY ACT.   NO LOAN PARTY IS A “HOLDING
COMPANY”, OR A “SUBSIDIARY COMPANY” OF A “HOLDING COMPANY,” OR AN “AFFILIATE” OF
A “HOLDING COMPANY” OR OF A “SUBSIDIARY COMPANY” OF A “HOLDING COMPANY,” WITHIN
THE MEANING OF THE PUBLIC UTILITY HOLDING COMPANY ACT OF 1935.


9.12         REGULATION U.   THE LOAN PARTIES ARE NOT ENGAGED PRINCIPALLY, OR AS
ONE OF THEIR IMPORTANT ACTIVITIES, IN THE BUSINESS OF EXTENDING CREDIT FOR THE
PURPOSE OF PURCHASING OR CARRYING MARGIN STOCK.


9.13         TAXES.   EACH LOAN PARTY HAS TIMELY FILED ALL TAX RETURNS AND
REPORTS REQUIRED BY LAW TO HAVE BEEN FILED BY IT AND HAS PAID ALL TAXES AND
GOVERNMENTAL CHARGES DUE AND PAYABLE WITH RESPECT TO SUCH RETURN, EXCEPT ANY
SUCH TAXES OR CHARGES WHICH ARE BEING DILIGENTLY CONTESTED IN GOOD FAITH BY
APPROPRIATE PROCEEDINGS AND FOR WHICH ADEQUATE RESERVES IN ACCORDANCE WITH GAAP
SHALL HAVE BEEN SET ASIDE ON ITS BOOKS. THE LOAN PARTIES HAVE MADE ADEQUATE
RESERVES ON THEIR BOOKS AND RECORDS IN ACCORDANCE WITH GAAP FOR ALL TAXES THAT
HAVE ACCRUED BUT WHICH ARE NOT YET DUE AND PAYABLE. NO LOAN PARTY HAS
PARTICIPATED IN ANY TRANSACTION THAT RELATES TO A YEAR OF THE TAXPAYER (WHICH IS
STILL OPEN UNDER THE APPLICABLE STATUTE OF LIMITATIONS) WHICH IS A

35


--------------------------------------------------------------------------------




“reportable transaction” within the meaning of Treasury Regulation
Section 1.6011-4(b)(2) (irrespective of the date when the transaction was
entered into).


9.14         SOLVENCY, ETC.   ON THE CLOSING DATE, AND IMMEDIATELY PRIOR TO AND
AFTER GIVING EFFECT TO THE ISSUANCE OF EACH LETTER OF CREDIT AND EACH BORROWING
HEREUNDER AND THE USE OF THE PROCEEDS THEREOF, WITH RESPECT TO EACH LOAN PARTY,
INDIVIDUALLY, (A) THE FAIR VALUE OF ITS ASSETS IS GREATER THAN THE AMOUNT OF ITS
LIABILITIES (INCLUDING DISPUTED, CONTINGENT AND UNLIQUIDATED LIABILITIES) AS
SUCH VALUE IS ESTABLISHED AND LIABILITIES EVALUATED IN ACCORDANCE WITH GAAP,
(B) THE PRESENT FAIR SALEABLE VALUE OF ITS ASSETS IS NOT LESS THAN THE AMOUNT
THAT WILL BE REQUIRED TO PAY THE PROBABLE LIABILITY ON ITS DEBTS AS THEY BECOME
ABSOLUTE AND MATURED, (C) IT IS ABLE TO REALIZE UPON ITS ASSETS AND PAY ITS
DEBTS AND OTHER LIABILITIES (INCLUDING DISPUTED, CONTINGENT AND UNLIQUIDATED
LIABILITIES) AS THEY MATURE IN THE NORMAL COURSE OF BUSINESS, (D) IT DOES NOT
INTEND TO, AND DOES NOT BELIEVE THAT IT WILL, INCUR DEBTS OR LIABILITIES BEYOND
ITS ABILITY TO PAY AS SUCH DEBTS AND LIABILITIES MATURE AND (E) IT IS NOT
ENGAGED IN BUSINESS OR A TRANSACTION, AND IS NOT ABOUT TO ENGAGE IN BUSINESS OR
A TRANSACTION, FOR WHICH ITS PROPERTY WOULD CONSTITUTE UNREASONABLY SMALL
CAPITAL.


9.15         ENVIRONMENTAL MATTERS. THE ON-GOING OPERATIONS OF EACH LOAN PARTY
COMPLY IN ALL RESPECTS WITH ALL ENVIRONMENTAL LAWS, EXCEPT SUCH NON-COMPLIANCE
WHICH COULD NOT (IF ENFORCED IN ACCORDANCE WITH APPLICABLE LAW) REASONABLY BE
EXPECTED TO RESULT, EITHER INDIVIDUALLY OR IN THE AGGREGATE, IN A MATERIAL
ADVERSE EFFECT. EACH LOAN PARTY HAS OBTAINED, AND MAINTAINED IN GOOD STANDING,
ALL LICENSES, PERMITS, AUTHORIZATIONS, REGISTRATIONS AND OTHER APPROVALS
REQUIRED UNDER ANY ENVIRONMENTAL LAW AND REQUIRED FOR THEIR RESPECTIVE ORDINARY
COURSE OPERATIONS, AND FOR THEIR REASONABLY ANTICIPATED FUTURE OPERATIONS, AND
EACH LOAN PARTY IS IN COMPLIANCE WITH ALL TERMS AND CONDITIONS THEREOF, EXCEPT
WHERE THE FAILURE TO DO SO COULD NOT REASONABLY BE EXPECTED TO RESULT IN
MATERIAL LIABILITY TO ANY LOAN PARTY AND COULD NOT REASONABLY BE EXPECTED TO
RESULT, EITHER INDIVIDUALLY OR IN THE AGGREGATE, IN A MATERIAL ADVERSE EFFECT.
NO LOAN PARTY OR ANY OF ITS PROPERTIES OR OPERATIONS IS SUBJECT TO, OR
REASONABLY ANTICIPATES THE ISSUANCE OF, ANY WRITTEN ORDER FROM OR AGREEMENT WITH
ANY FEDERAL, STATE OR LOCAL GOVERNMENTAL AUTHORITY, NOR SUBJECT TO ANY JUDICIAL
OR DOCKETED ADMINISTRATIVE OR OTHER PROCEEDING, RESPECTING ANY ENVIRONMENTAL
LAW, ENVIRONMENTAL CLAIM OR HAZARDOUS SUBSTANCE. THERE ARE NO HAZARDOUS
SUBSTANCES OR OTHER CONDITIONS OR CIRCUMSTANCES EXISTING WITH RESPECT TO ANY
PROPERTY, ARISING FROM OPERATIONS PRIOR TO THE CLOSING DATE, OR RELATING TO ANY
WASTE DISPOSAL, OF ANY LOAN PARTY THAT WOULD REASONABLY BE EXPECTED TO RESULT,
EITHER INDIVIDUALLY OR IN THE AGGREGATE, IN A MATERIAL ADVERSE EFFECT. NO LOAN
PARTY HAS ANY UNDERGROUND STORAGE TANKS THAT ARE NOT PROPERLY REGISTERED OR
PERMITTED UNDER APPLICABLE ENVIRONMENTAL LAWS OR THAT AT ANY TIME HAVE RELEASED,
LEAKED, DISPOSED OF OR OTHERWISE DISCHARGED HAZARDOUS SUBSTANCES.


9.16         INSURANCE. SET FORTH ON SCHEDULE 9.16 IS A COMPLETE AND ACCURATE
SUMMARY OF THE PROPERTY AND CASUALTY INSURANCE PROGRAM OF THE LOAN PARTIES AS OF
THE CLOSING DATE (INCLUDING THE NAMES OF ALL INSURERS, POLICY NUMBERS,
EXPIRATION DATES, AMOUNTS AND TYPES OF COVERAGE, ANNUAL PREMIUMS, EXCLUSIONS,
DEDUCTIBLES, SELF-INSURED RETENTION, AND A DESCRIPTION IN REASONABLE DETAIL OF
ANY SELF-INSURANCE PROGRAM, RETROSPECTIVE RATING PLAN, FRONTING ARRANGEMENT OR
OTHER RISK ASSUMPTION ARRANGEMENT INVOLVING ANY LOAN PARTY). EACH LOAN PARTY AND
ITS PROPERTIES ARE INSURED WITH FINANCIALLY SOUND AND REPUTABLE INSURANCE
COMPANIES WHICH ARE NOT AFFILIATES OF THE LOAN PARTIES, IN SUCH AMOUNTS, WITH
SUCH DEDUCTIBLES AND COVERING SUCH RISKS AS ARE CUSTOMARILY

36


--------------------------------------------------------------------------------




carried by companies engaged in similar businesses and owning similar properties
in localities where such Loan Parties operate.


9.17         REAL PROPERTY.   SET FORTH ON SCHEDULE 9.17 IS A COMPLETE AND
ACCURATE LIST, AS OF THE CLOSING DATE, OF THE ADDRESS OF ALL REAL PROPERTY OWNED
OR LEASED BY ANY LOAN PARTY, TOGETHER WITH, IN THE CASE OF LEASED PROPERTY, THE
NAME AND MAILING ADDRESS OF THE LESSOR OF SUCH PROPERTY.


9.18         INFORMATION.   TO THE KNOWLEDGE OF THE LOAN PARTIES, ALL
INFORMATION HERETOFORE OR CONTEMPORANEOUSLY HEREWITH FURNISHED IN WRITING BY ANY
LOAN PARTY TO THE ADMINISTRATIVE AGENT OR ANY LENDER FOR PURPOSES OF OR IN
CONNECTION WITH THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY IS, AND
ALL WRITTEN INFORMATION HEREAFTER FURNISHED BY OR ON BEHALF OF ANY LOAN PARTY TO
THE ADMINISTRATIVE AGENT OR ANY LENDER PURSUANT HERETO OR IN CONNECTION HEREWITH
WILL BE, TRUE AND ACCURATE IN EVERY MATERIAL RESPECT ON THE DATE AS OF WHICH
SUCH INFORMATION IS DATED OR CERTIFIED, AND NONE OF SUCH INFORMATION IS OR WILL
BE INCOMPLETE BY OMITTING TO STATE ANY MATERIAL FACT NECESSARY TO MAKE SUCH
INFORMATION NOT MISLEADING IN LIGHT OF THE CIRCUMSTANCES UNDER WHICH MADE (IT
BEING RECOGNIZED BY THE ADMINISTRATIVE AGENT AND THE LENDERS THAT ANY
PROJECTIONS AND FORECASTS PROVIDED BY THE COMPANY ARE BASED ON GOOD FAITH
ESTIMATES AND ASSUMPTIONS BELIEVED BY THE COMPANY TO BE REASONABLE AS OF THE
DATE OF THE APPLICABLE PROJECTIONS OR ASSUMPTIONS AND THAT ACTUAL RESULTS DURING
THE PERIOD OR PERIODS COVERED BY ANY SUCH PROJECTIONS AND FORECASTS MAY DIFFER
FROM PROJECTED OR FORECASTED RESULTS).


9.19         INTELLECTUAL PROPERTY.   EACH LOAN PARTY OWNS AND POSSESSES OR HAS
A LICENSE OR OTHER RIGHT TO USE ALL PATENTS, PATENT RIGHTS, TRADEMARKS,
TRADEMARK RIGHTS, TRADE NAMES, TRADE NAME RIGHTS, SERVICE MARKS, SERVICE MARK
RIGHTS AND COPYRIGHTS AS ARE NECESSARY FOR THE CONDUCT OF THE BUSINESSES OF THE
LOAN PARTIES, WITHOUT ANY INFRINGEMENT UPON RIGHTS OF OTHERS WHICH COULD
REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


9.20         BURDENSOME OBLIGATIONS.   NO LOAN PARTY IS A PARTY TO ANY AGREEMENT
OR CONTRACT OR SUBJECT TO ANY RESTRICTION CONTAINED IN ITS ORGANIZATIONAL
DOCUMENTS WHICH COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


9.21         LABOR MATTERS.   EXCEPT AS SET FORTH ON SCHEDULE 9.21, NO LOAN
PARTY IS SUBJECT TO ANY LABOR OR  COLLECTIVE BARGAINING AGREEMENT. THERE ARE NO
EXISTING OR THREATENED STRIKES, LOCKOUTS OR OTHER LABOR DISPUTES INVOLVING ANY
LOAN PARTY THAT SINGLY OR IN THE AGGREGATE COULD REASONABLY BE EXPECTED TO HAVE
A MATERIAL ADVERSE EFFECT. HOURS WORKED BY AND PAYMENT MADE TO EMPLOYEES OF THE
LOAN PARTIES ARE NOT IN VIOLATION OF THE FAIR LABOR STANDARDS ACT OR ANY OTHER
APPLICABLE LAW, RULE OR REGULATION DEALING WITH SUCH MATTERS.


9.22         NO DEFAULT.   NO EVENT OF DEFAULT OR UNMATURED EVENT OF DEFAULT
EXISTS OR WOULD RESULT FROM THE INCURRENCE BY ANY LOAN PARTY OF ANY DEBT
HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT.


9.23         COMPLIANCE WITH HEALTH CARE LAWS.   EACH LOAN PARTY SHALL CONDUCT
ITS BUSINESS IN COMPLIANCE IN ALL MATERIAL RESPECTS WITH ALL HEALTH CARE LAWS
APPLICABLE TO SUCH LOAN PARTY’S BUSINESS. EACH LOAN PARTY SHALL ACT PROMPTLY AND
APPROPRIATELY TO RESPOND TO AND REMEDIATE ANY

37


--------------------------------------------------------------------------------




violation of any Health Care Law of which it has knowledge. Each Loan Party
shall promptly report to the Administrative Agent, any such violation and any
such response and remediation.


9.24         RESERVED.


SECTION 10          AFFIRMATIVE COVENANTS.

Until the expiration or termination of the Commitments and thereafter until all
Obligations hereunder and under the other Loan Documents are paid in full and
all Letters of Credit have been terminated, the Company agrees that, unless at
any time the Required Lenders shall otherwise expressly consent in writing, it
will:


10.1         REPORTS, CERTIFICATES AND OTHER INFORMATION.   FURNISH TO THE
ADMINISTRATIVE AGENT AND EACH LENDER:


10.1.1      ANNUAL REPORT.   (A)   PROMPTLY WHEN AVAILABLE AND IN ANY EVENT
WITHIN 90 DAYS AFTER THE CLOSE OF EACH FISCAL YEAR, A COPY OF THE COMPANY’S
FORM 10-K, WHICH INCLUDES THE ANNUAL AUDIT REPORT OF THE LOAN PARTIES FOR SUCH
FISCAL YEAR, INCLUDING THEREIN CONSOLIDATED BALANCE SHEETS AND STATEMENTS OF
EARNINGS AND CASH FLOWS OF THE LOAN PARTIES AS AT THE END OF SUCH FISCAL YEAR, 
CERTIFIED WITHOUT ADVERSE REFERENCE TO GOING CONCERN VALUE AND WITHOUT
QUALIFICATION BY INDEPENDENT AUDITORS OF RECOGNIZED STANDING SELECTED BY THE
COMPANY AND REASONABLY ACCEPTABLE TO THE ADMINISTRATIVE AGENT, TOGETHER WITH
(I) A WRITTEN STATEMENT FROM SUCH ACCOUNTANTS TO THE EFFECT THAT IN MAKING THE
EXAMINATION NECESSARY FOR THE SIGNING OF SUCH ANNUAL AUDIT REPORT BY SUCH
ACCOUNTANTS, NOTHING CAME TO THEIR ATTENTION THAT CAUSED THEM TO BELIEVE THAT
THE COMPANY WAS NOT IN COMPLIANCE WITH ANY PROVISION OF SECTIONS 11.1, 11.3,
11.4 OR 11.14 OF THIS AGREEMENT INSOFAR AS SUCH PROVISION RELATES TO ACCOUNTING
MATTERS OR, IF SOMETHING HAS COME TO THEIR ATTENTION THAT CAUSED THEM TO BELIEVE
THAT THE COMPANY WAS NOT IN COMPLIANCE WITH ANY SUCH PROVISION, DESCRIBING SUCH
NON-COMPLIANCE IN REASONABLE DETAIL AND (II) A COMPARISON WITH THE PREVIOUS
FISCAL YEAR; AND (B) PROMPTLY UPON REQUEST BY THE ADMINISTRATIVE AGENT, A
CONSOLIDATING BALANCE SHEET OF THE LOAN PARTIES AS OF THE END OF SUCH FISCAL
YEAR AND CONSOLIDATING STATEMENT OF EARNINGS AND CASH FLOWS FOR THE LOAN PARTIES
FOR SUCH FISCAL YEAR, CERTIFIED BY A SENIOR OFFICER OF THE COMPANY.


10.1.2      INTERIM REPORTS.   (A)   PROMPTLY WHEN AVAILABLE AND IN ANY EVENT
WITHIN 45 DAYS AFTER THE END OF EACH FISCAL QUARTER, A COPY OF THE COMPANY’S
FORM 10-Q, WHICH INCLUDES CONSOLIDATED BALANCE SHEETS OF THE LOAN PARTIES AS OF
THE END OF SUCH FISCAL QUARTER, TOGETHER WITH CONSOLIDATED STATEMENTS OF
EARNINGS AND CASH FLOWS FOR SUCH FISCAL QUARTER AND FOR THE PERIOD BEGINNING
WITH THE FIRST DAY OF SUCH FISCAL YEAR AND ENDING ON THE LAST DAY OF SUCH FISCAL
QUARTER, TOGETHER WITH A COMPARISON WITH THE CORRESPONDING PERIOD OF THE
PREVIOUS FISCAL YEAR, CERTIFIED BY A SENIOR OFFICER OF THE COMPANY; (B) PROMPTLY
UPON REQUEST BY THE ADMINISTRATIVE AGENT, CONSOLIDATING BALANCE SHEETS OF THE
LOAN PARTIES AS OF THE END OF THE IMMEDIATELY PRECEDING FISCAL QUARTER, TOGETHER
WITH CONSOLIDATING STATEMENTS OF EARNINGS AND CASH FLOWS FOR SUCH FISCAL
QUARTER; AND (C) PROMPTLY WHEN AVAILABLE AND IN ANY EVENT WITHIN 30 DAYS AFTER
THE END OF EACH MONTH, CONSOLIDATED AND CONSOLIDATING BALANCE SHEETS OF THE LOAN
PARTIES AS OF THE END OF SUCH MONTH, TOGETHER WITH CONSOLIDATED STATEMENTS OF
EARNINGS AND A CONSOLIDATED STATEMENT OF CASH FLOWS FOR SUCH MONTH AND FOR THE
PERIOD BEGINNING WITH THE FIRST DAY OF SUCH

38


--------------------------------------------------------------------------------




Fiscal Year and ending on the last day of such month, together with a comparison
with the corresponding period of the previousFiscal Year, certified by a Senior
Officer of the Company.


10.1.3      COMPLIANCE CERTIFICATES.   CONTEMPORANEOUSLY WITH THE FURNISHING OF
A COPY OF EACH ANNUAL AUDIT REPORT PURSUANT TO SECTION 10.1.1 AND EACH SET OF
QUARTERLY STATEMENTS PURSUANT TO SECTION 10.1.2, A DULY COMPLETED COMPLIANCE
CERTIFICATE IN THE FORM OF EXHIBIT B, WITH APPROPRIATE INSERTIONS, DATED THE
DATE OF SUCH ANNUAL REPORT OR SUCH QUARTERLY STATEMENTS AND SIGNED BY A SENIOR
OFFICER OF THE COMPANY, CONTAINING A COMPUTATION OF EACH OF THE FINANCIAL RATIOS
AND RESTRICTIONS SET FORTH IN SECTION 11.14 AND TO THE EFFECT THAT SUCH OFFICER
HAS NOT BECOME AWARE OF ANY EVENT OF DEFAULT OR UNMATURED EVENT OF DEFAULT THAT
HAS OCCURRED AND IS CONTINUING OR, IF THERE IS ANY SUCH EVENT, DESCRIBING IT AND
THE STEPS, IF ANY, BEING TAKEN TO CURE IT.


10.1.4      REPORTS TO THE SEC AND TO SHAREHOLDERS.   PROMPTLY UPON THE FILING
OR SENDING THEREOF, COPIES OF ALL REGULAR, PERIODIC OR SPECIAL REPORTS OF ANY
LOAN PARTY FILED WITH THE SEC; COPIES OF ALL REGISTRATION STATEMENTS OF ANY LOAN
PARTY FILED WITH THE SEC (OTHER THAN ON FORM S-8); AND COPIES OF ALL PROXY
STATEMENTS OR OTHER COMMUNICATIONS MADE TO SECURITY HOLDERS GENERALLY.


10.1.5      NOTICE OF DEFAULT, LITIGATION AND ERISA MATTERS.   WITHIN FIVE
BUSINESS DAYS OF BECOMING AWARE OF ANY OF THE FOLLOWING, WRITTEN NOTICE
DESCRIBING THE SAME AND THE STEPS BEING TAKEN BY THE COMPANY OR THE SUBSIDIARY
AFFECTED THEREBY WITH RESPECT THERETO:

(A)           THE OCCURRENCE OF AN EVENT OF DEFAULT OR AN UNMATURED EVENT OF
DEFAULT;

(B)           ANY LITIGATION, ARBITRATION OR GOVERNMENTAL INVESTIGATION OR
PROCEEDING NOT PREVIOUSLY DISCLOSED BY THE COMPANY TO THE LENDERS WHICH HAS BEEN
INSTITUTED OR, TO THE KNOWLEDGE OF THE COMPANY, IS THREATENED AGAINST ANY LOAN
PARTY OR TO WHICH ANY OF THE PROPERTIES OF ANY THEREOF IS SUBJECT, IN EACH CASE
WHICH MIGHT REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT;

(C)           THE INSTITUTION OF ANY STEPS BY ANY MEMBER OF THE CONTROLLED GROUP
OR ANY OTHER PERSON TO TERMINATE ANY PENSION PLAN, OR THE FAILURE OF ANY MEMBER
OF THE CONTROLLED GROUP TO MAKE A REQUIRED CONTRIBUTION TO ANY PENSION PLAN (IF
SUCH FAILURE IS SUFFICIENT TO GIVE RISE TO A LIEN UNDER SECTION 302(F) OF ERISA)
OR TO ANY MULTIEMPLOYER PENSION PLAN, OR THE TAKING OF ANY ACTION WITH RESPECT
TO A PENSION PLAN WHICH COULD RESULT IN THE REQUIREMENT THAT THE COMPANY FURNISH
A BOND OR OTHER SECURITY TO THE PBGC OR SUCH PENSION PLAN, OR THE OCCURRENCE OF
ANY EVENT WITH RESPECT TO ANY PENSION PLAN OR MULTIEMPLOYER PENSION PLAN WHICH
COULD RESULT IN THE INCURRENCE BY ANY MEMBER OF THE CONTROLLED GROUP OF ANY
MATERIAL LIABILITY, FINE OR PENALTY (INCLUDING ANY CLAIM OR DEMAND FOR
WITHDRAWAL LIABILITY OR PARTIAL WITHDRAWAL FROM ANY MULTIEMPLOYER PENSION PLAN),
OR ANY MATERIAL INCREASE IN THE CONTINGENT LIABILITY OF THE COMPANY WITH RESPECT
TO ANY POST-RETIREMENT WELFARE BENEFIT PLAN OR OTHER EMPLOYEE BENEFIT PLAN OF
THE COMPANY OR ANOTHER MEMBER OF THE CONTROLLED GROUP, OR ANY NOTICE THAT ANY
MULTIEMPLOYER PENSION PLAN IS IN REORGANIZATION, THAT INCREASED CONTRIBUTIONS
MAY BE REQUIRED TO AVOID A REDUCTION IN PLAN BENEFITS OR THE IMPOSITION OF AN
EXCISE TAX, THAT ANY SUCH PLAN IS OR HAS

39


--------------------------------------------------------------------------------




BEEN FUNDED AT A RATE LESS THAN THAT REQUIRED UNDER SECTION 412 OF THE CODE,
THAT ANY SUCH PLAN IS OR MAY BE TERMINATED, OR THAT ANY SUCH PLAN IS OR MAY
BECOME INSOLVENT;

(D)           ANY CANCELLATION OR MATERIAL ADVERSE CHANGE IN ANY INSURANCE
MAINTAINED BY ANY LOAN PARTY; OR

(E)           ANY OTHER EVENT (INCLUDING ANY VIOLATION OF ANY ENVIRONMENTAL LAW
OR THE ASSERTION OF ANY ENVIRONMENTAL CLAIM) WHICH MIGHT REASONABLY BE EXPECTED
TO HAVE A MATERIAL ADVERSE EFFECT.


10.1.6      RESERVED.


10.1.7      MANAGEMENT REPORTS.   PROMPTLY UPON RECEIPT THEREOF, COPIES OF ALL
DETAILED FINANCIAL AND MANAGEMENT REPORTS SUBMITTED TO THE COMPANY BY
INDEPENDENT AUDITORS IN CONNECTION WITH EACH ANNUAL OR INTERIM AUDIT MADE BY
SUCH AUDITORS OF THE BOOKS OF THE COMPANY.


10.1.8      PROJECTIONS.   AS SOON AS PRACTICABLE, AND IN ANY EVENT NOT LATER
THAN 30 DAYS AFTER THE COMMENCEMENT OF EACH FISCAL YEAR, FINANCIAL PROJECTIONS
FOR THE LOAN PARTIES FOR SUCH FISCAL YEAR (INCLUDING MONTHLY OPERATING AND CASH
FLOW BUDGETS) PREPARED IN A MANNER CONSISTENT WITH THE PROJECTIONS DELIVERED BY
THE COMPANY TO THE LENDERS PRIOR TO THE CLOSING DATE OR OTHERWISE IN A MANNER
REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT, ACCOMPANIED BY A
CERTIFICATE OF A SENIOR OFFICER OF THE COMPANY ON BEHALF OF THE COMPANY TO THE
EFFECT THAT (A) SUCH PROJECTIONS WERE PREPARED BY THE COMPANY IN GOOD FAITH,
(B) THE COMPANY HAS A REASONABLE BASIS FOR THE ASSUMPTIONS CONTAINED IN SUCH
PROJECTIONS AND (C) SUCH PROJECTIONS HAVE BEEN PREPARED IN ACCORDANCE WITH SUCH
ASSUMPTIONS.


10.1.9      SUBORDINATED DEBT NOTICES.   PROMPTLY FOLLOWING RECEIPT, COPIES OF
ANY NOTICES (INCLUDING NOTICES OF DEFAULT OR ACCELERATION) RECEIVED FROM ANY
HOLDER OR TRUSTEE OF, UNDER OR WITH RESPECT TO ANY SUBORDINATED DEBT.


10.1.10          OTHER INFORMATION.   PROMPTLY FROM TIME TO TIME, SUCH OTHER
INFORMATION CONCERNING THE LOAN PARTIES AS ANY LENDER OR THE ADMINISTRATIVE
AGENT MAY REASONABLY REQUEST.


10.2         BOOKS, RECORDS AND INSPECTIONS.   KEEP, AND CAUSE EACH OTHER LOAN
PARTY TO KEEP, ITS BOOKS AND RECORDS IN ACCORDANCE WITH SOUND BUSINESS PRACTICES
SUFFICIENT TO ALLOW THE PREPARATION OF FINANCIAL STATEMENTS IN ACCORDANCE WITH
GAAP; PERMIT, AND CAUSE EACH OTHER LOAN PARTY TO PERMIT, ANY LENDER OR THE
ADMINISTRATIVE AGENT OR ANY REPRESENTATIVE THEREOF TO INSPECT THE PROPERTIES AND
OPERATIONS OF THE LOAN PARTIES; AND PERMIT, AND CAUSE EACH OTHER LOAN PARTY TO
PERMIT, AT ANY REASONABLE TIME AND WITH REASONABLE NOTICE (OR AT ANY TIME
WITHOUT NOTICE IF AN EVENT OF DEFAULT EXISTS), ANY LENDER OR THE ADMINISTRATIVE
AGENT OR ANY REPRESENTATIVE THEREOF TO VISIT ANY OR ALL OF ITS OFFICES, TO
DISCUSS ITS FINANCIAL MATTERS WITH ITS OFFICERS AND ITS INDEPENDENT AUDITORS
(AND THE COMPANY HEREBY AUTHORIZES SUCH INDEPENDENT AUDITORS TO DISCUSS SUCH
FINANCIAL MATTERS WITH ANY LENDER OR THE ADMINISTRATIVE AGENT OR ANY
REPRESENTATIVE THEREOF), AND TO EXAMINE (AND, AT THE EXPENSE OF THE LOAN
PARTIES, PHOTOCOPY EXTRACTS FROM) ANY OF ITS BOOKS OR OTHER RECORDS; AND PERMIT,
AND CAUSE EACH OTHER LOAN PARTY TO PERMIT, THE ADMINISTRATIVE AGENT

40


--------------------------------------------------------------------------------




and its representatives to inspect the Inventory and other tangible assets of
the Loan Parties, to perform appraisals of the equipment of the Loan Parties,
and to inspect, audit, check and make copies of and extracts from the books,
records, computer data, computer programs, journals, orders, receipts,
correspondence and other data relating to Inventory, Accounts and any other
collateral. All such inspections or audits by the Administrative Agent shall be
at the Loan Parties’ expense, provided that so long as no Event of Default or
Unmatured Event of Default exists, the Loan Parties shall not be required to
reimburse the Administrative Agent for inspections or audits more frequently
than once each Fiscal Year.


10.3         MAINTENANCE OF PROPERTY; INSURANCE.   (A)   KEEP, AND CAUSE EACH
OTHER LOAN PARTY TO KEEP, ALL PROPERTY USEFUL AND NECESSARY IN THE BUSINESS OF
THE LOAN PARTIES IN GOOD WORKING ORDER AND CONDITION, ORDINARY WEAR AND TEAR
EXCEPTED.

(B)           MAINTAIN, AND CAUSE EACH OTHER LOAN PARTY TO MAINTAIN, WITH
RESPONSIBLE INSURANCE COMPANIES, SUCH INSURANCE COVERAGE AS MAY BE REQUIRED BY
ANY LAW OR GOVERNMENTAL REGULATION OR COURT DECREE OR ORDER APPLICABLE TO IT AND
SUCH OTHER INSURANCE, TO SUCH EXTENT AND AGAINST SUCH HAZARDS AND LIABILITIES,
AS IS CUSTOMARILY MAINTAINED BY COMPANIES SIMILARLY SITUATED, BUT WHICH SHALL
INSURE AGAINST ALL RISKS AND LIABILITIES OF THE TYPE IDENTIFIED ON SCHEDULE 9.16
AND SHALL HAVE INSURED AMOUNTS NO LESS THAN, AND DEDUCTIBLES NO HIGHER THAN,
THOSE SET FORTH ON SUCH SCHEDULE; AND, UPON REQUEST OF THE ADMINISTRATIVE AGENT
OR ANY LENDER, FURNISH TO THE ADMINISTRATIVE AGENT OR SUCH LENDER A CERTIFICATE
SETTING FORTH IN REASONABLE DETAIL THE NATURE AND EXTENT OF ALL INSURANCE
MAINTAINED BY THE LOAN PARTIES. THE COMPANY SHALL (I) CAUSE EACH ISSUER OF AN
INSURANCE POLICY TO PROVIDE THE ADMINISTRATIVE AGENT WITH AN ENDORSEMENT
(I) SHOWING THE ADMINISTRATIVE AGENT AS LOSS PAYEE WITH RESPECT TO EACH POLICY
OF PROPERTY OR CASUALTY INSURANCE AND [(II) SHALL USE REASONABLE EFFORTS TO
PROVIDE THE ADMINISTRATIVE AGENT WITH AN ENDORSEMENT] NAMING THE ADMINISTRATIVE
AGENT AS AN ADDITIONAL INSURED WITH RESPECT TO EACH POLICY OF LIABILITY
INSURANCE, (II) PROVIDING THAT 30 DAYS’ NOTICE WILL BE GIVEN TO THE
ADMINISTRATIVE AGENT PRIOR TO ANY CANCELLATION OF, MATERIAL REDUCTION OR CHANGE
IN COVERAGE PROVIDED BY OR OTHER MATERIAL MODIFICATION TO SUCH POLICY AND
(III) REASONABLY ACCEPTABLE IN ALL OTHER RESPECTS TO THE ADMINISTRATIVE AGENT.
THE COMPANY SHALL EXECUTE AND DELIVER TO THE ADMINISTRATIVE AGENT A COLLATERAL
ASSIGNMENT, IN FORM AND SUBSTANCE SATISFACTORY TO THE ADMINISTRATIVE AGENT, OF
EACH KEY MAN INSURANCE POLICY MAINTAINED BY THE COMPANY.

(C)           UNLESS THE COMPANY PROVIDES THE ADMINISTRATIVE AGENT WITH EVIDENCE
OF THE INSURANCE COVERAGE REQUIRED BY THIS AGREEMENT, THE ADMINISTRATIVE AGENT
MAY PURCHASE INSURANCE AT THE COMPANY’S EXPENSE TO PROTECT THE ADMINISTRATIVE
AGENT’S AND THE LENDERS’ INTERESTS IN THE COLLATERAL. THIS INSURANCE MAY, BUT
NEED NOT, PROTECT ANY LOAN PARTY’S INTERESTS. THE COVERAGE THAT THE
ADMINISTRATIVE AGENT PURCHASES MAY NOT PAY ANY CLAIM THAT IS MADE AGAINST ANY
LOAN PARTY IN CONNECTION WITH THE COLLATERAL. THE COMPANY MAY LATER CANCEL ANY
INSURANCE PURCHASED BY THE ADMINISTRATIVE AGENT, BUT ONLY AFTER PROVIDING THE
ADMINISTRATIVE AGENT WITH EVIDENCE THAT THE COMPANY HAS OBTAINED INSURANCE AS
REQUIRED BY THIS AGREEMENT. IF THE

41


--------------------------------------------------------------------------------




ADMINISTRATIVE AGENT PURCHASES INSURANCE FOR THE COLLATERAL, THE COMPANY WILL BE
RESPONSIBLE FOR THE COSTS OF THAT INSURANCE, INCLUDING INTEREST AND ANY OTHER
CHARGES THAT MAY BE IMPOSED WITH THE PLACEMENT OF THE INSURANCE, UNTIL THE
EFFECTIVE DATE OF THE CANCELLATION OR EXPIRATION OF THE INSURANCE. THE COSTS OF
THE INSURANCE MAY BE ADDED TO THE PRINCIPAL AMOUNT OF THE LOANS OWING HEREUNDER.
THE COSTS OF THE INSURANCE MAY BE MORE THAN THE COST OF THE INSURANCE THE LOAN
PARTIES MAY BE ABLE TO OBTAIN ON THEIR OWN.


10.4         COMPLIANCE WITH LAWS; PAYMENT OF TAXES AND LIABILITIES.   (A)  
COMPLY, AND CAUSE EACH OTHER LOAN PARTY TO COMPLY, IN ALL MATERIAL RESPECTS WITH
ALL APPLICABLE LAWS, RULES, REGULATIONS, DECREES, ORDERS, JUDGMENTS, LICENSES
AND PERMITS, EXCEPT WHERE FAILURE TO COMPLY COULD NOT REASONABLY BE EXPECTED TO
HAVE A MATERIAL ADVERSE EFFECT; (B) WITHOUT LIMITING CLAUSE (A) ABOVE, ENSURE,
AND CAUSE EACH OTHER LOAN PARTY TO ENSURE, THAT NO PERSON WHO OWNS A CONTROLLING
INTEREST IN OR OTHERWISE CONTROLS A LOAN PARTY IS OR SHALL BE (I) LISTED ON THE
SPECIALLY DESIGNATED NATIONALS AND BLOCKED PERSON LIST MAINTAINED BY THE OFFICE
OF FOREIGN ASSETS CONTROL (“OFAC”), DEPARTMENT OF THE TREASURY, AND/OR ANY OTHER
SIMILAR LISTS MAINTAINED BY OFAC PURSUANT TO ANY AUTHORIZING STATUTE, EXECUTIVE
ORDER OR REGULATION OR (II) A PERSON DESIGNATED UNDER SECTION 1(B), (C) OR
(D) OF EXECUTIVE ORDER NO. 13224 (SEPTEMBER 23, 2001), ANY RELATED ENABLING
LEGISLATION OR ANY OTHER SIMILAR EXECUTIVE ORDERS, (C) WITHOUT LIMITING CLAUSE
(A) ABOVE, COMPLY, AND CAUSE EACH OTHER LOAN PARTY TO COMPLY, WITH ALL
APPLICABLE BANK SECRECY ACT (“BSA”) AND ANTI-MONEY LAUNDERING LAWS AND
REGULATIONS AND (D) PAY, AND CAUSE EACH OTHER LOAN PARTY TO PAY, PRIOR TO
DELINQUENCY, ALL TAXES AND OTHER GOVERNMENTAL CHARGES AGAINST IT OR ANY
COLLATERAL, AS WELL AS CLAIMS OF ANY KIND WHICH, IF UNPAID, COULD BECOME A LIEN
ON ANY OF ITS PROPERTY; PROVIDED THAT THE FOREGOING SHALL NOT REQUIRE ANY LOAN
PARTY TO PAY ANY SUCH TAX OR CHARGE SO LONG AS IT SHALL CONTEST THE VALIDITY
THEREOF IN GOOD FAITH BY APPROPRIATE PROCEEDINGS AND SHALL SET ASIDE ON ITS
BOOKS ADEQUATE RESERVES WITH RESPECT THERETO IN ACCORDANCE WITH GAAP AND, IN THE
CASE OF A CLAIM WHICH COULD BECOME A LIEN ON ANY COLLATERAL, SUCH CONTEST
PROCEEDINGS SHALL STAY THE FORECLOSURE OF SUCH LIEN OR THE SALE OF ANY PORTION
OF THE COLLATERAL TO SATISFY SUCH CLAIM.


10.5         MAINTENANCE OF EXISTENCE, ETC.   MAINTAIN AND PRESERVE, AND
(SUBJECT TO SECTION 11.5) CAUSE EACH OTHER LOAN PARTY TO MAINTAIN AND PRESERVE,
(A) ITS EXISTENCE AND GOOD STANDING IN THE JURISDICTION OF ITS ORGANIZATION AND
(B) ITS QUALIFICATION TO DO BUSINESS AND GOOD STANDING IN EACH JURISDICTION
WHERE THE NATURE OF ITS BUSINESS MAKES SUCH QUALIFICATION NECESSARY (OTHER THAN
SUCH JURISDICTIONS IN WHICH THE FAILURE TO BE QUALIFIED OR IN GOOD STANDING
COULD NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT).


10.6         USE OF PROCEEDS.   USE THE PROCEEDS OF THE LOANS, AND THE LETTERS
OF CREDIT, SOLELY FOR WORKING CAPITAL PURPOSES, FOR ACQUISITIONS PERMITTED BY
SECTION 11.5, FOR CAPITAL EXPENDITURES AND FOR OTHER GENERAL BUSINESS PURPOSES;
AND NOT USE OR PERMIT ANY PROCEEDS OF ANY LOAN TO BE USED, EITHER DIRECTLY OR
INDIRECTLY, FOR THE PURPOSE, WHETHER IMMEDIATE, INCIDENTAL OR ULTIMATE, OF
“PURCHASING OR CARRYING” ANY MARGIN STOCK.

42


--------------------------------------------------------------------------------



10.7         EMPLOYEE BENEFIT PLANS.

(A)           MAINTAIN, AND CAUSE EACH OTHER MEMBER OF THE CONTROLLED GROUP TO
MAINTAIN, EACH PENSION PLAN IN SUBSTANTIAL COMPLIANCE WITH ALL APPLICABLE
REQUIREMENTS OF LAW AND REGULATIONS.

(B)           MAKE, AND CAUSE EACH OTHER MEMBER OF THE CONTROLLED GROUP TO MAKE,
ON A TIMELY BASIS, ALL REQUIRED CONTRIBUTIONS TO ANY MULTIEMPLOYER PENSION PLAN.

(C)           NOT, AND NOT PERMIT ANY OTHER MEMBER OF THE CONTROLLED GROUP TO
(I) SEEK A WAIVER OF THE MINIMUM FUNDING STANDARDS OF ERISA, (II) TERMINATE OR
WITHDRAW FROM ANY PENSION PLAN OR MULTIEMPLOYER PENSION PLAN OR (III) TAKE ANY
OTHER ACTION WITH RESPECT TO ANY PENSION PLAN THAT WOULD REASONABLY BE EXPECTED
TO ENTITLE THE PBGC TO TERMINATE, IMPOSE LIABILITY IN RESPECT OF, OR CAUSE A
TRUSTEE TO BE APPOINTED TO ADMINISTER, ANY PENSION PLAN, UNLESS THE ACTIONS OR
EVENTS DESCRIBED IN CLAUSES (I), (II) AND (III) INDIVIDUALLY OR IN THE AGGREGATE
WOULD NOT HAVE A MATERIAL ADVERSE EFFECT.


10.8         ENVIRONMENTAL MATTERS.   IF ANY RELEASE OR THREATENED RELEASE OR
OTHER DISPOSAL OF HAZARDOUS SUBSTANCES SHALL OCCUR OR SHALL HAVE OCCURRED ON ANY
REAL PROPERTY OR ANY OTHER ASSETS OF ANY LOAN PARTY, THE COMPANY SHALL, OR SHALL
CAUSE THE APPLICABLE LOAN PARTY TO, CAUSE THE PROMPT CONTAINMENT AND REMOVAL OF
SUCH HAZARDOUS SUBSTANCES AND THE REMEDIATION OF SUCH REAL PROPERTY OR OTHER
ASSETS AS NECESSARY TO COMPLY WITH ALL ENVIRONMENTAL LAWS AND TO PRESERVE THE
VALUE OF SUCH REAL PROPERTY OR OTHER ASSETS. WITHOUT LIMITING THE GENERALITY OF
THE FOREGOING, THE COMPANY SHALL, AND SHALL CAUSE EACH OTHER LOAN PARTY TO,
COMPLY WITH ANY FEDERAL OR STATE JUDICIAL OR ADMINISTRATIVE ORDER REQUIRING THE
PERFORMANCE AT ANY REAL PROPERTY OF ANY LOAN PARTY OF ACTIVITIES IN RESPONSE TO
THE RELEASE OR THREATENED RELEASE OF A HAZARDOUS SUBSTANCE. TO THE EXTENT THAT
THE TRANSPORTATION OF HAZARDOUS SUBSTANCES IS PERMITTED BY THIS AGREEMENT, THE
COMPANY SHALL, AND SHALL CAUSE ITS SUBSIDIARIES TO, DISPOSE OF SUCH HAZARDOUS
SUBSTANCES, OR OF ANY OTHER WASTES, ONLY AT LICENSED DISPOSAL FACILITIES
OPERATING IN COMPLIANCE WITH ENVIRONMENTAL LAWS.


10.9         FURTHER ASSURANCES.   TAKE, AND CAUSE EACH OTHER LOAN PARTY TO
TAKE, SUCH ACTIONS AS ARE NECESSARY OR AS THE ADMINISTRATIVE AGENT OR THE
REQUIRED LENDERS MAY REASONABLY REQUEST FROM TIME TO TIME TO ENSURE THAT THE
OBLIGATIONS OF EACH LOAN PARTY UNDER THE LOAN DOCUMENTS ARE SECURED BY
SUBSTANTIALLY ALL OF THE ASSETS OF THE COMPANY AND EACH DOMESTIC SUBSIDIARY (AS
WELL AS ALL CAPITAL SECURITIES OF EACH DOMESTIC SUBSIDIARY AND 65% OF ALL
CAPITAL SECURITIES OF EACH DIRECT FOREIGN SUBSIDIARY AND INCLUDING, UPON THE
ACQUISITION OR CREATION THEREOF, ANY SUBSIDIARY ACQUIRED OR CREATED AFTER THE
CLOSING DATE), IN EACH CASE AS THE ADMINISTRATIVE AGENT MAY DETERMINE, INCLUDING
(A) THE EXECUTION AND DELIVERY OF A COUNTERPART AGREEMENT RELATING TO THIS
AGREEMENT, GUARANTIES, SECURITY AGREEMENTS, PLEDGE AGREEMENTS, MORTGAGES, DEEDS
OF TRUST, FINANCING STATEMENTS AND OTHER DOCUMENTS, AND THE FILING OR RECORDING
OF ANY OF THE FOREGOING AND (B) THE DELIVERY OF CERTIFICATED SECURITIES AND
OTHER COLLATERAL WITH RESPECT TO WHICH PERFECTION IS OBTAINED BY POSSESSION.


10.10       RESERVED.

10.11       Reserved.

43


--------------------------------------------------------------------------------





10.12       SYNDICATION.   (A)   ENTER INTO SUCH MODIFICATIONS TO THE LOAN
DOCUMENTS AS THE ADMINISTRATIVE AGENT MAY REASONABLY REQUEST AS NECESSARY FOR
THE INITIAL SYNDICATION OF THE LOANS AND THE COMMITMENTS, (B) ALLOW THE
ADMINISTRATIVE AGENT TO CONDUCT A FIELD EXAMINATION OF THE LOAN PARTIES, THE
RESULTS OF WHICH SHALL BE SATISFACTORY TO THE ADMINISTRATIVE AGENT IN ITS SOLE
DISCRETION AND (C) IN THE EVENT SUCH INITIAL SYNDICATION SHALL PROVE TO BE
IMPRACTICABLE IN THE ADMINISTRATIVE AGENT’S REASONABLE DETERMINATION, ENTER INTO
SUCH MODIFICATIONS (INCLUDING ADJUSTMENTS TO THE BASE RATE MARGIN AND/OR LIBOR
MARGIN) AS THE ADMINISTRATIVE AGENT MAY REASONABLY REQUEST AS NECESSARY TO MAKE
THE SYNDICATION OF THE LOANS AND THE COMMITMENTS REASONABLY PRACTICABLE.


SECTION 11          NEGATIVE COVENANTS

Until the expiration or termination of the Commitments and thereafter until all
Obligations hereunder and under the other Loan Documents are paid in full and
all Letters of Credit have been terminated, the Company agrees that, unless at
any time the Required Lenders shall otherwise expressly consent in writing, it
will:


11.1         DEBT.   NOT, AND NOT PERMIT ANY OTHER LOAN PARTY TO, CREATE, INCUR,
ASSUME OR SUFFER TO EXIST ANY DEBT, EXCEPT:

(A)           OBLIGATIONS UNDER THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS;

(B)           DEBT SECURED BY LIENS PERMITTED BY SECTION 11.2(D), AND
EXTENSIONS, RENEWALS AND REFINANCINGS THEREOF; PROVIDED THAT THE AGGREGATE
AMOUNT OF ALL SUCH DEBT AT ANY TIME OUTSTANDING SHALL NOT EXCEED $5,000,000;

(C)           DEBT OF THE COMPANY TO ANY DOMESTIC WHOLLY-OWNED SUBSIDIARY OR
DEBT OF ANY DOMESTIC WHOLLY-OWNED SUBSIDIARY TO THE COMPANY OR ANOTHER DOMESTIC
WHOLLY-OWNED SUBSIDIARY; PROVIDED THAT SUCH DEBT SHALL BE SUBORDINATE TO THE
OBLIGATIONS OF THE COMPANY HEREUNDER;

(D)           SUBORDINATED DEBT;

(E)           HEDGING OBLIGATIONS APPROVED BY ADMINISTRATIVE AGENT AND INCURRED
IN FAVOR OF A LENDER OR AN AFFILIATE THEREOF FOR BONA FIDE HEDGING PURPOSES AND
NOT FOR SPECULATION;

(F)            DEBT DESCRIBED ON SCHEDULE 11.1 AND ANY EXTENSION, RENEWAL OR
REFINANCING THEREOF SO LONG AS THE PRINCIPAL AMOUNT THEREOF IS NOT INCREASED;

(G)           THE DEBT TO BE REPAID (SO LONG AS SUCH DEBT IS REPAID ON THE
CLOSING DATE WITH THE PROCEEDS OF THE INITIAL LOANS HEREUNDER);

(H)           CONTINGENT LIABILITIES ARISING WITH RESPECT TO CUSTOMARY
INDEMNIFICATION OBLIGATIONS IN FAVOR OF SELLERS OR WHICH NEED NOT BE RECORDED AS
LIABILITIES ON A BALANCE

44


--------------------------------------------------------------------------------




SHEET IN ACCORDANCE WITH GAAP IN CONNECTION WITH ACQUISITIONS PERMITTED UNDER
SECTION 11.5 AND PURCHASERS IN CONNECTION WITH DISPOSITIONS PERMITTED UNDER
SECTION 11.5; AND

(I)            OTHER UNSECURED SUBORDINATED DEBT, IN ADDITION TO THE DEBT LISTED
ABOVE, IN AN AGGREGATE OUTSTANDING AMOUNT NOT AT ANY TIME EXCEEDING $10,000,000
(OR, IN THE CASE OF UNSECURED CONVERTIBLE NOTES, IN AN AGGREGATE OUTSTANDING
AMOUNT NOT AT ANY TIME EXCEEDING $100,000,000.


11.2         LIENS.   NOT, AND NOT PERMIT ANY OTHER LOAN PARTY OR OPTION CARE
ENTERPRISES, INC., A PENNSYLVANIA CORPORATION, TO, CREATE OR PERMIT TO EXIST ANY
LIEN ON ANY OF ITS REAL OR PERSONAL PROPERTIES, ASSETS OR RIGHTS OF WHATSOEVER
NATURE (WHETHER NOW OWNED OR HEREAFTER ACQUIRED), EXCEPT:

(A)           LIENS FOR TAXES OR OTHER GOVERNMENTAL CHARGES NOT AT THE TIME
DELINQUENT OR THEREAFTER PAYABLE WITHOUT PENALTY OR BEING CONTESTED IN GOOD
FAITH BY APPROPRIATE PROCEEDINGS AND, IN EACH CASE, FOR WHICH IT MAINTAINS
ADEQUATE RESERVES;

(B)           LIENS ARISING IN THE ORDINARY COURSE OF BUSINESS (SUCH AS
(I) LIENS OF CARRIERS, WAREHOUSEMEN, MECHANICS AND MATERIALMEN AND OTHER SIMILAR
LIENS IMPOSED BY LAW AND (II) LIENS IN THE FORM OF DEPOSITS OR PLEDGES INCURRED
IN CONNECTION WITH WORKER’S COMPENSATION, UNEMPLOYMENT COMPENSATION AND OTHER
TYPES OF SOCIAL SECURITY (EXCLUDING LIENS ARISING UNDER ERISA) OR IN CONNECTION
WITH SURETY BONDS, BIDS, PERFORMANCE BONDS AND SIMILAR OBLIGATIONS) FOR SUMS NOT
OVERDUE OR BEING CONTESTED IN GOOD FAITH BY APPROPRIATE PROCEEDINGS AND NOT
INVOLVING ANY ADVANCES OR BORROWED MONEY OR THE DEFERRED PURCHASE PRICE OF
PROPERTY OR SERVICES AND, IN EACH CASE, FOR WHICH IT MAINTAINS ADEQUATE
RESERVES;

(C)           LIENS DESCRIBED ON SCHEDULE 11.2 AS OF THE CLOSING DATE;

(D)           SUBJECT TO THE LIMITATION SET FORTH IN SECTION 11.1(B), (I) LIENS
ARISING IN CONNECTION WITH CAPITAL LEASES (AND ATTACHING ONLY TO THE PROPERTY
BEING LEASED), (II) LIENS EXISTING ON PROPERTY AT THE TIME OF THE ACQUISITION
THEREOF BY ANY LOAN PARTY (AND NOT CREATED IN CONTEMPLATION OF SUCH ACQUISITION)
AND (III) LIENS THAT CONSTITUTE PURCHASE MONEY SECURITY INTERESTS ON ANY
PROPERTY SECURING DEBT INCURRED FOR THE PURPOSE OF FINANCING ALL OR ANY PART OF
THE COST OF ACQUIRING SUCH PROPERTY, PROVIDED THAT ANY SUCH LIEN ATTACHES TO
SUCH PROPERTY WITHIN 20 DAYS OF THE ACQUISITION THEREOF AND ATTACHES SOLELY TO
THE PROPERTY SO ACQUIRED;

(E)           ATTACHMENTS, APPEAL BONDS, JUDGMENTS AND OTHER SIMILAR LIENS, FOR
SUMS NOT EXCEEDING $5,000,000  ARISING IN CONNECTION WITH COURT PROCEEDINGS,
PROVIDED THE EXECUTION OR OTHER ENFORCEMENT OF SUCH LIENS IS EFFECTIVELY STAYED
AND THE CLAIMS SECURED THEREBY ARE BEING ACTIVELY CONTESTED IN GOOD FAITH AND BY
APPROPRIATE PROCEEDINGS;

(F)            EASEMENTS, RIGHTS OF WAY, RESTRICTIONS, MINOR DEFECTS OR
IRREGULARITIES IN TITLE AND OTHER SIMILAR LIENS NOT INTERFERING IN ANY MATERIAL
RESPECT WITH THE ORDINARY CONDUCT OF THE BUSINESS OF ANY LOAN PARTY;

45


--------------------------------------------------------------------------------




(G)           LIENS ARISING UNDER THE LOAN DOCUMENTS; AND

(H)           THE REPLACEMENT, EXTENSION OR RENEWAL OF ANY LIEN PERMITTED BY
CLAUSE (C) ABOVE UPON OR IN THE SAME PROPERTY SUBJECT THERETO ARISING OUT OF THE
EXTENSION, RENEWAL OR REPLACEMENT OF THE DEBT SECURED THEREBY (WITHOUT INCREASE
IN THE AMOUNT THEREOF).


11.3         OPERATING LEASES.   NOT PERMIT THE AGGREGATE AMOUNT OF ALL RENTAL
PAYMENTS UNDER OPERATING LEASES MADE (OR SCHEDULED TO BE MADE) BY THE LOAN
PARTIES (ON A CONSOLIDATED BASIS) TO EXCEED $15,000,000 IN ANY FISCAL YEAR.


11.4         RESTRICTED PAYMENTS.   NOT, AND NOT PERMIT ANY OTHER LOAN PARTY TO,
(A) PURCHASE OR REDEEM ANY OF ITS CAPITAL SECURITIES, (B) WITH THE EXCEPTION OF
ANNUAL PAYMENTS TO EJ FINANCIAL ENTERPRISES INC. NOT TO EXCEED $200,000, PAY ANY
MANAGEMENT FEES OR SIMILAR FEES TO ANY OF ITS EQUITYHOLDERS OR ANY AFFILIATE
THEREOF, (C) MAKE ANY REDEMPTION, PREPAYMENT, DEFEASANCE, REPURCHASE OR ANY
OTHER PAYMENT IN RESPECT OF ANY SUBORDINATED DEBT OR (D) SET ASIDE FUNDS FOR ANY
OF THE FOREGOING. NOTWITHSTANDING THE FOREGOING, (I) SO LONG AS NO EVENT OF
DEFAULT OR UNMATURED EVENT OF DEFAULT EXISTS OR WOULD RESULT THEREFROM, THE
COMPANY MAY REDEEM UP TO A MAXIMUM OF $15,000,000 OF (X) THE 2.25% CONVERTIBLE
SENIOR NOTES ISSUED BY THE COMPANY IN THE INITIAL AGGREGATE PRINCIPAL AMOUNT OF
$86,300,000 ON NOVEMBER 2, 2004 OR (Y) THE COMPANY’S EQUITY SECURITIES; (II) THE
COMPANY MAY MAKE REGULARLY SCHEDULED PAYMENTS OF INTEREST IN RESPECT OF
SUBORDINATED DEBT TO THE EXTENT PERMITTED UNDER THE SUBORDINATION PROVISIONS
THEREOF; AND (III) THE COMPANY MAY PAY CASH DIVIDENDS ON ITS COMMON CAPITAL
SECURITIES ON A BASIS CONSISTENT WITH ITS PAST PRACTICES.


11.5         MERGERS, CONSOLIDATIONS, SALES.   NOT, AND NOT PERMIT ANY OTHER
LOAN PARTY TO, (A) BE A PARTY TO ANY MERGER OR CONSOLIDATION, OR PURCHASE OR
OTHERWISE ACQUIRE ALL OR SUBSTANTIALLY ALL OF THE ASSETS OR ANY CAPITAL
SECURITIES OF ANY CLASS OF, OR ANY PARTNERSHIP OR JOINT VENTURE INTEREST IN, ANY
OTHER PERSON, (B) SELL, TRANSFER, CONVEY OR LEASE ALL OR ANY SUBSTANTIAL PART OF
ITS ASSETS OR CAPITAL SECURITIES (INCLUDING THE SALE OF CAPITAL SECURITIES OF
ANY SUBSIDIARY) EXCEPT FOR SALES OF INVENTORY IN THE ORDINARY COURSE OF
BUSINESS, OR (C) SELL OR ASSIGN WITH OR WITHOUT RECOURSE ANY RECEIVABLES, EXCEPT
IN THE CASE OF ANY OF CLAUSES (A) THROUGH (C) ABOVE FOR (I) ANY SUCH MERGER,
CONSOLIDATION, SALE, TRANSFER, CONVEYANCE, LEASE OR ASSIGNMENT OF OR BY ANY
WHOLLY-OWNED SUBSIDIARY INTO THE COMPANY OR INTO ANY OTHER DOMESTIC WHOLLY-OWNED
SUBSIDIARY; (II) ANY SUCH PURCHASE OR OTHER ACQUISITION BY THE COMPANY OR ANY
DOMESTIC WHOLLY-OWNED SUBSIDIARY OF THE ASSETS OR CAPITAL SECURITIES OF ANY
WHOLLY-OWNED SUBSIDIARY; (III) SALES AND DISPOSITIONS OF ASSETS (INCLUDING THE
CAPITAL SECURITIES OF SUBSIDIARIES) FOR AT LEAST FAIR MARKET VALUE (AS
DETERMINED BY THE BOARD OF DIRECTORS OF THE COMPANY) SO LONG AS THE NET BOOK
VALUE OF ALL ASSETS SOLD OR OTHERWISE DISPOSED OF IN ANY FISCAL YEAR DOES NOT
EXCEED 10% OF THE NET BOOK VALUE OF THE CONSOLIDATED ASSETS OF THE LOAN PARTIES
AS OF THE LAST DAY OF THE PRECEDING FISCAL YEAR; AND (IV) ANY ACQUISITION BY THE
COMPANY OR ANY DOMESTIC WHOLLY-OWNED SUBSIDIARY WHERE:

(A)   the business or division acquired are for use, or the Person acquired is
engaged, in the businesses engaged in by the Loan Parties on the Closing Date;

(B)   immediately before and after giving effect to such Acquisition, no Event
of Default or Unmatured Event of Default shall exist;

46


--------------------------------------------------------------------------------




(C)   the aggregate consideration to be paid by the Loan Parties (including any
Debt assumed or issued in connection therewith, the amount thereof to be
calculated in accordance with GAAP but excluding any contingent liabilities
which, as of the date of such Acquisition, need not be recorded as liabilities
on a balance sheet of such Person in accordance with GAAP and the amount of any
consideration paid in Capital Securities of the Company) in connection with
(i) such Acquisition (or any series of related Acquisitions) is less than
$15,000,000 and (ii) all such Acquisitions in any Fiscal Year is less than
$50,000,000;

(D)   immediately after giving effect to such Acquisition, the Company is in pro
forma compliance with all the financial ratios and restrictions set forth in
Section 11.14;

(E)   in the case of the Acquisition of any Person, the board of directors or
similar governing body of such Person has approved such Acquisition;

(F)   reasonably prior to such Acquisition, the Administrative Agent shall have
received complete executed or conformed copies of each material document,
instrument and agreement to be executed in connection with such Acquisition
together with all lien search reports and lien release letters and other
documents as the Administrative Agent may require to evidence the termination of
Liens on the assets or business to be acquired;

(G)   not less than five Business Days prior to such Acquisition, the
Administrative Agent shall have received an acquisition summary with respect to
the Person and/or business or division to be acquired, such summary to include a
reasonably detailed description thereof (including financial information) and
operating results (including financial statements for the most recent 12 month
period for which they are available and as otherwise available), the terms and
conditions, including economic terms, of the proposed Acquisition, and the
Company’s calculation of pro forma EBITDA relating thereto;

(H)   the Administrative Agent and Required Lenders shall have approved the
Company’s computation of pro forma EBITDA;

(I)   consents have been obtained in favor of the Administrative Agent and the
Lenders to the collateral assignment of rights and indemnities under the related
acquisition documents and opinions of counsel for the Loan Parties and (if
delivered to the Loan Party) the selling party in favor of the Administrative
Agent and the Lenders have been delivered;

(J)   within five Business Days of the closing of such Acquisition, the target
company (if such Acquisition is structured as a purchase of equity) or the Loan
Party (if such Acquisition is structured as a purchase of assets or a merger and
a Loan Party is the surviving entity) executes and delivers to Administrative
Agent (a) such documents necessary to grant to Administrative Agent for the
benefit of the Lenders a first priority Lien in all of the assets of such target
company or surviving company, and their respective Subsidiaries, each in form
and substance satisfactory to Administrative Agent and (b) an unlimited Guaranty
of the Obligations, or at the option of Administrative Agent in Administrative
Agent’s absolute discretion, a joinder agreement satisfactory to Administrative
Agent in which such target company or surviving

47


--------------------------------------------------------------------------------




company, and their respective Subsidiaries becomes a borrower under this
Agreement and assumes primary, joint and several liability for the Obligations;
and

(K)   if the Acquisition is structured as a merger, the Company or a
Wholly-Owned Subsidiary is the surviving entity.


11.6         MODIFICATION OF ORGANIZATIONAL DOCUMENTS.   NOT PERMIT THE CHARTER,
BY-LAWS OR OTHER ORGANIZATIONAL DOCUMENTS OF ANY LOAN PARTY TO BE AMENDED OR
MODIFIED IN ANY WAY WHICH COULD REASONABLY BE EXPECTED TO MATERIALLY ADVERSELY
AFFECT THE INTERESTS OF THE LENDERS; NOT CHANGE, OR ALLOW ANY LOAN PARTY TO
CHANGE, ITS STATE OF FORMATION OR ITS ORGANIZATIONAL FORM.


11.7         TRANSACTIONS WITH AFFILIATES.   NOT, AND NOT PERMIT ANY OTHER LOAN
PARTY TO, ENTER INTO, OR CAUSE, SUFFER OR PERMIT TO EXIST ANY TRANSACTION,
ARRANGEMENT OR CONTRACT WITH ANY OF ITS OTHER AFFILIATES (OTHER THAN THE LOAN
PARTIES) WHICH IS ON TERMS WHICH ARE LESS FAVORABLE THAN ARE OBTAINABLE FROM ANY
PERSON WHICH IS NOT ONE OF ITS AFFILIATES.


11.8         UNCONDITIONAL PURCHASE OBLIGATIONS.   NOT, AND NOT PERMIT ANY OTHER
LOAN PARTY TO, ENTER INTO OR BE A PARTY TO ANY CONTRACT FOR THE PURCHASE OF
MATERIALS, SUPPLIES OR OTHER PROPERTY OR SERVICES IF SUCH CONTRACT REQUIRES THAT
PAYMENT BE MADE BY IT REGARDLESS OF WHETHER DELIVERY IS EVER MADE OF SUCH
MATERIALS, SUPPLIES OR OTHER PROPERTY OR SERVICES.


11.9         INCONSISTENT AGREEMENTS.   NOT, AND NOT PERMIT ANY OTHER LOAN PARTY
TO, ENTER INTO ANY AGREEMENT CONTAINING ANY PROVISION WHICH WOULD (A) BE
VIOLATED OR BREACHED BY ANY BORROWING BY THE LOAN PARTIES HEREUNDER OR BY THE
PERFORMANCE BY ANY LOAN PARTY OF ANY OF ITS OBLIGATIONS HEREUNDER OR UNDER ANY
OTHER LOAN DOCUMENT, (B) PROHIBIT ANY LOAN PARTY FROM GRANTING TO THE
ADMINISTRATIVE AGENT AND THE LENDERS, A LIEN ON ANY OF ITS ASSETS OR (C) CREATE
OR PERMIT TO EXIST OR BECOME EFFECTIVE ANY ENCUMBRANCE OR RESTRICTION ON THE
ABILITY OF ANY SUBSIDIARY TO (I) PAY DIVIDENDS OR MAKE OTHER DISTRIBUTIONS TO
THE COMPANY OR ANY OTHER SUBSIDIARY, OR PAY ANY DEBT OWED TO THE COMPANY OR ANY
OTHER SUBSIDIARY, (II) MAKE LOANS OR ADVANCES TO ANY LOAN PARTY OR
(III) TRANSFER ANY OF ITS ASSETS OR PROPERTIES TO ANY LOAN PARTY, OTHER THAN
(A) CUSTOMARY RESTRICTIONS AND CONDITIONS CONTAINED IN AGREEMENTS RELATING TO
THE SALE OF ALL OR A SUBSTANTIAL PART OF THE ASSETS OF ANY SUBSIDIARY PENDING
SUCH SALE, PROVIDED THAT SUCH RESTRICTIONS AND CONDITIONS APPLY ONLY TO THE
SUBSIDIARY TO BE SOLD AND SUCH SALE IS PERMITTED HEREUNDER (B) RESTRICTIONS OR
CONDITIONS IMPOSED BY ANY AGREEMENT RELATING TO PURCHASE MONEY DEBT, CAPITAL
LEASES AND OTHER SECURED DEBT PERMITTED BY THIS AGREEMENT IF SUCH RESTRICTIONS
OR CONDITIONS APPLY ONLY TO THE PROPERTY OR ASSETS SECURING SUCH DEBT AND
(C) CUSTOMARY PROVISIONS IN LEASES AND OTHER CONTRACTS RESTRICTING THE
ASSIGNMENT THEREOF.


11.10       BUSINESS ACTIVITIES; ISSUANCE OF EQUITY.   NOT, AND NOT PERMIT ANY
OTHER LOAN PARTY TO, ENGAGE IN ANY LINE OF BUSINESS OTHER THAN THE BUSINESSES
ENGAGED IN ON THE DATE HEREOF AND BUSINESSES REASONABLY RELATED THERETO. NOT,
AND NOT PERMIT ANY OTHER LOAN PARTY TO, ISSUE ANY CAPITAL SECURITIES OTHER THAN
(A) ANY ISSUANCE OF SHARES OF THE COMPANY’S COMMON CAPITAL SECURITIES PURSUANT
TO ANY EMPLOYEE OR DIRECTOR OPTION PROGRAM, BENEFIT PLAN OR COMPENSATION
PROGRAM, INCLUDING THE COMPANY’S EMPLOYEE STOCK OPTION PLAN, STOCK GRANTS OR
SIMILAR PROGRAMS, (B) ANY ISSUANCE BY A SUBSIDIARY TO THE COMPANY OR ANOTHER
SUBSIDIARY IN ACCORDANCE WITH

48


--------------------------------------------------------------------------------




Section 11.4 or (c) any issuance of shares of the Company’s Capital Securities
in connection with an Acquisition permitted under Section 11.5.


11.11       INVESTMENTS.   NOT, AND NOT PERMIT ANY OTHER LOAN PARTY TO, MAKE OR
PERMIT TO EXIST ANY INVESTMENT IN ANY OTHER PERSON, EXCEPT THE FOLLOWING:

(A)           CONTRIBUTIONS BY THE COMPANY TO THE CAPITAL OF ANY WHOLLY-OWNED
SUBSIDIARY, OR BY ANY SUBSIDIARY TO THE CAPITAL OF ANY OTHER DOMESTIC
WHOLLY-OWNED SUBSIDIARY, SO LONG AS THE RECIPIENT OF ANY SUCH CAPITAL
CONTRIBUTION HAS GUARANTEED THE OBLIGATIONS AND SUCH GUARANTY IS SECURED BY A
PLEDGE OF ALL OF ITS CAPITAL SECURITIES AND SUBSTANTIALLY ALL OF ITS REAL AND
PERSONAL PROPERTY, IN EACH CASE IN ACCORDANCE WITH SECTION 10.10;

(B)           INVESTMENTS CONSTITUTING DEBT PERMITTED BY SECTION 11.1;

(C)           CONTINGENT LIABILITIES CONSTITUTING DEBT PERMITTED BY SECTION 11.1
OR LIENS PERMITTED BY SECTION 11.2;

(D)           CASH EQUIVALENT INVESTMENTS;

(E)           BANK DEPOSITS IN THE ORDINARY COURSE OF BUSINESS, PROVIDED THAT
THE AMOUNT OF ANY SUCH DEPOSITS (EXCLUDING AMOUNTS IN PAYROLL ACCOUNTS OR FOR
ACCOUNTS PAYABLE, IN EACH CASE TO THE EXTENT THAT CHECKS HAVE BEEN ISSUED TO
THIRD PARTIES) WHICH ARE MAINTAINED WITH ANY ONE BANK SHALL NOT EXCEED $500,000
IN AVERAGE DAILY BALANCE FOR ANY ONE MONTH PERIOD, UNLESS SUCH DEPOSITARY BANK
SHALL HAVE ENTERED INTO AN AGREEMENT PROVIDING THE ADMINISTRATIVE AGENT WITH
“CONTROL” OF SUCH ACCOUNTS AS DEFINED IN THE UCC;

(F)            INVESTMENTS IN SECURITIES OF ACCOUNT DEBTORS RECEIVED PURSUANT TO
ANY PLAN OF REORGANIZATION OR SIMILAR ARRANGEMENT UPON THE BANKRUPTCY OR
INSOLVENCY OF SUCH ACCOUNT DEBTORS;

(G)           INVESTMENTS TO CONSUMMATE ACQUISITIONS PERMITTED BY SECTION 11.5;
AND

(H)           INVESTMENTS LISTED ON SCHEDULE 11.11 AS OF THE CLOSING DATE.

provided that (x) any Investment which when made complies with the requirements
of the definition of the term “Cash Equivalent Investment” may continue to be
held notwithstanding that such Investment if made thereafter would not comply
with such requirements; (y) no Investment otherwise permitted by clause (b),
(c), or (g) shall be permitted to be made if, immediately before or after giving
effect thereto, any Event of Default or Unmatured Event of Default exists.


11.12       RESTRICTION OF AMENDMENTS TO CERTAIN DOCUMENTS.   NOT AMEND OR
OTHERWISE MODIFY, OR WAIVE ANY RIGHTS UNDER THE 2.25% CONVERTIBLE SENIOR NOTES
ISSUED BY THE COMPANY IN THE INITIAL AGGREGATE PRINCIPAL AMOUNT OF $86,300,000
ON NOVEMBER 2, 2004, EXCEPT ANY

49


--------------------------------------------------------------------------------




amendment, modification or waiver which would not have a Material Adverse Effect
or would negatively affect or impair the ability of the Loan Parties to satisfy
their obligations under this Agreement.


11.13       FISCAL YEAR.   NOT CHANGE ITS FISCAL YEAR.


11.14       FINANCIAL COVENANTS.


11.14.1    TANGIBLE NET WORTH.   NOT PERMIT THE TANGIBLE NET WORTH OF THE LOAN
PARTIES, CALCULATED ON A CONSOLIDATED BASIS, TO BE LESS THAN (I) FROM THE DATE
OF THIS AGREEMENT UNTIL DECEMBER 31, 2006, $15,000,000 AND (II) FOR EACH FISCAL
YEAR OF THE COMPANY FOLLOWING 2006,  THE SUM OF (X) THE MINIMUM TANGIBLE NET
WORTH OF THE LOAN PARTIES ALLOWED BY THIS SECTION 11.14.1 FOR THE PRECEDING
FISCAL YEAR PLUS (Y) AN AMOUNT EQUAL TO 50% OF THE LOAN PARTIES’ CONSOLIDATED
NET INCOME FOR THE PRECEDING FISCAL YEAR.


11.14.2    RESERVED.


11.14.3    INTEREST COVERAGE RATIO.   NOT PERMIT THE INTEREST COVERAGE RATIO FOR
ANY COMPUTATION PERIOD TO BE LESS 2.00 TO 1.00 FOR SUCH COMPUTATION PERIOD.


11.14.4    SENIOR DEBT TO EBITDA RATIO.   NOT PERMIT THE SENIOR DEBT TO EBITDA
RATIO AS OF THE LAST DAY OF ANY COMPUTATION PERIOD TO EXCEED 2.50 TO 1.00 FOR
SUCH COMPUTATION PERIOD.


11.14.5    TOTAL DEBT TO EBITDA RATIO.   NOT PERMIT THE TOTAL DEBT TO EBITDA
RATIO AS OF THE LAST DAY OF ANY COMPUTATION PERIOD TO EXCEED 3.50 TO 1.00 FOR
SUCH COMPUTATION PERIOD.


11.14.6    RESERVED.


11.15       CANCELLATION OF DEBT.   NOT, AND NOT PERMIT ANY OTHER LOAN PARTY TO,
CANCEL ANY CLAIM OR DEBT OWING TO IT, EXCEPT FOR REASONABLE CONSIDERATION OR IN
THE ORDINARY COURSE OF BUSINESS, AND EXCEPT FOR THE CANCELLATION OF DEBTS OR
CLAIMS NOT TO EXCEED $5,000,000 IN ANY FISCAL YEAR.


SECTION 12          EFFECTIVENESS; CONDITIONS OF LENDING, ETC.

The obligation of each Lender to make its Loans and of the Issuing Lender to
issue Letters of Credit is subject to the following conditions precedent:


12.1         INITIAL CREDIT EXTENSION.   THE OBLIGATION OF THE LENDERS TO MAKE
THE INITIAL LOANS AND THE OBLIGATION OF THE ISSUING LENDER TO ISSUE ITS INITIAL
LETTER OF CREDIT (WHICHEVER FIRST OCCURS) IS, IN ADDITION TO THE CONDITIONS
PRECEDENT SPECIFIED IN SECTION 12.2, SUBJECT TO THE CONDITIONS PRECEDENT THAT
(A) ALL DEBT TO BE REPAID HAS BEEN (OR CONCURRENTLY WITH THE INITIAL BORROWING
WILL BE) PAID IN FULL, AND THAT ALL AGREEMENTS AND INSTRUMENTS GOVERNING THE
DEBT TO BE REPAID AND THAT ALL LIENS SECURING SUCH DEBT TO BE REPAID HAVE BEEN
(OR CONCURRENTLY WITH THE INITIAL BORROWING WILL BE) TERMINATED AND (B) THE
ADMINISTRATIVE AGENT SHALL BE SATISFIED IN ALL OF ITS LEGAL AND BUSINESS DUE
DILIGENCE AND SHALL HAVE RECEIVED ALL OF THE FOLLOWING, EACH DULY

50


--------------------------------------------------------------------------------




executed and dated the Closing Date (or such earlier date as shall be
satisfactory to the Administrative Agent), in form and substance satisfactory to
the Administrative Agent (and the date on which all such conditions precedent
have been satisfied or waived in writing by the Administrative Agent and the
Lenders is called the “Closing Date”):


12.1.1      NOTES.   A NOTE FOR EACH LENDER.


12.1.2      AUTHORIZATION DOCUMENTS.   FOR EACH LOAN PARTY, SUCH PERSON’S
(A) CHARTER (OR SIMILAR FORMATION DOCUMENT), CERTIFIED BY THE APPROPRIATE
GOVERNMENTAL AUTHORITY; (B) GOOD STANDING CERTIFICATES IN ITS STATE OF
INCORPORATION (OR FORMATION) AND IN EACH OTHER STATE REQUESTED BY THE
ADMINISTRATIVE AGENT; (C) BYLAWS (OR SIMILAR GOVERNING DOCUMENT);
(D) RESOLUTIONS OF ITS BOARD OF DIRECTORS (OR SIMILAR GOVERNING BODY) APPROVING
AND AUTHORIZING SUCH PERSON’S EXECUTION, DELIVERY AND PERFORMANCE OF THE LOAN
DOCUMENTS TO WHICH IT IS PARTY AND THE TRANSACTIONS CONTEMPLATED THEREBY; AND
(E) SIGNATURE AND INCUMBENCY CERTIFICATES OF ITS OFFICERS EXECUTING ANY OF THE
LOAN DOCUMENTS (IT BEING UNDERSTOOD THAT THE ADMINISTRATIVE AGENT AND EACH
LENDER MAY CONCLUSIVELY RELY ON EACH SUCH CERTIFICATE UNTIL FORMALLY ADVISED BY
A LIKE CERTIFICATE OF ANY CHANGES THEREIN), ALL CERTIFIED BY ITS SECRETARY OR AN
ASSISTANT SECRETARY (OR SIMILAR OFFICER) AS BEING IN FULL FORCE AND EFFECT
WITHOUT MODIFICATION.


12.1.3      CONSENTS, ETC.   CERTIFIED COPIES OF ALL DOCUMENTS EVIDENCING ANY
NECESSARY CORPORATE OR PARTNERSHIP ACTION, CONSENTS AND GOVERNMENTAL APPROVALS
(IF ANY) REQUIRED FOR THE EXECUTION, DELIVERY AND PERFORMANCE BY THE LOAN
PARTIES OF THE DOCUMENTS REFERRED TO IN THIS SECTION 12.


12.1.4      LETTER OF DIRECTION.   A LETTER OF DIRECTION CONTAINING FUNDS FLOW
INFORMATION WITH RESPECT TO THE PROCEEDS OF THE LOANS ON THE CLOSING DATE.


12.1.5      GUARANTY AND COLLATERAL AGREEMENT.   A COUNTERPART OF THE GUARANTY
AND COLLATERAL AGREEMENT EXECUTED BY EACH LOAN PARTY, TOGETHER WITH ALL
INSTRUMENTS, TRANSFER POWERS AND OTHER ITEMS REQUIRED TO BE DELIVERED IN
CONNECTION THEREWITH.


12.1.6      PERFECTION CERTIFICATE.   A PERFECTION CERTIFICATE COMPLETED AND
EXECUTED BY EACH LOAN PARTY.


12.1.7      LEASED PROPERTY.   ADDITIONALLY, (A) IN THE CASE OF THE LEASED REAL
PROPERTY LISTED ON SCHEDULE 12.1.7(A) ATTACHED HERETO, A COLLATERAL ACCESS
AGREEMENT FROM THE LANDLORD OF SUCH PROPERTY WAIVING OR SUBORDINATING ANY
LANDLORD’S LIEN IN RESPECT OF PERSONAL PROPERTY KEPT AT THE PREMISES SUBJECT TO
SUCH LEASE, (B) IN THE CASE OF THE LEASED REAL PROPERTY LISTED ON SCHEDULE
12.1.7(B) ATTACHED HERETO, WITHIN 90 DAYS FOLLOWING THE CLOSING DATE COLLATERAL
ACCESS AGREEMENTS FROM THE LANDLORDS OF SUCH PROPERTY REPRESENTING AT LEAST 60%
OF THE TOTAL VALUE AS SHOWN ON SCHEDULE 12.1.7(B), WAIVING OR SUBORDINATING ANY
LANDLORD’S LIEN IN RESPECT OF PERSONAL PROPERTY KEPT AT THE PREMISES SUBJECT TO
SUCH LEASE, AND (C) IN THE CASE OF ANY MORTGAGED REAL PROPERTY, A WAIVER FROM
THE MORTGAGEE THEREOF WAIVING ANY LIEN IN RESPECT OF PERSONAL PROPERTY KEPT AT
THE PREMISES SUBJECT TO SUCH MORTGAGE, PERMITTING ACCESS TO THE LOCATION BY THE
ADMINISTRATIVE AGENT AND ITS AGENTS AND CONTAINING SUCH OTHER TERMS AND
PROVISIONS AS MAY BE REQUIRED BY THE ADMINISTRATIVE AGENT. NOTWITHSTANDING THE
FOREGOING, IF AT ANY TIME ANY ENTITY

51


--------------------------------------------------------------------------------




other than LaSalle becomes a Lender hereunder, the Loan Parties shall, within 90
days of receiving notice of such additional Lender, cause each of the landlords
on Schedule 12.1.7(b) who have not previously executed a Collateral Access
Agreement (as described above) to do so and to deliver such agreement to the
Administrative Agent. Promptly upon entering into any lease for real property
not described in either Schedule 12.1.7(a) or (b) or allowing the termination of
any lease referred to in Schedule 12.1.7.(b), the Loan Parties shall revise
Schedule 12.1.7(b) to add or delete such leased property, as appropriate, and
deliver a revised Schedule 12.1.7(b) to the Administrative Agent, which revised
Schedule 12.1.7(b) shall be deemed to be Schedule 12.1.7(b) as referred to in
this Agreement. If (i) such revision to Schedule 12.1.7(b) causes the percentage
of the total value shown on Schedule 12.1.7(b) with respect to which a
Collateral Access Agreement has been executed by the relevant landlords to be
less than 60%, the Loan Parties shall cause such of the remaining landlords to
execute a Collateral Access Agreement as are necessary so that the percentage of
the total value shown on Schedule 12.1.7(b) with respect to which a Collateral
Access Agreement has been executed is greater than 60% and (ii) in addition to
the foregoing, after the date of this Agreement if the Loan Parties enter into
any lease for real property where greater than $1,000,000 in total value of the
Loan Parties’ personal property is kept or if the value of the Loan Parties’
personal property kept at any currently leased real property exceeds $1,000,000,
the Loan Parties shall cause the landlord for such real property to execute a
Collateral Access Agreement. The provisions of this Section 12.1.7 may be waived
or modified in the Administrative Agent’s sole discretion. For purposes of this
Section 12.1.7, “value” of the Loan Parties’ property shall mean the value
assigned by the relevant Loan Party to such items for purposes of reporting to
such Loan Party’s insurers the value with respect to the applicable location.


12.1.8      SUBORDINATION AGREEMENTS.   SUBORDINATION AGREEMENTS WITH RESPECT TO
ALL SUBORDINATED DEBT.


12.1.9      OPINIONS OF COUNSEL.   OPINIONS OF COUNSEL FOR EACH LOAN PARTY,
INCLUDING LOCAL COUNSEL REASONABLY REQUESTED BY THE ADMINISTRATIVE AGENT.


12.1.10    INSURANCE.   EVIDENCE OF THE EXISTENCE OF INSURANCE REQUIRED TO BE
MAINTAINED PURSUANT TO SECTION 10.3(B), TOGETHER WITH EVIDENCE THAT THE
ADMINISTRATIVE AGENT HAS BEEN NAMED AS A LENDER’S LOSS PAYEE AND AN ADDITIONAL
INSURED ON ALL RELATED INSURANCE POLICIES AND A COLLATERAL ASSIGNMENT, IN FORM
AND SUBSTANCE SATISFACTORY TO THE ADMINISTRATIVE AGENT, OF EACH KEY MAN
INSURANCE POLICY MAINTAINED BY THE COMPANY.


12.1.11    COPIES OF DOCUMENTS.   COPIES OF THE AUDITED CONSOLIDATED FINANCIAL
STATEMENTS FOR THE LOAN PARTIES FOR THE FISCAL YEARS ENDING 2002, 2003, 2004 AND
2005.


12.1.12    PAYMENT OF FEES.   EVIDENCE OF PAYMENT BY THE LOAN PARTIES OF ALL
ACCRUED AND UNPAID FEES, COSTS AND EXPENSES TO THE EXTENT THEN DUE AND PAYABLE
ON THE CLOSING DATE, TOGETHER WITH ALL ATTORNEY COSTS OF THE ADMINISTRATIVE
AGENT TO THE EXTENT INVOICED PRIOR TO THE CLOSING DATE, PLUS SUCH ADDITIONAL
AMOUNTS OF ATTORNEY COSTS AS SHALL CONSTITUTE THE ADMINISTRATIVE AGENT’S
REASONABLE ESTIMATE OF ATTORNEY COSTS INCURRED OR TO BE INCURRED BY THE
ADMINISTRATIVE

52


--------------------------------------------------------------------------------




Agent through the closing proceedings (provided that such estimate shall not
thereafter preclude final settling of accounts between the Loan Parties and the
Administrative Agent).


12.1.13    SOLVENCY CERTIFICATE.   A SOLVENCY CERTIFICATE EXECUTED BY A SENIOR
OFFICER OF THE COMPANY CERTIFYING, AMONG OTHER THINGS, THAT THE COMPANY’S EBITDA
FOR THE TWELVE CALENDAR MONTHS ENDED FEBRUARY 28, 2006 IS EQUAL TO OR GREATER
THAN $40,000,000.


12.1.14    PRO FORMA.   A CONSOLIDATED PRO FORMA BALANCE SHEET OF THE COMPANY AS
AT THE CLOSING DATE (BASED ON THE FEBRUARY 28, 2006 MONTH’S END), ADJUSTED TO
GIVE EFFECT TO THE CONSUMMATION OF THE FINANCINGS CONTEMPLATED HEREBY AS IF SUCH
FINANCINGS HAD OCCURRED ON SUCH DATE, CONSISTENT IN ALL MATERIAL RESPECTS WITH
THE SOURCES AND USES OF CASH AS PREVIOUSLY DESCRIBED TO THE LENDERS AND THE
FORECASTS PREVIOUSLY PROVIDED TO THE LENDERS.


12.1.15    ENVIRONMENTAL REPORTS.   ENVIRONMENTAL SITE ASSESSMENT REPORTS
REQUESTED BY THE ADMINISTRATIVE AGENT.


12.1.16    SEARCH RESULTS; LIEN TERMINATIONS.   CERTIFIED COPIES OF UNIFORM
COMMERCIAL CODE SEARCH REPORTS DATED A DATE REASONABLY NEAR TO THE CLOSING DATE,
LISTING ALL EFFECTIVE FINANCING STATEMENTS WHICH NAME ANY LOAN PARTY (UNDER
THEIR PRESENT NAMES AND ANY PREVIOUS NAMES) AS DEBTORS, TOGETHER WITH (A) COPIES
OF SUCH FINANCING STATEMENTS, (B) PAYOFF LETTERS EVIDENCING REPAYMENT IN FULL OF
ALL DEBT TO BE REPAID, THE TERMINATION OF ALL AGREEMENTS RELATING THERETO AND
THE RELEASE OF ALL LIENS GRANTED IN CONNECTION THEREWITH, WITH UNIFORM
COMMERCIAL CODE OR OTHER APPROPRIATE TERMINATION STATEMENTS AND DOCUMENTS
EFFECTIVE TO EVIDENCE THE FOREGOING (OTHER THAN LIENS PERMITTED BY SECTION 11.2)
AND (C) SUCH OTHER UNIFORM COMMERCIAL CODE TERMINATION STATEMENTS AS THE
ADMINISTRATIVE AGENT MAY REASONABLY REQUEST.


12.1.17    FILINGS, REGISTRATIONS AND RECORDINGS.   THE ADMINISTRATIVE AGENT
SHALL HAVE RECEIVED EACH DOCUMENT (INCLUDING UNIFORM COMMERCIAL CODE FINANCING
STATEMENTS) REQUIRED BY THE COLLATERAL DOCUMENTS OR UNDER LAW OR REASONABLY
REQUESTED BY THE ADMINISTRATIVE AGENT TO BE FILED, REGISTERED OR RECORDED IN
ORDER TO CREATE IN FAVOR OF THE ADMINISTRATIVE AGENT, FOR THE BENEFIT OF THE
LENDERS, A PERFECTED LIEN ON THE COLLATERAL DESCRIBED THEREIN, PRIOR TO ANY
OTHER LIENS (SUBJECT ONLY TO LIENS PERMITTED PURSUANT TO SECTION 11.2), IN
PROPER FORM FOR FILING, REGISTRATION OR RECORDING.


12.1.18    COLLECTION AND DISBURSEMENTS.   THE LOAN PARTIES SHALL HAVE CASH
COLLECTION AND DISBURSEMENT SYSTEMS SATISFACTORY TO THE ADMINISTRATIVE AGENT IN
ITS SOLE DISCRETION.


12.1.19    CLOSING CERTIFICATE, CONSENTS AND PERMITS.   A CERTIFICATE EXECUTED
BY AN OFFICER OF THE COMPANY ON BEHALF OF THE COMPANY CERTIFYING THE MATTERS SET
FORTH IN SECTION 12.2.1 AS OF THE CLOSING DATE.


12.1.20    OTHER.   SUCH OTHER DOCUMENTS AS THE ADMINISTRATIVE AGENT OR ANY
LENDER MAY REASONABLY REQUEST.

53


--------------------------------------------------------------------------------



12.2         CONDITIONS.   THE OBLIGATION (A) OF EACH LENDER TO MAKE EACH LOAN
AND (B) OF THE ISSUING LENDER TO ISSUE EACH LETTER OF CREDIT IS SUBJECT TO THE
FOLLOWING FURTHER CONDITIONS PRECEDENT THAT:


12.2.1      COMPLIANCE WITH WARRANTIES, NO DEFAULT, ETC.   BOTH BEFORE AND AFTER
GIVING EFFECT TO ANY BORROWING AND THE ISSUANCE OF ANY LETTER OF CREDIT, THE
FOLLOWING STATEMENTS SHALL BE TRUE AND CORRECT:

(A)           THE REPRESENTATIONS AND WARRANTIES OF EACH LOAN PARTY SET FORTH IN
THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS SHALL BE TRUE AND CORRECT IN ALL
RESPECTS WITH THE SAME EFFECT AS IF THEN MADE (EXCEPT TO THE EXTENT STATED TO
RELATE TO A SPECIFIC EARLIER DATE, IN WHICH CASE SUCH REPRESENTATIONS AND
WARRANTIES SHALL BE TRUE AND CORRECT AS OF SUCH EARLIER DATE); AND

(B)           NO EVENT OF DEFAULT OR UNMATURED EVENT OF DEFAULT SHALL HAVE THEN
OCCURRED AND BE CONTINUING.


12.2.2      CONFIRMATORY CERTIFICATE.   IF REQUESTED BY THE ADMINISTRATIVE AGENT
OR ANY LENDER, THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED (IN SUFFICIENT
COUNTERPARTS TO PROVIDE ONE TO EACH LENDER) A CERTIFICATE DATED THE DATE OF SUCH
REQUESTED LOAN OR LETTER OF CREDIT AND SIGNED BY A DULY AUTHORIZED
REPRESENTATIVE OF THE COMPANY AS TO THE MATTERS SET OUT IN SECTION 12.2.1 (IT
BEING UNDERSTOOD THAT EACH REQUEST BY THE COMPANY FOR THE MAKING OF A LOAN OR
THE ISSUANCE OF A LETTER OF CREDIT SHALL BE DEEMED TO CONSTITUTE A
REPRESENTATION AND WARRANTY BY THE LOAN PARTIES THAT THE CONDITIONS PRECEDENT
SET FORTH IN SECTION 12.2.1 WILL BE SATISFIED AT THE TIME OF THE MAKING OF SUCH
LOAN OR THE ISSUANCE OF SUCH LETTER OF CREDIT), TOGETHER WITH SUCH OTHER
DOCUMENTS AS THE ADMINISTRATIVE AGENT OR ANY LENDER MAY REASONABLY REQUEST IN
SUPPORT THEREOF.


SECTION 13          EVENTS OF DEFAULT AND THEIR EFFECT.


13.1         EVENTS OF DEFAULT.   EACH OF THE FOLLOWING SHALL CONSTITUTE AN
EVENT OF DEFAULT UNDER THIS AGREEMENT:


13.1.1      NON-PAYMENT OF THE LOANS, ETC.   DEFAULT IN THE PAYMENT WHEN DUE OF
THE PRINCIPAL OF ANY LOAN; OR DEFAULT, AND CONTINUANCE THEREOF FOR FIVE DAYS, IN
THE PAYMENT WHEN DUE OF ANY INTEREST, FEE, REIMBURSEMENT OBLIGATION WITH RESPECT
TO ANY LETTER OF CREDIT OR OTHER AMOUNT PAYABLE BY THE LOAN PARTIES HEREUNDER OR
UNDER ANY OTHER LOAN DOCUMENT.


13.1.2      NON-PAYMENT OF OTHER DEBT.   ANY DEFAULT SHALL OCCUR UNDER THE TERMS
APPLICABLE TO ANY DEBT OF ANY LOAN PARTY IN AN AGGREGATE AMOUNT (FOR ALL SUCH
DEBT SO AFFECTED AND INCLUDING UNDRAWN COMMITTED OR AVAILABLE AMOUNTS AND
AMOUNTS OWING TO ALL CREDITORS UNDER ANY COMBINED OR SYNDICATED CREDIT
ARRANGEMENT) EXCEEDING $5,000,000 AND SUCH DEFAULT SHALL (A) CONSIST OF THE
FAILURE TO PAY SUCH DEBT WHEN DUE, WHETHER BY ACCELERATION OR OTHERWISE, OR
(B) ACCELERATE THE MATURITY OF SUCH DEBT OR PERMIT THE HOLDER OR HOLDERS
THEREOF, OR ANY TRUSTEE OR AGENT FOR SUCH HOLDER OR HOLDERS, TO CAUSE SUCH DEBT
TO BECOME DUE AND PAYABLE (OR REQUIRE ANY LOAN PARTY TO PURCHASE OR REDEEM SUCH
DEBT OR POST CASH COLLATERAL IN RESPECT THEREOF) PRIOR TO ITS EXPRESSED
MATURITY.

54


--------------------------------------------------------------------------------





13.1.3      OTHER MATERIAL OBLIGATIONS.   DEFAULT IN THE PAYMENT WHEN DUE, OR IN
THE PERFORMANCE OR OBSERVANCE OF, ANY MATERIAL OBLIGATION OF, OR CONDITION
AGREED TO BY, ANY LOAN PARTY WITH RESPECT TO ANY MATERIAL PURCHASE OR LEASE OF
GOODS OR SERVICES WHERE SUCH DEFAULT, SINGLY OR IN THE AGGREGATE WITH ALL OTHER
SUCH DEFAULTS, MIGHT REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


13.1.4      BANKRUPTCY, INSOLVENCY, ETC.   ANY LOAN PARTY BECOMES INSOLVENT OR
GENERALLY FAILS TO PAY, OR ADMITS IN WRITING ITS INABILITY OR REFUSAL TO PAY,
DEBTS AS THEY BECOME DUE; OR ANY LOAN PARTY APPLIES FOR, CONSENTS TO, OR
ACQUIESCES IN THE APPOINTMENT OF A TRUSTEE, RECEIVER OR OTHER CUSTODIAN FOR SUCH
LOAN PARTY OR ANY PROPERTY THEREOF, OR MAKES A GENERAL ASSIGNMENT FOR THE
BENEFIT OF CREDITORS; OR, IN THE ABSENCE OF SUCH APPLICATION, CONSENT OR
ACQUIESCENCE, A TRUSTEE, RECEIVER OR OTHER CUSTODIAN IS APPOINTED FOR ANY LOAN
PARTY OR FOR A SUBSTANTIAL PART OF THE PROPERTY OF ANY THEREOF AND IS NOT
DISCHARGED WITHIN 60 DAYS; OR ANY BANKRUPTCY, REORGANIZATION, DEBT ARRANGEMENT,
OR OTHER CASE OR PROCEEDING UNDER ANY BANKRUPTCY OR INSOLVENCY LAW, OR ANY
DISSOLUTION OR LIQUIDATION PROCEEDING, IS COMMENCED IN RESPECT OF ANY LOAN
PARTY, AND IF SUCH CASE OR PROCEEDING IS NOT COMMENCED BY SUCH LOAN PARTY, IT IS
CONSENTED TO OR ACQUIESCED IN BY SUCH LOAN PARTY, OR REMAINS FOR 60 DAYS
UNDISMISSED; OR ANY LOAN PARTY TAKES ANY ACTION TO AUTHORIZE, OR IN FURTHERANCE
OF, ANY OF THE FOREGOING.


13.1.5      NON-COMPLIANCE WITH LOAN DOCUMENTS.   (A)   FAILURE BY ANY LOAN
PARTY TO COMPLY WITH OR TO PERFORM ANY COVENANT SET FORTH IN SECTIONS 10.1.5,
10.3(B) OR 10.5 OR SECTION 11 AND, IN THE CASE OF ANY SUCH FAILURE CAPABLE OF
CURE, THE CONTINUANCE OF SUCH FAILURE DESCRIBED IN THIS CLAUSE (A) FOR 10 DAYS;
OR (B) FAILURE BY ANY LOAN PARTY TO COMPLY WITH OR TO PERFORM ANY OTHER
PROVISION OF THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT (AND NOT CONSTITUTING AN
EVENT OF DEFAULT UNDER ANY OTHER PROVISION OF THIS SECTION 13) AND CONTINUANCE
OF SUCH FAILURE DESCRIBED IN THIS CLAUSE (B) FOR 30 DAYS.


13.1.6      REPRESENTATIONS; WARRANTIES.   ANY REPRESENTATION OR WARRANTY MADE
BY ANY LOAN PARTY HEREIN OR ANY OTHER LOAN DOCUMENT IS BREACHED OR IS FALSE OR
MISLEADING IN ANY MATERIAL RESPECT, OR ANY SCHEDULE, CERTIFICATE, FINANCIAL
STATEMENT, REPORT, NOTICE OR OTHER WRITING FURNISHED BY ANY LOAN PARTY TO THE
ADMINISTRATIVE AGENT OR ANY LENDER IN CONNECTION HEREWITH IS FALSE OR MISLEADING
IN ANY MATERIAL RESPECT ON THE DATE AS OF WHICH THE FACTS THEREIN SET FORTH ARE
STATED OR CERTIFIED.


13.1.7      PENSION PLANS.   (A)   ANY PERSON INSTITUTES STEPS TO TERMINATE A
PENSION PLAN IF AS A RESULT OF SUCH TERMINATION THE COMPANY OR ANY MEMBER OF THE
CONTROLLED GROUP COULD BE REQUIRED TO MAKE A CONTRIBUTION TO SUCH PENSION PLAN,
OR COULD INCUR A LIABILITY OR OBLIGATION TO SUCH PENSION PLAN, IN EXCESS OF
$5,000,000; (B) A CONTRIBUTION FAILURE OCCURS WITH RESPECT TO ANY PENSION PLAN
SUFFICIENT TO GIVE RISE TO A LIEN UNDER SECTION 302(F) OF ERISA; (C) THE
UNFUNDED LIABILITY EXCEEDS TWENTY PERCENT OF THE TOTAL PLAN LIABILITY, OR
(D) THERE SHALL OCCUR ANY WITHDRAWAL OR PARTIAL WITHDRAWAL FROM A MULTIEMPLOYER
PENSION PLAN AND THE WITHDRAWAL LIABILITY (WITHOUT UNACCRUED INTEREST) TO
MULTIEMPLOYER PENSION PLANS AS A RESULT OF SUCH WITHDRAWAL (INCLUDING ANY
OUTSTANDING WITHDRAWAL LIABILITY THAT THE COMPANY OR ANY MEMBER OF THE
CONTROLLED GROUP HAVE INCURRED ON THE DATE OF SUCH WITHDRAWAL) EXCEEDS
$5,000,000.

55


--------------------------------------------------------------------------------





13.1.8      JUDGMENTS.   FINAL JUDGMENTS WHICH EXCEED AN AGGREGATE OF
$10,000,000 SHALL BE RENDERED AGAINST ANY LOAN PARTY AND SHALL NOT HAVE BEEN
PAID, DISCHARGED OR VACATED OR HAD EXECUTION THEREOF STAYED PENDING APPEAL
WITHIN 30 DAYS AFTER ENTRY OR FILING OF SUCH JUDGMENTS.


13.1.9      INVALIDITY OF COLLATERAL DOCUMENTS, ETC.   ANY COLLATERAL DOCUMENT
SHALL CEASE TO BE IN FULL FORCE AND EFFECT; OR ANY LOAN PARTY (OR ANY PERSON BY,
THROUGH OR ON BEHALF OF ANY LOAN PARTY) SHALL CONTEST IN ANY MANNER THE
VALIDITY, BINDING NATURE OR ENFORCEABILITY OF ANY COLLATERAL DOCUMENT.


13.1.10    INVALIDITY OF SUBORDINATION PROVISIONS, ETC.   ANY SUBORDINATION
PROVISION IN ANY DOCUMENT OR INSTRUMENT GOVERNING SUBORDINATED DEBT, OR ANY
SUBORDINATION PROVISION IN ANY GUARANTY BY ANY SUBSIDIARY OF ANY SUBORDINATED
DEBT, SHALL CEASE TO BE IN FULL FORCE AND EFFECT, OR ANY LOAN PARTY OR ANY OTHER
PERSON (INCLUDING THE HOLDER OF ANY APPLICABLE SUBORDINATED DEBT) SHALL CONTEST
IN ANY MANNER THE VALIDITY, BINDING NATURE OR ENFORCEABILITY OF ANY SUCH
PROVISION.


13.1.11    CHANGE OF CONTROL.   A CHANGE OF CONTROL SHALL OCCUR.


13.1.12    MATERIAL ADVERSE EFFECT.   THE OCCURRENCE OF ANY EVENT HAVING A
MATERIAL ADVERSE EFFECT.


13.2         EFFECT OF EVENT OF DEFAULT.   IF ANY EVENT OF DEFAULT DESCRIBED IN
SECTION 13.1.4 SHALL OCCUR IN RESPECT OF THE LOAN PARTIES, THE COMMITMENTS SHALL
IMMEDIATELY TERMINATE AND THE LOANS AND ALL OTHER OBLIGATIONS HEREUNDER SHALL
BECOME IMMEDIATELY DUE AND PAYABLE AND THE LOAN PARTIES SHALL BECOME IMMEDIATELY
OBLIGATED TO CASH COLLATERALIZE ALL LETTERS OF CREDIT, ALL WITHOUT PRESENTMENT,
DEMAND, PROTEST OR NOTICE OF ANY KIND; AND, IF ANY OTHER EVENT OF DEFAULT SHALL
OCCUR AND BE CONTINUING, THE ADMINISTRATIVE AGENT MAY (AND, UPON THE WRITTEN
REQUEST OF THE REQUIRED LENDERS SHALL) DECLARE THE COMMITMENTS TO BE TERMINATED
IN WHOLE OR IN PART AND/OR DECLARE ALL OR ANY PART OF THE LOANS AND ALL OTHER
OBLIGATIONS HEREUNDER TO BE DUE AND PAYABLE AND/OR DEMAND THAT THE LOAN PARTIES
IMMEDIATELY CASH COLLATERALIZE ALL OR ANY LETTERS OF CREDIT, WHEREUPON THE
COMMITMENTS SHALL IMMEDIATELY TERMINATE (OR BE REDUCED, AS APPLICABLE) AND/OR
THE LOANS AND OTHER OBLIGATIONS HEREUNDER SHALL BECOME IMMEDIATELY DUE AND
PAYABLE (IN WHOLE OR IN PART, AS APPLICABLE) AND/OR THE LOAN PARTIES SHALL
IMMEDIATELY BECOME OBLIGATED TO CASH COLLATERALIZE THE LETTERS OF CREDIT (ALL OR
ANY, AS APPLICABLE), ALL WITHOUT PRESENTMENT, DEMAND, PROTEST OR NOTICE OF ANY
KIND. THE ADMINISTRATIVE AGENT SHALL PROMPTLY ADVISE THE COMPANY OF ANY SUCH
DECLARATION, BUT FAILURE TO DO SO SHALL NOT IMPAIR THE EFFECT OF SUCH
DECLARATION. ANY CASH COLLATERAL DELIVERED HEREUNDER SHALL BE HELD BY THE
ADMINISTRATIVE AGENT (WITHOUT LIABILITY FOR INTEREST THEREON) AND APPLIED TO THE
OBLIGATIONS ARISING IN CONNECTION WITH ANY DRAWING UNDER A LETTER OF CREDIT.
AFTER THE EXPIRATION OR TERMINATION OF ALL LETTERS OF CREDIT, SUCH CASH
COLLATERAL SHALL BE APPLIED BY THE ADMINISTRATIVE AGENT TO ANY REMAINING
OBLIGATIONS HEREUNDER AND ANY EXCESS SHALL BE DELIVERED TO THE COMPANY OR AS A
COURT OF COMPETENT JURISDICTION MAY ELECT.

56


--------------------------------------------------------------------------------





SECTION 14          THE AGENT.


14.1         APPOINTMENT AND AUTHORIZATION.   EACH LENDER HEREBY IRREVOCABLY
(SUBJECT TO SECTION 14.10) APPOINTS, DESIGNATES AND AUTHORIZES THE
ADMINISTRATIVE AGENT TO TAKE SUCH ACTION ON ITS BEHALF UNDER THE PROVISIONS OF
THIS AGREEMENT AND EACH OTHER LOAN DOCUMENT AND TO EXERCISE SUCH POWERS AND
PERFORM SUCH DUTIES AS ARE EXPRESSLY DELEGATED TO IT BY THE TERMS OF THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT, TOGETHER WITH SUCH POWERS AS ARE
REASONABLY INCIDENTAL THERETO. NOTWITHSTANDING ANY PROVISION TO THE CONTRARY
CONTAINED ELSEWHERE IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT, THE
ADMINISTRATIVE AGENT SHALL NOT HAVE ANY DUTY OR RESPONSIBILITY EXCEPT THOSE
EXPRESSLY SET FORTH HEREIN, NOR SHALL THE ADMINISTRATIVE AGENT HAVE OR BE DEEMED
TO HAVE ANY FIDUCIARY RELATIONSHIP WITH ANY LENDER OR PARTICIPANT, AND NO
IMPLIED COVENANTS, FUNCTIONS, RESPONSIBILITIES, DUTIES, OBLIGATIONS OR
LIABILITIES SHALL BE READ INTO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR
OTHERWISE EXIST AGAINST THE ADMINISTRATIVE AGENT. WITHOUT LIMITING THE
GENERALITY OF THE FOREGOING SENTENCE, THE USE OF THE TERM “AGENT” HEREIN AND IN
OTHER LOAN DOCUMENTS WITH REFERENCE TO THE ADMINISTRATIVE AGENT IS NOT INTENDED
TO CONNOTE ANY FIDUCIARY OR OTHER IMPLIED (OR EXPRESS) OBLIGATIONS ARISING UNDER
AGENCY DOCTRINE OF ANY APPLICABLE LAW. INSTEAD, SUCH TERM IS USED MERELY AS A
MATTER OF MARKET CUSTOM, AND IS INTENDED TO CREATE OR REFLECT ONLY AN
ADMINISTRATIVE RELATIONSHIP BETWEEN INDEPENDENT CONTRACTING PARTIES.


14.2         ISSUING LENDER.   THE ISSUING LENDER SHALL ACT ON BEHALF OF THE
LENDERS (ACCORDING TO THEIR PRO RATA SHARES) WITH RESPECT TO ANY LETTERS OF
CREDIT ISSUED BY IT AND THE DOCUMENTS ASSOCIATED THEREWITH. THE ISSUING LENDER
SHALL HAVE ALL OF THE BENEFITS AND IMMUNITIES (A) PROVIDED TO THE ADMINISTRATIVE
AGENT IN THIS SECTION 14 WITH RESPECT TO ANY ACTS TAKEN OR OMISSIONS SUFFERED BY
THE ISSUING LENDER IN CONNECTION WITH LETTERS OF CREDIT ISSUED BY IT OR PROPOSED
TO BE ISSUED BY IT AND THE APPLICATIONS AND AGREEMENTS FOR LETTERS OF CREDIT
PERTAINING TO SUCH LETTERS OF CREDIT AS FULLY AS IF THE TERM “ADMINISTRATIVE
AGENT”, AS USED IN THIS SECTION 14, INCLUDED THE ISSUING LENDER WITH RESPECT TO
SUCH ACTS OR OMISSIONS AND (B) AS ADDITIONALLY PROVIDED IN THIS AGREEMENT WITH
RESPECT TO THE ISSUING LENDER.


14.3         DELEGATION OF DUTIES.   THE ADMINISTRATIVE AGENT MAY EXECUTE ANY OF
ITS DUTIES UNDER THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT BY OR THROUGH AGENTS,
EMPLOYEES OR ATTORNEYS-IN-FACT AND SHALL BE ENTITLED TO ADVICE OF COUNSEL AND
OTHER CONSULTANTS OR EXPERTS CONCERNING ALL MATTERS PERTAINING TO SUCH DUTIES.
THE ADMINISTRATIVE AGENT SHALL NOT BE RESPONSIBLE FOR THE NEGLIGENCE OR
MISCONDUCT OF ANY AGENT OR ATTORNEY-IN-FACT THAT IT SELECTS IN THE ABSENCE OF
GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.


14.4         EXCULPATION OF ADMINISTRATIVE AGENT.   NONE OF THE ADMINISTRATIVE
AGENT NOR ANY OF ITS DIRECTORS, OFFICERS, EMPLOYEES OR AGENTS SHALL (A) BE
LIABLE FOR ANY ACTION TAKEN OR OMITTED TO BE TAKEN BY ANY OF THEM UNDER OR IN
CONNECTION WITH THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY (EXCEPT TO THE EXTENT RESULTING FROM ITS OWN GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT IN CONNECTION WITH ITS DUTIES EXPRESSLY SET
FORTH HEREIN AS DETERMINED BY A FINAL, NONAPPEALABLE JUDGMENT BY A COURT OF
COMPETENT JURISDICTION), OR (B) BE RESPONSIBLE IN ANY MANNER TO ANY LENDER OR
PARTICIPANT FOR ANY RECITAL, STATEMENT, REPRESENTATION OR WARRANTY MADE BY ANY
LOAN PARTY OR AFFILIATE OF THE COMPANY, OR ANY OFFICER THEREOF, CONTAINED IN
THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT, OR IN ANY CERTIFICATE, REPORT,

57


--------------------------------------------------------------------------------




statement or other document referred to or provided for in, or received by the
Administrative Agent under or in connection with, this Agreement or any other
Loan Document, or the validity, effectiveness, genuineness, enforceability or
sufficiency of this Agreement or any other Loan Document (or the creation,
perfection or priority of any Lien or security interest therein), or for any
failure of the Company or any other party to any Loan Document to perform its
Obligations hereunder or thereunder. The Administrative Agent shall not be under
any obligation to any Lender to ascertain or to inquire as to the observance or
performance of any of the agreements contained in, or conditions of, this
Agreement or any other Loan Document, or to inspect the properties, books or
records of the Company or any of the Company’s Subsidiaries or Affiliates.


14.5         RELIANCE BY ADMINISTRATIVE AGENT.   THE ADMINISTRATIVE AGENT SHALL
BE ENTITLED TO RELY, AND SHALL BE FULLY PROTECTED IN RELYING, UPON ANY WRITING,
COMMUNICATION, SIGNATURE, RESOLUTION, REPRESENTATION, NOTICE, CONSENT,
CERTIFICATE, ELECTRONIC MAIL MESSAGE, AFFIDAVIT, LETTER, TELEGRAM, FACSIMILE,
TELEX OR TELEPHONE MESSAGE, STATEMENT OR OTHER DOCUMENT OR CONVERSATION BELIEVED
BY IT TO BE GENUINE AND CORRECT AND TO HAVE BEEN SIGNED, SENT OR MADE BY THE
PROPER PERSON OR PERSONS, AND UPON ADVICE AND STATEMENTS OF LEGAL COUNSEL
(INCLUDING COUNSEL TO THE COMPANY), INDEPENDENT ACCOUNTANTS AND OTHER EXPERTS
SELECTED BY THE ADMINISTRATIVE AGENT. THE ADMINISTRATIVE AGENT SHALL BE FULLY
JUSTIFIED IN FAILING OR REFUSING TO TAKE ANY ACTION UNDER THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT UNLESS IT SHALL FIRST RECEIVE SUCH ADVICE OR CONCURRENCE OF
THE REQUIRED LENDERS AS IT DEEMS APPROPRIATE AND, IF IT SO REQUESTS,
CONFIRMATION FROM THE LENDERS OF THEIR OBLIGATION TO INDEMNIFY THE
ADMINISTRATIVE AGENT AGAINST ANY AND ALL LIABILITY AND EXPENSE WHICH MAY BE
INCURRED BY IT BY REASON OF TAKING OR CONTINUING TO TAKE ANY SUCH ACTION. THE
ADMINISTRATIVE AGENT SHALL IN ALL CASES BE FULLY PROTECTED IN ACTING, OR IN
REFRAINING FROM ACTING, UNDER THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN
ACCORDANCE WITH A REQUEST OR CONSENT OF THE REQUIRED LENDERS AND SUCH REQUEST
AND ANY ACTION TAKEN OR FAILURE TO ACT PURSUANT THERETO SHALL BE BINDING UPON
EACH LENDER. FOR PURPOSES OF DETERMINING COMPLIANCE WITH THE CONDITIONS
SPECIFIED IN SECTION 12, EACH LENDER THAT HAS SIGNED THIS AGREEMENT SHALL BE
DEEMED TO HAVE CONSENTED TO, APPROVED OR ACCEPTED OR TO BE SATISFIED WITH, EACH
DOCUMENT OR OTHER MATTER REQUIRED THEREUNDER TO BE CONSENTED TO OR APPROVED BY
OR ACCEPTABLE OR SATISFACTORY TO A LENDER UNLESS THE ADMINISTRATIVE AGENT SHALL
HAVE RECEIVED WRITTEN NOTICE FROM SUCH LENDER PRIOR TO THE PROPOSED CLOSING DATE
SPECIFYING ITS OBJECTION THERETO.


14.6         NOTICE OF DEFAULT.   THE ADMINISTRATIVE AGENT SHALL NOT BE DEEMED
TO HAVE KNOWLEDGE OR NOTICE OF THE OCCURRENCE OF ANY EVENT OF DEFAULT OR
UNMATURED EVENT OF DEFAULT EXCEPT WITH RESPECT TO DEFAULTS IN THE PAYMENT OF
PRINCIPAL, INTEREST AND FEES REQUIRED TO BE PAID TO THE ADMINISTRATIVE AGENT FOR
THE ACCOUNT OF THE LENDERS, UNLESS THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED
WRITTEN NOTICE FROM A LENDER OR THE COMPANY REFERRING TO THIS AGREEMENT,
DESCRIBING SUCH EVENT OF DEFAULT OR UNMATURED EVENT OF DEFAULT AND STATING THAT
SUCH NOTICE IS A “NOTICE OF DEFAULT”. THE ADMINISTRATIVE AGENT WILL NOTIFY THE
LENDERS OF ITS RECEIPT OF ANY SUCH NOTICE. THE ADMINISTRATIVE AGENT SHALL TAKE
SUCH ACTION WITH RESPECT TO SUCH EVENT OF DEFAULT OR UNMATURED EVENT OF DEFAULT
AS MAY BE REQUESTED BY THE REQUIRED LENDERS IN ACCORDANCE WITH SECTION 13;
PROVIDED THAT UNLESS AND UNTIL THE ADMINISTRATIVE AGENT HAS RECEIVED ANY SUCH
REQUEST, THE ADMINISTRATIVE AGENT MAY (BUT SHALL NOT BE OBLIGATED TO) TAKE SUCH
ACTION, OR REFRAIN FROM TAKING SUCH ACTION, WITH RESPECT TO SUCH EVENT OF
DEFAULT OR UNMATURED EVENT OF DEFAULT AS IT SHALL DEEM ADVISABLE OR IN THE BEST
INTEREST OF THE LENDERS.

58


--------------------------------------------------------------------------------





14.7         CREDIT DECISION.   EACH LENDER ACKNOWLEDGES THAT THE ADMINISTRATIVE
AGENT HAS NOT MADE ANY REPRESENTATION OR WARRANTY TO IT, AND THAT NO ACT BY THE
ADMINISTRATIVE AGENT HEREAFTER TAKEN, INCLUDING ANY CONSENT AND ACCEPTANCE OF
ANY ASSIGNMENT OR REVIEW OF THE AFFAIRS OF THE LOAN PARTIES, SHALL BE DEEMED TO
CONSTITUTE ANY REPRESENTATION OR WARRANTY BY THE ADMINISTRATIVE AGENT TO ANY
LENDER AS TO ANY MATTER, INCLUDING WHETHER THE ADMINISTRATIVE AGENT HAS
DISCLOSED MATERIAL INFORMATION IN ITS POSSESSION. EACH LENDER REPRESENTS TO THE
ADMINISTRATIVE AGENT THAT IT HAS, INDEPENDENTLY AND WITHOUT RELIANCE UPON THE
ADMINISTRATIVE AGENT AND BASED ON SUCH DOCUMENTS AND INFORMATION AS IT HAS
DEEMED APPROPRIATE, MADE ITS OWN APPRAISAL OF AND INVESTIGATION INTO THE
BUSINESS, PROSPECTS, OPERATIONS, PROPERTY, FINANCIAL AND OTHER CONDITION AND
CREDITWORTHINESS OF THE LOAN PARTIES, AND MADE ITS OWN DECISION TO ENTER INTO
THIS AGREEMENT AND TO EXTEND CREDIT TO THE LOAN PARTIES HEREUNDER. EACH LENDER
ALSO REPRESENTS THAT IT WILL, INDEPENDENTLY AND WITHOUT RELIANCE UPON THE
ADMINISTRATIVE AGENT AND BASED ON SUCH DOCUMENTS AND INFORMATION AS IT SHALL
DEEM APPROPRIATE AT THE TIME, CONTINUE TO MAKE ITS OWN CREDIT ANALYSIS,
APPRAISALS AND DECISIONS IN TAKING OR NOT TAKING ACTION UNDER THIS AGREEMENT AND
THE OTHER LOAN DOCUMENTS, AND TO MAKE SUCH INVESTIGATIONS AS IT DEEMS NECESSARY
TO INFORM ITSELF AS TO THE BUSINESS, PROSPECTS, OPERATIONS, PROPERTY, FINANCIAL
AND OTHER CONDITION AND CREDITWORTHINESS OF THE LOAN PARTIES. EXCEPT FOR
NOTICES, REPORTS AND OTHER DOCUMENTS EXPRESSLY HEREIN REQUIRED TO BE FURNISHED
TO THE LENDERS BY THE ADMINISTRATIVE AGENT, THE ADMINISTRATIVE AGENT SHALL NOT
HAVE ANY DUTY OR RESPONSIBILITY TO PROVIDE ANY LENDER WITH ANY CREDIT OR OTHER
INFORMATION CONCERNING THE BUSINESS, PROSPECTS, OPERATIONS, PROPERTY, FINANCIAL
OR OTHER CONDITION OR CREDITWORTHINESS OF THE LOAN PARTIES WHICH MAY COME INTO
THE POSSESSION OF THE ADMINISTRATIVE AGENT.


14.8         INDEMNIFICATION.   WHETHER OR NOT THE TRANSACTIONS CONTEMPLATED
HEREBY ARE CONSUMMATED, EACH LENDER SHALL INDEMNIFY UPON DEMAND THE
ADMINISTRATIVE AGENT AND ITS DIRECTORS, OFFICERS, EMPLOYEES AND AGENTS (TO THE
EXTENT NOT REIMBURSED BY OR ON BEHALF OF THE LOAN PARTIES AND WITHOUT LIMITING
THE OBLIGATION OF THE LOAN PARTIES TO DO SO), ACCORDING TO ITS APPLICABLE PRO
RATA SHARE, FROM AND AGAINST ANY AND ALL INDEMNIFIED LIABILITIES (AS HEREINAFTER
DEFINED); PROVIDED THAT NO LENDER SHALL BE LIABLE FOR ANY PAYMENT TO ANY SUCH
PERSON OF ANY PORTION OF THE INDEMNIFIED LIABILITIES TO THE EXTENT DETERMINED BY
A FINAL, NONAPPEALABLE JUDGMENT BY A COURT OF COMPETENT JURISDICTION TO HAVE
RESULTED FROM THE APPLICABLE PERSON’S OWN GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT. NO ACTION TAKEN IN ACCORDANCE WITH THE DIRECTIONS OF THE REQUIRED
LENDERS SHALL BE DEEMED TO CONSTITUTE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT FOR
PURPOSES OF THIS SECTION. WITHOUT LIMITATION OF THE FOREGOING, EACH LENDER SHALL
REIMBURSE THE ADMINISTRATIVE AGENT UPON DEMAND FOR ITS RATABLE SHARE OF ANY
COSTS OR OUT-OF-POCKET EXPENSES (INCLUDING ATTORNEY COSTS AND TAXES) INCURRED BY
THE ADMINISTRATIVE AGENT IN CONNECTION WITH THE PREPARATION, EXECUTION,
DELIVERY, ADMINISTRATION, MODIFICATION, AMENDMENT OR ENFORCEMENT (WHETHER
THROUGH NEGOTIATIONS, LEGAL PROCEEDINGS OR OTHERWISE) OF, OR LEGAL ADVICE IN
RESPECT OF RIGHTS OR RESPONSIBILITIES UNDER, THIS AGREEMENT, ANY OTHER LOAN
DOCUMENT, OR ANY DOCUMENT CONTEMPLATED BY OR REFERRED TO HEREIN, TO THE EXTENT
THAT THE ADMINISTRATIVE AGENT IS NOT REIMBURSED FOR SUCH EXPENSES BY OR ON
BEHALF OF THE LOAN PARTIES. THE UNDERTAKING IN THIS SECTION SHALL SURVIVE
REPAYMENT OF THE LOANS, CANCELLATION OF THE NOTES, EXPIRATION OR TERMINATION OF
THE LETTERS OF CREDIT, ANY FORECLOSURE UNDER, OR MODIFICATION, RELEASE OR
DISCHARGE OF, ANY OR ALL OF THE COLLATERAL DOCUMENTS, TERMINATION OF THIS
AGREEMENT AND THE RESIGNATION OR REPLACEMENT OF THE ADMINISTRATIVE AGENT.

59


--------------------------------------------------------------------------------





14.9         ADMINISTRATIVE AGENT IN INDIVIDUAL CAPACITY.   LASALLE AND ITS
AFFILIATES MAY MAKE LOANS TO, ISSUE LETTERS OF CREDIT FOR THE ACCOUNT OF, ACCEPT
DEPOSITS FROM, ACQUIRE EQUITY INTERESTS IN AND GENERALLY ENGAGE IN ANY KIND OF
BANKING, TRUST, FINANCIAL ADVISORY, UNDERWRITING OR OTHER BUSINESS WITH THE LOAN
PARTIES AND AFFILIATES AS THOUGH LASALLE WERE NOT THE ADMINISTRATIVE AGENT
HEREUNDER AND WITHOUT NOTICE TO OR CONSENT OF ANY LENDER. EACH LENDER
ACKNOWLEDGES THAT, PURSUANT TO SUCH ACTIVITIES, LASALLE OR ITS AFFILIATES MAY
RECEIVE INFORMATION REGARDING THE COMPANY OR ITS AFFILIATES (INCLUDING
INFORMATION THAT MAY BE SUBJECT TO CONFIDENTIALITY OBLIGATIONS IN FAVOR OF THE
COMPANY OR SUCH AFFILIATE) AND ACKNOWLEDGE THAT THE ADMINISTRATIVE AGENT SHALL
BE UNDER NO OBLIGATION TO PROVIDE SUCH INFORMATION TO THEM. WITH RESPECT TO
THEIR LOANS (IF ANY),  LASALLE AND ITS AFFILIATES SHALL HAVE THE SAME RIGHTS AND
POWERS UNDER THIS AGREEMENT AS ANY OTHER LENDER AND MAY EXERCISE THE SAME AS
THOUGH LASALLE WERE NOT THE ADMINISTRATIVE AGENT, AND THE TERMS “LENDER” AND
“LENDERS” INCLUDE LASALLE AND ITS AFFILIATES, TO THE EXTENT APPLICABLE, IN THEIR
INDIVIDUAL CAPACITIES.


14.10       SUCCESSOR ADMINISTRATIVE AGENT.   THE ADMINISTRATIVE AGENT MAY
RESIGN AS ADMINISTRATIVE AGENT UPON 30 DAYS’ NOTICE TO THE LENDERS. IF THE
ADMINISTRATIVE AGENT RESIGNS UNDER THIS AGREEMENT, THE REQUIRED LENDERS SHALL,
WITH (SO LONG AS NO EVENT OF DEFAULT EXISTS) THE CONSENT OF THE COMPANY (WHICH
SHALL NOT BE UNREASONABLY WITHHELD OR DELAYED), APPOINT FROM AMONG THE LENDERS A
SUCCESSOR AGENT FOR THE LENDERS. IF NO SUCCESSOR AGENT IS APPOINTED PRIOR TO THE
EFFECTIVE DATE OF THE RESIGNATION OF THE ADMINISTRATIVE AGENT, THE
ADMINISTRATIVE AGENT MAY APPOINT, AFTER CONSULTING WITH THE LENDERS AND THE
COMPANY, A SUCCESSOR AGENT FROM AMONG THE LENDERS. UPON THE ACCEPTANCE OF ITS
APPOINTMENT AS SUCCESSOR AGENT HEREUNDER, SUCH SUCCESSOR AGENT SHALL SUCCEED TO
ALL THE RIGHTS, POWERS AND DUTIES OF THE RETIRING ADMINISTRATIVE AGENT AND THE
TERM “ADMINISTRATIVE AGENT” SHALL MEAN SUCH SUCCESSOR AGENT, AND THE RETIRING
ADMINISTRATIVE AGENT’S APPOINTMENT, POWERS AND DUTIES AS ADMINISTRATIVE AGENT
SHALL BE TERMINATED. AFTER ANY RETIRING ADMINISTRATIVE AGENT’S RESIGNATION
HEREUNDER AS ADMINISTRATIVE AGENT, THE PROVISIONS OF THIS SECTION 14 AND
SECTIONS 15.5 AND 15.16 SHALL INURE TO ITS BENEFIT AS TO ANY ACTIONS TAKEN OR
OMITTED TO BE TAKEN BY IT WHILE IT WAS ADMINISTRATIVE AGENT UNDER THIS
AGREEMENT. IF NO SUCCESSOR AGENT HAS ACCEPTED APPOINTMENT AS ADMINISTRATIVE
AGENT BY THE DATE WHICH IS 30 DAYS FOLLOWING A RETIRING ADMINISTRATIVE AGENT’S
NOTICE OF RESIGNATION, THE RETIRING ADMINISTRATIVE AGENT’S RESIGNATION SHALL
NEVERTHELESS THEREUPON BECOME EFFECTIVE AND THE LENDERS SHALL PERFORM ALL OF THE
DUTIES OF THE ADMINISTRATIVE AGENT HEREUNDER UNTIL SUCH TIME, IF ANY, AS THE
REQUIRED LENDERS APPOINT A SUCCESSOR AGENT AS PROVIDED FOR ABOVE.


14.11       COLLATERAL MATTERS.   THE LENDERS IRREVOCABLY AUTHORIZE THE
ADMINISTRATIVE AGENT, AT ITS OPTION AND IN ITS DISCRETION, (A) TO RELEASE ANY
LIEN GRANTED TO OR HELD BY THE ADMINISTRATIVE AGENT UNDER ANY COLLATERAL
DOCUMENT (I) UPON TERMINATION OF THE COMMITMENTS AND PAYMENT IN FULL OF ALL
LOANS AND ALL OTHER OBLIGATIONS OF THE LOAN PARTIES HEREUNDER AND THE EXPIRATION
OR TERMINATION OF ALL LETTERS OF CREDIT; (II) CONSTITUTING PROPERTY SOLD OR TO
BE SOLD OR DISPOSED OF AS PART OF OR IN CONNECTION WITH ANY DISPOSITION
PERMITTED HEREUNDER; OR (III) SUBJECT TO SECTION 15.1, IF APPROVED, AUTHORIZED
OR RATIFIED IN WRITING BY THE REQUIRED LENDERS; OR (B) TO SUBORDINATE ITS
INTEREST IN ANY COLLATERAL TO ANY HOLDER OF A LIEN ON SUCH COLLATERAL WHICH IS
PERMITTED BY SECTION 11.2(D)(I) OR (D)(III)  (IT BEING UNDERSTOOD THAT THE
ADMINISTRATIVE AGENT MAY CONCLUSIVELY RELY ON A CERTIFICATE FROM THE COMPANY IN
DETERMINING WHETHER THE DEBT SECURED BY ANY SUCH LIEN IS PERMITTED BY
SECTION 11.1(B)). UPON REQUEST BY THE ADMINISTRATIVE AGENT AT ANY TIME, THE

60


--------------------------------------------------------------------------------




Lenders will confirm in writing the Administrative Agent’s authority to release,
or subordinate its interest in, particular types or items of Collateral pursuant
to this Section 14.11. Each Lender hereby authorizes the Administrative Agent to
give blockage notices in connection with any Subordinated Debt at the direction
of Required Lenders and agrees that it will not act unilaterally to deliver such
notices.


14.12       ADMINISTRATIVE AGENT MAY FILE PROOFS OF CLAIM.   IN CASE OF THE
PENDENCY OF ANY RECEIVERSHIP, INSOLVENCY, LIQUIDATION, BANKRUPTCY,
REORGANIZATION, ARRANGEMENT, ADJUSTMENT, COMPOSITION OR OTHER JUDICIAL
PROCEEDING RELATIVE TO ANY LOAN PARTY, THE ADMINISTRATIVE AGENT (IRRESPECTIVE OF
WHETHER THE PRINCIPAL OF ANY LOAN SHALL THEN BE DUE AND PAYABLE AS HEREIN
EXPRESSED OR BY DECLARATION OR OTHERWISE AND IRRESPECTIVE OF WHETHER THE
ADMINISTRATIVE AGENT SHALL HAVE MADE ANY DEMAND ON THE LOAN PARTIES) SHALL BE
ENTITLED AND EMPOWERED, BY INTERVENTION IN SUCH PROCEEDING OR OTHERWISE:

(A)           TO FILE AND PROVE A CLAIM FOR THE WHOLE AMOUNT OF THE PRINCIPAL
AND INTEREST OWING AND UNPAID IN RESPECT OF THE LOANS, AND ALL OTHER OBLIGATIONS
THAT ARE OWING AND UNPAID AND TO FILE SUCH OTHER DOCUMENTS AS MAY BE NECESSARY
OR ADVISABLE IN ORDER TO HAVE THE CLAIMS OF THE LENDERS AND THE ADMINISTRATIVE
AGENT (INCLUDING ANY CLAIM FOR THE REASONABLE COMPENSATION, EXPENSES,
DISBURSEMENTS AND ADVANCES OF THE LENDERS AND THE ADMINISTRATIVE AGENT AND THEIR
RESPECTIVE AGENTS AND COUNSEL AND ALL OTHER AMOUNTS DUE THE LENDERS AND THE
ADMINISTRATIVE AGENT UNDER SECTIONS 5, 15.5 AND 15.17) ALLOWED IN SUCH JUDICIAL
PROCEEDINGS; AND

(B)           TO COLLECT AND RECEIVE ANY MONIES OR OTHER PROPERTY PAYABLE OR
DELIVERABLE ON ANY SUCH CLAIMS AND TO DISTRIBUTE THE SAME;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 5, 15.5 and 15.17.

Nothing contained herein shall be deemed to authorize the Administrative Agent 
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.


14.13       OTHER AGENTS; ARRANGERS AND MANAGERS.   NONE OF THE LENDERS OR OTHER
PERSONS IDENTIFIED ON THE FACING PAGE OR SIGNATURE PAGES OF THIS AGREEMENT AS A
“SYNDICATION AGENT,” “DOCUMENTATION AGENT,” “CO-AGENT,” “BOOK MANAGER,” “LEAD
MANAGER,” “ARRANGER,” “LEAD ARRANGER” OR “CO-ARRANGER”, IF ANY, SHALL HAVE ANY
RIGHT, POWER, OBLIGATION, LIABILITY, RESPONSIBILITY OR DUTY UNDER THIS AGREEMENT
OTHER THAN, IN THE CASE OF SUCH LENDERS, THOSE APPLICABLE TO ALL LENDERS AS
SUCH. WITHOUT LIMITING THE FOREGOING, NONE OF THE LENDERS OR OTHER PERSONS SO
IDENTIFIED SHALL HAVE OR BE DEEMED TO HAVE ANY FIDUCIARY RELATIONSHIP WITH ANY
LENDER. EACH

61


--------------------------------------------------------------------------------




Lender acknowledges that it has not relied, and will not rely, on any of the
Lenders or other Persons so identified in deciding to enter into this Agreement
or in taking or not taking action hereunder.


SECTION 15          GENERAL.


15.1         WAIVER; AMENDMENTS.   NO DELAY ON THE PART OF THE ADMINISTRATIVE
AGENT OR ANY LENDER IN THE EXERCISE OF ANY RIGHT, POWER OR REMEDY SHALL OPERATE
AS A WAIVER THEREOF, NOR SHALL ANY SINGLE OR PARTIAL EXERCISE BY ANY OF THEM OF
ANY RIGHT, POWER OR REMEDY PRECLUDE OTHER OR FURTHER EXERCISE THEREOF, OR THE
EXERCISE OF ANY OTHER RIGHT, POWER OR REMEDY. NO AMENDMENT, MODIFICATION OR
WAIVER OF, OR CONSENT WITH RESPECT TO, ANY PROVISION OF THIS AGREEMENT OR THE
OTHER LOAN DOCUMENTS SHALL IN ANY EVENT BE EFFECTIVE UNLESS THE SAME SHALL BE IN
WRITING AND ACKNOWLEDGED BY LENDERS HAVING AN AGGREGATE PRO RATA SHARES OF NOT
LESS THAN THE AGGREGATE PRO RATA SHARES EXPRESSLY DESIGNATED HEREIN WITH RESPECT
THERETO OR, IN THE ABSENCE OF SUCH DESIGNATION AS TO ANY PROVISION OF THIS
AGREEMENT, BY THE REQUIRED LENDERS, AND THEN ANY SUCH AMENDMENT, MODIFICATION,
WAIVER OR CONSENT SHALL BE EFFECTIVE ONLY IN THE SPECIFIC INSTANCE AND FOR THE
SPECIFIC PURPOSE FOR WHICH GIVEN. NO AMENDMENT, MODIFICATION, WAIVER OR CONSENT
SHALL (A) EXTEND OR INCREASE THE COMMITMENT OF ANY LENDER WITHOUT THE WRITTEN
CONSENT OF SUCH LENDER, (B) EXTEND THE DATE SCHEDULED FOR PAYMENT OF ANY
PRINCIPAL (EXCLUDING MANDATORY PREPAYMENTS) OF OR INTEREST ON THE LOANS OR ANY
FEES PAYABLE HEREUNDER WITHOUT THE WRITTEN CONSENT OF EACH LENDER DIRECTLY
AFFECTED THEREBY, (C) REDUCE THE PRINCIPAL AMOUNT OF ANY LOAN, THE RATE OF
INTEREST THEREON OR ANY FEES PAYABLE HEREUNDER, WITHOUT THE CONSENT OF EACH
LENDER DIRECTLY AFFECTED THEREBY (EXCEPT FOR PERIODIC ADJUSTMENTS OF INTEREST
RATES AND FEES RESULTING FROM A CHANGE IN THE APPLICABLE MARGIN AS PROVIDED FOR
IN THIS AGREEMENT); OR (D) RELEASE ANY PARTY FROM ITS OBLIGATIONS UNDER THE
GUARANTY OR ALL OR ANY SUBSTANTIAL PART OF THE COLLATERAL GRANTED UNDER THE
COLLATERAL DOCUMENTS, CHANGE THE DEFINITION OF REQUIRED LENDERS, ANY PROVISION
OF THIS SECTION 15.1 OR REDUCE THE AGGREGATE PRO RATA SHARE REQUIRED TO EFFECT
AN AMENDMENT, MODIFICATION, WAIVER OR CONSENT, WITHOUT, IN EACH CASE, THE
WRITTEN CONSENT OF ALL LENDERS. NO PROVISION OF SECTION 14 OR OTHER PROVISION OF
THIS AGREEMENT AFFECTING THE ADMINISTRATIVE AGENT IN ITS CAPACITY AS SUCH SHALL
BE AMENDED, MODIFIED OR WAIVED WITHOUT THE CONSENT OF THE ADMINISTRATIVE AGENT.
NO PROVISION OF THIS AGREEMENT RELATING TO THE RIGHTS OR DUTIES OF THE ISSUING
LENDER IN ITS CAPACITY AS SUCH SHALL BE AMENDED, MODIFIED OR WAIVED WITHOUT THE
CONSENT OF THE ISSUING LENDER. NO PROVISION OF THIS AGREEMENT RELATING TO THE
RIGHTS OR DUTIES OF THE SWING LINE LENDER IN ITS CAPACITY AS SUCH SHALL BE
AMENDED, MODIFIED OR WAIVED WITHOUT THE CONSENT OF THE SWING LINE LENDER.


15.2         CONFIRMATIONS.   THE LOAN PARTIES AND EACH HOLDER OF A NOTE AGREE
FROM TIME TO TIME, UPON WRITTEN REQUEST RECEIVED BY IT FROM THE OTHER, TO
CONFIRM TO THE OTHER IN WRITING (WITH A COPY OF EACH SUCH CONFIRMATION TO THE
ADMINISTRATIVE AGENT) THE AGGREGATE UNPAID PRINCIPAL AMOUNT OF THE LOANS THEN
OUTSTANDING UNDER SUCH NOTE.


15.3         NOTICES.   EXCEPT AS OTHERWISE PROVIDED IN SECTIONS 2.2.2 AND
2.2.3, ALL NOTICES HEREUNDER SHALL BE IN WRITING (INCLUDING FACSIMILE
TRANSMISSION) AND SHALL BE SENT TO THE APPLICABLE PARTY AT ITS ADDRESS SHOWN ON
ANNEX B OR AT SUCH OTHER ADDRESS AS SUCH PARTY MAY, BY WRITTEN NOTICE RECEIVED
BY THE OTHER PARTIES, HAVE DESIGNATED AS ITS ADDRESS FOR SUCH PURPOSE.

62


--------------------------------------------------------------------------------




Notices sent by facsimile transmission shall be deemed to have been given when
sent; notices sent by mail shall be deemed to have been given three Business
Days after the date when sent by registered or certified mail, postage prepaid;
and notices sent by hand delivery or overnight courier service shall be deemed
to have been given when received. For purposes of Sections 2.2.2 and 2.2.3, the
Administrative Agent shall be entitled to rely on telephonic instructions from
any person that the Administrative Agent in good faith believes is an authorized
officer or employee of the Company, and the Loan Parties shall hold the
Administrative Agent and each other Lender harmless from any loss, cost or
expense resulting from any such reliance.


15.4         COMPUTATIONS.   WHERE THE CHARACTER OR AMOUNT OF ANY ASSET OR
LIABILITY OR ITEM OF INCOME OR EXPENSE IS REQUIRED TO BE DETERMINED, OR ANY
CONSOLIDATION OR OTHER ACCOUNTING COMPUTATION IS REQUIRED TO BE MADE, FOR THE
PURPOSE OF THIS AGREEMENT, SUCH DETERMINATION OR CALCULATION SHALL, TO THE
EXTENT APPLICABLE AND EXCEPT AS OTHERWISE SPECIFIED IN THIS AGREEMENT, BE MADE
IN ACCORDANCE WITH GAAP, CONSISTENTLY APPLIED; PROVIDED THAT IF THE COMPANY
NOTIFIES THE ADMINISTRATIVE AGENT THAT THE COMPANY WISHES TO AMEND ANY COVENANT
IN SECTIONS 10 OR 11.14 (OR ANY RELATED DEFINITION) TO ELIMINATE OR TO TAKE INTO
ACCOUNT THE EFFECT OF ANY CHANGE IN GAAP ON THE OPERATION OF SUCH COVENANT (OR
IF THE ADMINISTRATIVE AGENT NOTIFIES THE COMPANY THAT THE REQUIRED LENDERS WISH
TO AMEND SECTIONS 10 OR 11.14 (OR ANY RELATED DEFINITION) FOR SUCH PURPOSE),
THEN THE COMPANY’S COMPLIANCE WITH SUCH COVENANT SHALL BE DETERMINED ON THE
BASIS OF GAAP IN EFFECT IMMEDIATELY BEFORE THE RELEVANT CHANGE IN GAAP BECAME
EFFECTIVE, UNTIL EITHER SUCH NOTICE IS WITHDRAWN OR SUCH COVENANT (OR RELATED
DEFINITION) IS AMENDED IN A MANNER SATISFACTORY TO THE COMPANY AND THE REQUIRED
LENDERS.


15.5         COSTS, EXPENSES AND TAXES.   THE LOAN PARTIES AGREE TO PAY ON
DEMAND ALL REASONABLE OUT-OF-POCKET COSTS AND EXPENSES OF THE ADMINISTRATIVE
AGENT (INCLUDING ATTORNEY COSTS, WHICH SHALL BE LIMITED TO $40,000, AND ANY
TAXES) IN CONNECTION WITH THE PREPARATION, EXECUTION, SYNDICATION, DELIVERY AND
ADMINISTRATION (INCLUDING PERFECTION AND PROTECTION OF ANY COLLATERAL AND THE
COSTS OF INTRALINKS (OR OTHER SIMILAR SERVICE), IF APPLICABLE) OF THIS
AGREEMENT, THE OTHER LOAN DOCUMENTS AND ALL OTHER DOCUMENTS PROVIDED FOR HEREIN
OR DELIVERED OR TO BE DELIVERED HEREUNDER OR IN CONNECTION HEREWITH (INCLUDING
ANY AMENDMENT, SUPPLEMENT OR WAIVER TO ANY LOAN DOCUMENT), WHETHER OR NOT THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY SHALL BE CONSUMMATED, AND ALL
REASONABLE OUT-OF-POCKET COSTS AND EXPENSES (INCLUDING ATTORNEY COSTS AND ANY
TAXES) INCURRED BY THE ADMINISTRATIVE AGENT AND EACH LENDER AFTER AN EVENT OF
DEFAULT IN CONNECTION WITH THE COLLECTION OF THE OBLIGATIONS OR THE ENFORCEMENT
OF THIS AGREEMENT THE OTHER LOAN DOCUMENTS OR ANY SUCH OTHER DOCUMENTS OR DURING
ANY WORKOUT, RESTRUCTURING OR NEGOTIATIONS IN RESPECT THEREOF. IN ADDITION, THE
LOAN PARTIES AGREE TO PAY, AND TO SAVE THE ADMINISTRATIVE AGENT AND THE LENDERS
HARMLESS FROM ALL LIABILITY FOR, ANY FEES OF THE COMPANY’S AUDITORS IN
CONNECTION WITH ANY REASONABLE EXERCISE BY THE ADMINISTRATIVE AGENT AND THE
LENDERS OF THEIR RIGHTS PURSUANT TO SECTION 10.2. ALL OBLIGATIONS PROVIDED FOR
IN THIS SECTION 15.5 SHALL SURVIVE REPAYMENT OF THE LOANS, CANCELLATION OF THE
NOTES, EXPIRATION OR TERMINATION OF THE LETTERS OF CREDIT AND TERMINATION OF
THIS AGREEMENT.

63


--------------------------------------------------------------------------------





15.6         ASSIGNMENTS; PARTICIPATIONS.


15.6.1      ASSIGNMENTS.   (A)   ANY LENDER MAY AT ANY TIME ASSIGN TO ONE OR
MORE PERSONS (ANY SUCH PERSON, AN “ASSIGNEE”) ALL OR ANY PORTION OF SUCH
LENDER’S LOANS AND COMMITMENTS, WITH THE PRIOR WRITTEN CONSENT OF THE
ADMINISTRATIVE AGENT, THE ISSUING LENDER (FOR AN ASSIGNMENT OF THE REVOLVING
LOANS AND THE REVOLVING COMMITMENT) AND, SO LONG AS NO EVENT OF DEFAULT EXISTS,
THE COMPANY (WHICH CONSENTS SHALL NOT BE UNREASONABLY WITHHELD OR DELAYED AND
SHALL NOT BE REQUIRED FOR AN ASSIGNMENT BY A LENDER TO A LENDER OR AN AFFILIATE
OF A LENDER). EXCEPT AS THE ADMINISTRATIVE AGENT MAY OTHERWISE AGREE, ANY SUCH
ASSIGNMENT SHALL BE IN A MINIMUM AGGREGATE AMOUNT EQUAL TO $5,000,000 OR, IF
LESS, THE REMAINING COMMITMENT AND LOANS HELD BY THE ASSIGNING LENDER. THE
COMPANY AND THE ADMINISTRATIVE AGENT SHALL BE ENTITLED TO CONTINUE TO DEAL
SOLELY AND DIRECTLY WITH SUCH LENDER IN CONNECTION WITH THE INTERESTS SO
ASSIGNED TO AN ASSIGNEE UNTIL THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED AND
ACCEPTED AN EFFECTIVE ASSIGNMENT AGREEMENT IN SUBSTANTIALLY THE FORM OF
EXHIBIT D HERETO (AN “ASSIGNMENT AGREEMENT”) EXECUTED, DELIVERED AND FULLY
COMPLETED BY THE APPLICABLE PARTIES THERETO AND A PROCESSING FEE OF $3,500. NO
ASSIGNMENT MAY BE MADE TO ANY PERSON IF AT THE TIME OF SUCH ASSIGNMENT THE LOAN
PARTIES WOULD BE OBLIGATED TO PAY ANY GREATER AMOUNT UNDER SECTIONS 7.6 OR 8 TO
THE ASSIGNEE THAN THE LOAN PARTIES ARE THEN OBLIGATED TO PAY TO THE ASSIGNING
LENDER UNDER SUCH SECTIONS (AND IF ANY ASSIGNMENT IS MADE IN VIOLATION OF THE
FOREGOING, THE LOAN PARTIES WILL NOT BE REQUIRED TO PAY SUCH GREATER AMOUNTS).
ANY ATTEMPTED ASSIGNMENT NOT MADE IN ACCORDANCE WITH THIS SECTION 15.6.1 SHALL
BE TREATED AS THE SALE OF A PARTICIPATION UNDER SECTION 15.6.2. THE COMPANY
SHALL BE DEEMED TO HAVE GRANTED ITS CONSENT TO ANY ASSIGNMENT REQUIRING ITS
CONSENT HEREUNDER UNLESS THE COMPANY HAS EXPRESSLY OBJECTED TO SUCH ASSIGNMENT
WITHIN THREE BUSINESS DAYS AFTER NOTICE THEREOF.

(b)           From and after the date on which the conditions described above
have been met, (i) such Assignee shall be deemed automatically to have become a
party hereto and, to the extent that rights and obligations hereunder have been
assigned to such Assignee pursuant to such Assignment Agreement, shall have the
rights and obligations of a Lender hereunder and (ii) the assigning Lender, to
the extent that rights and obligations hereunder have been assigned by it
pursuant to such Assignment Agreement, shall be released from its rights (other
than its indemnification rights) and obligations hereunder. Upon the request of
the Assignee (and, as applicable, the assigning Lender) pursuant to an effective
Assignment Agreement, the Loan Parties shall execute and deliver to the
Administrative Agent for delivery to the Assignee (and, as applicable, the
assigning Lender) a Note in the principal amount of the Assignee’s Pro Rata
Share of the Revolving Commitment (and, as applicable, a Note in the principal
amount of the Pro Rata Share of the Revolving Commitment retained by the
assigning Lender). Each such Note shall be dated the effective date of such
assignment. Upon receipt by the assigning Lender of such Note, the assigning
Lender shall return to the Loan Parties any prior Note held by it.

(c)           Any Lender may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement to secure obligations of
such Lender, including any pledge or assignment to secure obligations to a
Federal Reserve Bank, and this Section shall not apply to any such pledge or
assignment of a security interest; provided that no such pledge or assignment of
a security interest shall release a Lender from any of its obligations hereunder
or substitute any such pledgee or assignee for such Lender as a party hereto.

64


--------------------------------------------------------------------------------



15.6.2      PARTICIPATIONS.   ANY LENDER MAY AT ANY TIME SELL TO ONE OR MORE
PERSONS PARTICIPATING INTERESTS IN ITS LOANS, COMMITMENTS OR OTHER INTERESTS
HEREUNDER (ANY SUCH PERSON, A “PARTICIPANT”). IN THE EVENT OF A SALE BY A LENDER
OF A PARTICIPATING INTEREST TO A PARTICIPANT, (A) SUCH LENDER’S OBLIGATIONS
HEREUNDER SHALL REMAIN UNCHANGED FOR ALL PURPOSES, (B) THE COMPANY AND THE
ADMINISTRATIVE AGENT SHALL CONTINUE TO DEAL SOLELY AND DIRECTLY WITH SUCH LENDER
IN CONNECTION WITH SUCH LENDER’S RIGHTS AND OBLIGATIONS HEREUNDER AND (C) ALL
AMOUNTS PAYABLE BY THE LOAN PARTIES SHALL BE DETERMINED AS IF SUCH LENDER HAD
NOT SOLD SUCH PARTICIPATION AND SHALL BE PAID DIRECTLY TO SUCH LENDER. NO
PARTICIPANT SHALL HAVE ANY DIRECT OR INDIRECT VOTING RIGHTS HEREUNDER EXCEPT
WITH RESPECT TO ANY EVENT DESCRIBED IN SECTION 15.1 EXPRESSLY REQUIRING THE
UNANIMOUS VOTE OF ALL LENDERS OR, AS APPLICABLE, ALL AFFECTED LENDERS. EACH
LENDER AGREES TO INCORPORATE THE REQUIREMENTS OF THE PRECEDING SENTENCE INTO
EACH PARTICIPATION AGREEMENT WHICH SUCH LENDER ENTERS INTO WITH ANY PARTICIPANT.
THE LOAN PARTIES AGREE THAT IF AMOUNTS OUTSTANDING UNDER THIS AGREEMENT ARE DUE
AND PAYABLE (AS A RESULT OF ACCELERATION OR OTHERWISE), EACH PARTICIPANT SHALL
BE DEEMED TO HAVE THE RIGHT OF SET-OFF IN RESPECT OF ITS PARTICIPATING INTEREST
IN AMOUNTS OWING UNDER THIS AGREEMENT AND WITH RESPECT TO ANY LETTER OF CREDIT
TO THE SAME EXTENT AS IF THE AMOUNT OF ITS PARTICIPATING INTEREST WERE OWING
DIRECTLY TO IT AS A LENDER UNDER THIS AGREEMENT; PROVIDED THAT SUCH RIGHT OF
SET-OFF SHALL BE SUBJECT TO THE OBLIGATION OF EACH PARTICIPANT TO SHARE WITH THE
LENDERS, AND THE LENDERS AGREE TO SHARE WITH EACH PARTICIPANT, AS PROVIDED IN
SECTION 7.5. THE LOAN PARTIES ALSO AGREE THAT EACH PARTICIPANT SHALL BE ENTITLED
TO THE BENEFITS OF SECTION 7.6 OR 8 AS IF IT WERE A LENDER (PROVIDED THAT ON THE
DATE OF THE PARTICIPATION NO PARTICIPANT SHALL BE ENTITLED TO ANY GREATER
COMPENSATION PURSUANT TO SECTION 7.6 OR 8 THAN WOULD HAVE BEEN PAID TO THE
PARTICIPATING LENDER ON SUCH DATE IF NO PARTICIPATION HAD BEEN SOLD AND THAT
EACH PARTICIPANT COMPLIES WITH SECTION 7.6(D) AS IF IT WERE AN ASSIGNEE).


15.7         REGISTER.   THE ADMINISTRATIVE AGENT SHALL MAINTAIN A COPY OF EACH
ASSIGNMENT AGREEMENT DELIVERED AND ACCEPTED BY IT AND REGISTER (THE “REGISTER”)
FOR THE RECORDATION OF NAMES AND ADDRESSES OF THE LENDERS AND THE COMMITMENT OF
EACH LENDER FROM TIME TO TIME AND WHETHER SUCH LENDER IS THE ORIGINAL LENDER OR
THE ASSIGNEE. NO ASSIGNMENT SHALL BE EFFECTIVE UNLESS AND UNTIL THE ASSIGNMENT
AGREEMENT IS ACCEPTED AND REGISTERED IN THE REGISTER. ALL RECORDS OF TRANSFER OF
A LENDER’S INTEREST IN THE REGISTER SHALL BE CONCLUSIVE, ABSENT MANIFEST ERROR,
AS TO THE OWNERSHIP OF THE INTERESTS IN THE LOANS. THE ADMINISTRATIVE AGENT
SHALL NOT INCUR ANY LIABILITY OF ANY KIND WITH RESPECT TO ANY LENDER WITH
RESPECT TO THE MAINTENANCE OF THE REGISTER.


15.8         GOVERNING LAW.   THIS AGREEMENT AND EACH NOTE SHALL BE A CONTRACT
MADE UNDER AND GOVERNED BY THE INTERNAL LAWS OF THE STATE OF ILLINOIS APPLICABLE
TO CONTRACTS MADE AND TO BE PERFORMED ENTIRELY WITHIN SUCH STATE, WITHOUT REGARD
TO CONFLICT OF LAWS PRINCIPLES.


15.9         CONFIDENTIALITY.   AS REQUIRED BY FEDERAL LAW AND THE
ADMINISTRATIVE AGENT’S POLICIES AND PRACTICES, THE ADMINISTRATIVE AGENT MAY NEED
TO OBTAIN, VERIFY, AND RECORD CERTAIN CUSTOMER IDENTIFICATION INFORMATION AND
DOCUMENTATION IN CONNECTION WITH OPENING OR MAINTAINING ACCOUNTS, OR
ESTABLISHING OR CONTINUING TO PROVIDE SERVICES. THE ADMINISTRATIVE AGENT AND
EACH LENDER AGREE TO USE COMMERCIALLY REASONABLE EFFORTS (EQUIVALENT TO THE
EFFORTS

65


--------------------------------------------------------------------------------




the Administrative Agent or such Lender applies to maintain the confidentiality
of its own confidential information) to maintain as confidential all information
provided to them by any Loan Party and designated as confidential, except that
the Administrative Agent and each Lender may disclose such information (a) to
Persons employed or engaged by the Administrative Agent or such Lender in
evaluating, approving, structuring or administering the Loans and the
Commitments; (b) to any permitted assignee or participant or potential assignee
or participant that has agreed to comply with the covenant contained in this
Section 15.9 (and any such assignee or participant or potential assignee or
participant may disclose such information to Persons employed or engaged by them
as described in clause (a) above); (c) as required or requested by any federal
or state regulatory authority or examiner, or any insurance industry
association, or as reasonably believed by the Administrative Agent or such
Lender to be compelled by any court decree, subpoena or legal or administrative
order or process; (d) as, on the advice of the Administrative Agent’s or such
Lender’s counsel, is required by law; (e) in connection with the exercise of any
right or remedy under the Loan Documents or in connection with any litigation to
which the Administrative Agent or such Lender is a party; (f) to any nationally
recognized rating agency that requires access to information about a Lender’s
investment portfolio in connection with ratings issued with respect to such
Lender; (g) to any Affiliate of the Administrative Agent, the Issuing Lender or
any other Lender who may provide Bank Products to the Loan Parties; or (h) that
ceases to be confidential through no fault of the Administrative Agent or any
Lender. Notwithstanding the foregoing, the Company consents to the publication
by the Administrative Agent or any Lender of a tombstone or similar advertising
material relating to the financing transactions contemplated by this Agreement,
and the Administrative Agent reserves the right to provide to industry trade
organizations information necessary and customary for inclusion in league table
measurements.


15.10       SEVERABILITY.   WHENEVER POSSIBLE EACH PROVISION OF THIS AGREEMENT
SHALL BE INTERPRETED IN SUCH MANNER AS TO BE EFFECTIVE AND VALID UNDER
APPLICABLE LAW, BUT IF ANY PROVISION OF THIS AGREEMENT SHALL BE PROHIBITED BY OR
INVALID UNDER APPLICABLE LAW, SUCH PROVISION SHALL BE INEFFECTIVE TO THE EXTENT
OF SUCH PROHIBITION OR INVALIDITY, WITHOUT INVALIDATING THE REMAINDER OF SUCH
PROVISION OR THE REMAINING PROVISIONS OF THIS AGREEMENT. ALL OBLIGATIONS OF THE
LOAN PARTIES AND RIGHTS OF THE ADMINISTRATIVE AGENT AND THE LENDERS EXPRESSED
HEREIN OR IN ANY OTHER LOAN DOCUMENT SHALL BE IN ADDITION TO AND NOT IN
LIMITATION OF THOSE PROVIDED BY APPLICABLE LAW.


15.11       NATURE OF REMEDIES.   THE LIABILITIES OF THE LOAN PARTIES UNDER THIS
AGREEMENT SHALL BE JOINT AND SEVERAL. ALL OBLIGATIONS OF THE LOAN PARTIES AND
RIGHTS OF THE ADMINISTRATIVE AGENT AND THE LENDERS EXPRESSED HEREIN OR IN ANY
OTHER LOAN DOCUMENT SHALL BE IN ADDITION TO AND NOT IN LIMITATION OF THOSE
PROVIDED BY APPLICABLE LAW. NO FAILURE TO EXERCISE AND NO DELAY IN EXERCISING,
ON THE PART OF THE ADMINISTRATIVE AGENT OR ANY LENDER, ANY RIGHT, REMEDY, POWER
OR PRIVILEGE HEREUNDER, SHALL OPERATE AS A WAIVER THEREOF; NOR SHALL ANY SINGLE
OR PARTIAL EXERCISE OF ANY RIGHT, REMEDY, POWER OR PRIVILEGE HEREUNDER PRECLUDE
ANY OTHER OR FURTHER EXERCISE THEREOF OR THE EXERCISE OF ANY OTHER RIGHT,
REMEDY, POWER OR PRIVILEGE.


15.12       ENTIRE AGREEMENT.   THIS AGREEMENT, TOGETHER WITH THE OTHER LOAN
DOCUMENTS, EMBODIES THE ENTIRE AGREEMENT AND UNDERSTANDING AMONG THE PARTIES
HERETO AND SUPERSEDES ALL PRIOR OR CONTEMPORANEOUS AGREEMENTS AND UNDERSTANDINGS
OF SUCH PERSONS, VERBAL OR WRITTEN,

66


--------------------------------------------------------------------------------




relating to the subject matter hereof and thereof (except as relates to the fees
described in Section 5.3) and any prior arrangements made with respect to the
payment by the Loan Parties of (or any indemnification for) any fees, costs or
expenses payable to or incurred (or to be incurred) by or on behalf of the
Administrative Agent or the Lenders.


15.13       COUNTERPARTS.   THIS AGREEMENT MAY BE EXECUTED IN ANY NUMBER OF
COUNTERPARTS AND BY THE DIFFERENT PARTIES HERETO ON SEPARATE COUNTERPARTS AND
EACH SUCH COUNTERPART SHALL BE DEEMED TO BE AN ORIGINAL, BUT ALL SUCH
COUNTERPARTS SHALL TOGETHER CONSTITUTE BUT ONE AND THE SAME AGREEMENT. RECEIPT
OF AN EXECUTED SIGNATURE PAGE TO THIS AGREEMENT BY FACSIMILE OR OTHER ELECTRONIC
TRANSMISSION SHALL CONSTITUTE EFFECTIVE DELIVERY THEREOF. ELECTRONIC RECORDS OF
EXECUTED LOAN DOCUMENTS MAINTAINED BY THE LENDERS SHALL DEEMED TO BE ORIGINALS.


15.14       SUCCESSORS AND ASSIGNS.   THIS AGREEMENT SHALL BE BINDING UPON THE
LOAN PARTIES, THE LENDERS AND THE ADMINISTRATIVE AGENT AND THEIR RESPECTIVE
SUCCESSORS AND ASSIGNS, AND SHALL INURE TO THE BENEFIT OF THE LOAN PARTIES, THE
LENDERS AND THE ADMINISTRATIVE AGENT AND THE SUCCESSORS AND ASSIGNS OF THE
LENDERS AND THE ADMINISTRATIVE AGENT. NO OTHER PERSON SHALL BE A DIRECT OR
INDIRECT LEGAL BENEFICIARY OF, OR HAVE ANY DIRECT OR INDIRECT CAUSE OF ACTION OR
CLAIM IN CONNECTION WITH, THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS. THE
LOAN PARTIES MAY NOT ASSIGN OR TRANSFER ANY OF THEIR RIGHTS OR OBLIGATIONS UNDER
THIS AGREEMENT WITHOUT THE PRIOR WRITTEN CONSENT OF THE ADMINISTRATIVE AGENT AND
EACH LENDER.


15.15       CAPTIONS.   SECTION CAPTIONS USED IN THIS AGREEMENT ARE FOR
CONVENIENCE ONLY AND SHALL NOT AFFECT THE CONSTRUCTION OF THIS AGREEMENT.


15.16       CUSTOMER IDENTIFICATION - USA PATRIOT ACT NOTICE.   EACH LENDER AND
LASALLE (FOR ITSELF AND NOT ON BEHALF OF ANY OTHER PARTY) HEREBY NOTIFIES THE
LOAN PARTIES THAT, PURSUANT TO THE REQUIREMENTS OF THE USA PATRIOT ACT, TITLE
III OF PUB. L. 107-56, SIGNED INTO LAW OCTOBER 26, 2001 (THE “ACT”), IT IS
REQUIRED TO OBTAIN, VERIFY AND RECORD INFORMATION THAT IDENTIFIES THE LOAN
PARTIES, WHICH INFORMATION INCLUDES THE NAME AND ADDRESS OF THE LOAN PARTIES AND
OTHER INFORMATION THAT WILL ALLOW SUCH LENDER OR LASALLE, AS APPLICABLE, TO
IDENTIFY THE LOAN PARTIES IN ACCORDANCE WITH THE ACT.


15.17       INDEMNIFICATION BY THE COMPANY.   IN CONSIDERATION OF THE EXECUTION
AND DELIVERY OF THIS AGREEMENT BY THE ADMINISTRATIVE AGENT AND THE LENDERS AND
THE AGREEMENT TO EXTEND THE COMMITMENTS PROVIDED HEREUNDER, THE COMPANY HEREBY
AGREES TO INDEMNIFY, EXONERATE AND HOLD THE ADMINISTRATIVE AGENT, EACH LENDER
AND EACH OF THE OFFICERS, DIRECTORS, EMPLOYEES, AFFILIATES AND AGENTS OF THE
ADMINISTRATIVE AGENT AND EACH LENDER (EACH A “LENDER PARTY”) FREE AND HARMLESS
FROM AND AGAINST ANY AND ALL ACTIONS, CAUSES OF ACTION, SUITS, LOSSES,
LIABILITIES, DAMAGES AND EXPENSES, INCLUDING ATTORNEY COSTS (COLLECTIVELY, THE
“INDEMNIFIED LIABILITIES”), INCURRED BY THE LENDER PARTIES OR ANY OF THEM AS A
RESULT OF, OR ARISING OUT OF, OR RELATING TO (A) ANY TENDER OFFER,

67


--------------------------------------------------------------------------------




MERGER, PURCHASE OF CAPITAL SECURITIES, PURCHASE OF ASSETS OR OTHER SIMILAR
TRANSACTION FINANCED OR PROPOSED TO BE FINANCED IN WHOLE OR IN PART, DIRECTLY OR
INDIRECTLY, WITH THE PROCEEDS OF ANY OF THE LOANS, (B) THE USE, HANDLING,
RELEASE, EMISSION, DISCHARGE, TRANSPORTATION, STORAGE, TREATMENT OR DISPOSAL OF
ANY HAZARDOUS SUBSTANCE AT ANY PROPERTY OWNED OR LEASED BY ANY LOAN PARTY,
(C) ANY VIOLATION OF ANY ENVIRONMENTAL LAWS WITH RESPECT TO CONDITIONS AT ANY
PROPERTY OWNED OR LEASED BY ANY LOAN PARTY OR THE OPERATIONS CONDUCTED THEREON,
(D) THE INVESTIGATION, CLEANUP OR REMEDIATION OF OFFSITE LOCATIONS AT WHICH ANY
LOAN PARTY OR THEIR RESPECTIVE PREDECESSORS ARE ALLEGED TO HAVE DIRECTLY OR
INDIRECTLY DISPOSED OF HAZARDOUS SUBSTANCES OR (E) THE EXECUTION, DELIVERY,
PERFORMANCE OR ENFORCEMENT OF THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT BY ANY
OF THE LENDER PARTIES, EXCEPT FOR ANY SUCH INDEMNIFIED LIABILITIES ARISING ON
ACCOUNT OF THE APPLICABLE LENDER PARTY’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT
AS DETERMINED BY A FINAL, NONAPPEALABLE JUDGMENT BY A COURT OF COMPETENT
JURISDICTION. IF AND TO THE EXTENT THAT THE FOREGOING UNDERTAKING MAY BE
UNENFORCEABLE FOR ANY REASON, THE COMPANY HEREBY AGREES TO MAKE THE MAXIMUM
CONTRIBUTION TO THE PAYMENT AND SATISFACTION OF EACH OF THE INDEMNIFIED
LIABILITIES WHICH IS PERMISSIBLE UNDER APPLICABLE LAW. ALL OBLIGATIONS PROVIDED
FOR IN THIS SECTION 15.17 SHALL SURVIVE REPAYMENT OF THE LOANS, CANCELLATION OF
THE NOTES, EXPIRATION OR TERMINATION OF THE LETTERS OF CREDIT, ANY FORECLOSURE
UNDER, OR ANY MODIFICATION, RELEASE OR DISCHARGE OF, ANY OR ALL OF THE
COLLATERAL DOCUMENTS AND TERMINATION OF THIS AGREEMENT.


15.18       NONLIABILITY OF LENDERS.   THE RELATIONSHIP BETWEEN THE LOAN PARTIES
ON THE ONE HAND AND THE LENDERS AND THE ADMINISTRATIVE AGENT ON THE OTHER HAND
SHALL BE SOLELY THAT OF BORROWER AND LENDER. NEITHER THE ADMINISTRATIVE AGENT
NOR ANY LENDER HAS ANY FIDUCIARY RELATIONSHIP WITH OR DUTY TO ANY LOAN PARTY
ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT OR ANY OF THE OTHER LOAN
DOCUMENTS, AND THE RELATIONSHIP BETWEEN THE LOAN PARTIES, ON THE ONE HAND, AND
THE ADMINISTRATIVE AGENT AND THE LENDERS, ON THE OTHER HAND, IN CONNECTION
HEREWITH OR THEREWITH IS SOLELY THAT OF DEBTOR AND CREDITOR. NEITHER THE
ADMINISTRATIVE AGENT NOR ANY LENDER UNDERTAKES ANY RESPONSIBILITY TO ANY LOAN
PARTY TO REVIEW OR INFORM ANY LOAN PARTY OF ANY MATTER IN CONNECTION WITH ANY
PHASE OF ANY LOAN PARTY’S BUSINESS OR OPERATIONS. THE COMPANY AGREES, ON BEHALF
OF ITSELF AND EACH OTHER LOAN PARTY, THAT NEITHER THE ADMINISTRATIVE AGENT NOR
ANY LENDER SHALL HAVE LIABILITY TO ANY LOAN PARTY (WHETHER SOUNDING IN TORT,
CONTRACT OR OTHERWISE) FOR LOSSES SUFFERED BY ANY LOAN PARTY IN CONNECTION WITH,
ARISING OUT OF, OR IN ANY WAY RELATED TO THE TRANSACTIONS CONTEMPLATED AND THE
RELATIONSHIP ESTABLISHED BY THE LOAN DOCUMENTS, OR ANY ACT, OMISSION OR EVENT
OCCURRING IN CONNECTION THEREWITH, UNLESS IT IS DETERMINED IN A FINAL
NON-APPEALABLE JUDGMENT BY A COURT OF COMPETENT JURISDICTION THAT SUCH LOSSES
RESULTED FROM THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF THE PARTY FROM WHICH
RECOVERY

68


--------------------------------------------------------------------------------




is sought. NO LENDER PARTY SHALL BE LIABLE FOR ANY DAMAGES ARISING FROM THE USE
BY OTHERS OF ANY INFORMATION OR OTHER MATERIALS OBTAINED THROUGH INTRALINKS OR
OTHER SIMILAR INFORMATION TRANSMISSION SYSTEMS IN CONNECTION WITH THIS
AGREEMENT, NOR SHALL ANY LENDER PARTY HAVE ANY LIABILITY WITH RESPECT TO, AND
THE COMPANY ON BEHALF OF ITSELF AND EACH OTHER LOAN PARTY, HEREBY WAIVES,
RELEASES AND AGREES NOT TO SUE FOR ANY SPECIAL, PUNITIVE, EXEMPLARY, INDIRECT OR
CONSEQUENTIAL DAMAGES RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR
ARISING OUT OF ITS ACTIVITIES IN CONNECTION HEREWITH OR THEREWITH (WHETHER
BEFORE OR AFTER THE CLOSING DATE). The Loan Parties acknowledges that it has
been advised by counsel in the negotiation, execution and delivery of this
Agreement and the other Loan Documents to which they are party. No joint venture
is created hereby or by the other Loan Documents or otherwise exists by virtue
of the transactions contemplated hereby among the Lenders or among the Loan
Parties and the Lenders


15.19       FORUM SELECTION AND CONSENT TO JURISDICTION.   ANY LITIGATION BASED
HEREON, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT, SHALL BE BROUGHT AND MAINTAINED EXCLUSIVELY IN THE COURTS
OF THE STATE OF ILLINOIS OR IN THE UNITED STATES DISTRICT COURT FOR THE NORTHERN
DISTRICT OF ILLINOIS; PROVIDED THAT NOTHING IN THIS AGREEMENT SHALL BE DEEMED OR
OPERATE TO PRECLUDE THE ADMINISTRATIVE AGENT FROM BRINGING SUIT OR TAKING OTHER
LEGAL ACTION IN ANY OTHER JURISDICTION. THE COMPANY HEREBY EXPRESSLY AND
IRREVOCABLY SUBMITS TO THE JURISDICTION OF THE COURTS OF THE STATE OF ILLINOIS
AND OF THE UNITED STATES DISTRICT COURT FOR THE NORTHERN DISTRICT OF ILLINOIS
FOR THE PURPOSE OF ANY SUCH LITIGATION AS SET FORTH ABOVE. THE COMPANY FURTHER
IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS BY REGISTERED MAIL, POSTAGE
PREPAID, OR BY PERSONAL SERVICE WITHIN OR WITHOUT THE STATE OF ILLINOIS. THE
COMPANY HEREBY EXPRESSLY AND IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY LAW, ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE
OF ANY SUCH LITIGATION BROUGHT IN ANY SUCH COURT REFERRED TO ABOVE AND ANY CLAIM
THAT ANY SUCH LITIGATION HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.


15.20       WAIVER OF JURY TRIAL.   EACH OF THE COMPANY, THE ADMINISTRATIVE
AGENT AND EACH LENDER HEREBY WAIVES ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION
OR PROCEEDING TO ENFORCE OR DEFEND ANY RIGHTS UNDER THIS AGREEMENT, ANY NOTE,
ANY OTHER LOAN DOCUMENT AND ANY AMENDMENT, INSTRUMENT, DOCUMENT OR AGREEMENT
DELIVERED OR WHICH MAY IN THE FUTURE BE DELIVERED IN CONNECTION HEREWITH OR
THEREWITH OR ARISING FROM ANY LENDING

69


--------------------------------------------------------------------------------




RELATIONSHIP EXISTING IN CONNECTION WITH ANY OF THE FOREGOING, AND AGREES THAT
ANY SUCH ACTION OR PROCEEDING SHALL BE TRIED BEFORE A COURT AND NOT BEFORE A
JURY.

[signature pages follow]

70


--------------------------------------------------------------------------------


The parties hereto have caused this Agreement to be duly executed and delivered
by their duly authorized officers as of the date first set forth above.

 

OPTION CARE, INC.

 

 

 

By:

 

 

Title:

 

 

 

 

 

 

 

 

[SUBSIDIARIES]

 

 

 

By:

 

 

Title:

 

 

 

Signature Page to Credit

Agreement


--------------------------------------------------------------------------------




 

LASALLE BANK NATIONAL ASSOCIATION, as Administrative Agent, as Issuing Lender
and as a Lender

 

 

 

By:

 

 

Title:

 


--------------------------------------------------------------------------------




 

[OTHER LENDERS]

 

 

 

By:

 

 

Title:

 

 


--------------------------------------------------------------------------------




ANNEX A

LENDERS AND PRO RATA SHARES

Lender

 

Revolving
Commitment Amount

 

Pro Rata Share

 

LaSalle Bank National Association

 

$

35,000,000

*

100

%

 

 

 

 

 

 

TOTALS

 

$

35,000,000

 

100

%

--------------------------------------------------------------------------------

*                    Includes Swing Line Commitment Amount of $2,500,000,
conditioned on syndication.


--------------------------------------------------------------------------------




ANNEX B

ADDRESSES FOR NOTICES

OPTION CARE, INC., AND SUBSIDIARIES

485 Half Day Road
Suite 300
Buffalo Grove, IL 60089

Attention: Joseph Bonaccorsi
Telephone: (847) 229-7794
Facsimile: (847) 913-9024

LASALLE BANK NATIONAL ASSOCIATION, as Administrative Agent, Issuing Lender and a
Lender

Notices of Borrowing , Conversion, Continuation and Letter of Credit Issuance

135 South LaSalle Street
Chicago, Illinois 60603
Attention: Geraldine Rudig
Telephone: (312) 904-5644
Facsimile:  (312) 904-6457

All Other Notices

135 South LaSalle Street
Chicago, Illinois 60603
Attention: Geraldine Rudig
Telephone: (312) 904-5644
Facsimile:  (312) 904-6457


--------------------------------------------------------------------------------




EXHIBIT A

FORM OF
NOTE

May 5, 2006

$35,000,000

Chicago, Illinois

 

The undersigned, for value received, promise to pay to the order of LaSalle Bank
National Association (the “Lender”) at the principal office of LaSalle Bank
National Association (the “Administrative Agent”) in Chicago, Illinois the
aggregate unpaid amount of all Loans made to the undersigned by the Lender
pursuant to the Credit Agreement referred to below (as shown on the schedule
attached hereto (and any continuation thereof) or in the records of the Lender),
such principal amount to be payable on the dates set forth in the Credit
Agreement.

The undersigned further promise to pay interest on the unpaid principal amount
of each Loan from the date of such Loan until such Loan is paid in full, payable
at the rate(s) and at the time(s) set forth in the Credit Agreement. Payments of
both principal and interest are to be made in lawful money of the United States
of America.

This Note evidences indebtedness incurred under, and is subject to the terms and
provisions of, the Credit Agreement, dated as of May 5, 2006 (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”; terms not otherwise defined herein are used herein as defined in the
Credit Agreement), among the undersigned, certain financial institutions
(including the Lender) and the Administrative Agent, to which Credit Agreement
reference is hereby made for a statement of the terms and provisions under which
this Note may or must be paid prior to its due date or its due date accelerated.

This Note is made under and governed by the laws of the State of Illinois
applicable to contracts made and to be performed entirely within such State.

 

OPTION CARE, INC.

 

 

 

By:

 

 

Title:

 

 

 

 

 

 

 

 

[SUBSIDIARIES]

 

 

 

By:

 

 

Title:

 

 


--------------------------------------------------------------------------------




EXHIBIT B

FORM OF COMPLIANCE CERTIFICATE

To:                          LaSalle Bank National Association, as
Administrative Agent

Please refer to the Credit Agreement dated as of May 5, 2006 (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”) among Option Care, Inc. (the “Company”), certain Subsidiaries of the
Company, various financial institutions and LaSalle Bank National Association,
as Administrative Agent. Terms used but not otherwise defined herein are used
herein as defined in the Credit Agreement.

I.                                                         Reports. Enclosed
herewith is a copy of the [annual audited/quarterly/monthly] report of the
Company as at                       ,        (the “Computation Date”), which
report fairly presents in all material respects the financial condition and
results of operations [(subject to the absence of footnotes and to normal
year-end adjustments)] of the Company as of the Computation Date and has been
prepared in accordance with GAAP consistently applied.

II.                                                     Financial Tests. The
Company hereby certifies and warrants to you that the following is a true and
correct computation as at the Computation Date of the following ratios and/or
financial restrictions contained in the Credit Agreement:

A.

Section 11.14.1 — Tangible Net Worth

 

 

 

 

 

1.

Tangible Net Worth

$

 

 

 

 

 

2.

Minimum required

$15,000,000

 

 

 

 

B.

Section 11.14.2 - Reserved

 

 

 

 

C.

Section 11.14.3 - Minimum Interest Coverage Ratio

 

 

 

 

 

1.

EBITDA

$

 

 

 

 

 

2.

Interest Expense

$

 

 

 

 

 

3.

Ratio of (1) to (2)

        to 1.00

 

 

 

 

 

4.

Minimum required

2.00 to 1.00

 

 

 

 

D.

Section 11.14.4 - Maximum Senior Debt to EBITDA Ratio

 

 

 

 

 

1.

Senior Debt

$

 

 

 

 

 

2.

EBITDA

$

 

 

(from Item C(1) above)

 

 

 

 

 

 

3.

Ratio of (1) to (2)

        to 1.00

 

 

 

 


--------------------------------------------------------------------------------




 

4.

Maximum allowed

2.50 to 1.00

 

 

 

 

E.

Section 11.14.5 - Maximum Total Debt to EBITDA Ratio

 

 

 

 

 

1.

Total Debt

$

 

 

 

 

 

2.

EBITDA

$

 

 

(from Item C(1) above)

 

 

 

 

 

 

3.

Ratio of (1) to (2)

         to 1.00

 

 

 

 

 

4.

Maximum allowed

3.50 to 1.00

 

The Company further certifies to you that no Event of Default or Unmatured Event
of Default has occurred and is continuing.

The Company has caused this Certificate to be executed and delivered by its duly
authorized officer on                     ,          .

 

OPTION CARE, INC.

 

 

 

By:

 

 

Title:

 

 


--------------------------------------------------------------------------------




EXHIBIT C

Reserved


--------------------------------------------------------------------------------




EXHIBIT D

FORM OF
ASSIGNMENT AGREEMENT

Date:                                 

To:          Option Care, Inc.

and

LaSalle Bank National Association, as Administrative Agent

Re:          Assignment under the Credit Agreement referred to below

Gentlemen and Ladies:

Please refer to Section 15.6.1 of the Credit Agreement dated as of May 5, 2006
(as amended or otherwise modified from time to time, the “Credit Agreement”)
among Option Care, Inc. (the “Company”), certain Subsidiaries of the Company,
various financial institutions and LaSalle Bank National Association, as
administrative agent (in such capacity, the “Administrative Agent”). Unless
otherwise defined herein or the context otherwise requires, terms used herein
have the meanings provided in the Credit Agreement.

                      (the “Assignor”) hereby sells and assigns, without
recourse, to                       (the “Assignee”), and the Assignee hereby
purchases and assumes from the Assignor, that interest in and to the Assignor’s
rights and obligations under the Credit Agreement as of the date hereof equal to
      % of all of the Loans, of the participation interests in the Letters of
Credit and of the Commitments, such sale, purchase, assignment and assumption to
be effective as of                   ,        , or such later date on which the
Company and the Administrative Agent shall have consented hereto (the “Effective
Date”). After giving effect to such sale, purchase, assignment and assumption,
the Assignee’s and the Assignor’s respective Percentages for purposes of the
Credit Agreement will be as set forth opposite their names on the signature
pages hereof.

The Assignor hereby instructs the Administrative Agent to make all payments from
and after the Effective Date in respect of the interest assigned hereby directly
to the Assignee. The Assignor and the Assignee agree that all interest and fees
accrued up to, but not including, the Effective Date are the property of the
Assignor, and not the Assignee. The Assignee agrees that, upon receipt of any
such interest or fees, the Assignee will promptly remit the same to the
Assignor.

The Assignor represents and warrants that it is the legal and beneficial owner
of the interest being assigned by it hereunder and that such interest is free
and clear of any adverse claim.


--------------------------------------------------------------------------------




The Assignee represents and warrants to the Company and the Administrative Agent
that, as of the date hereof, the Loan Parties will not be obligated to pay any
greater amount under Section 7.6 or 8 of the Credit Agreement than the Loan
Parties are obligated to pay to the Assignor under such Section. [The Assignee
has delivered, or is delivering concurrently herewith, to the Company and the
Administrative Agent the forms required by Section 7.6 of the Credit Agreement.]
[INSERT IF ASSIGNEE IS ORGANIZED UNDER THE LAWS OF A JURISDICTION OTHER THAN THE
UNITED STATES OF AMERICA OR A STATE THEREOF.]  The [Assignee/Assignor]
[Borrower] shall pay the fee payable to the Administrative Agent pursuant to
Section 15.6.1.

The Assignee hereby confirms that it has received a copy of the Credit
Agreement. Except as otherwise provided in the Credit Agreement, effective as of
the Effective Date:

(a)                                  the Assignee (i) shall be deemed
automatically to have become a party to the Credit Agreement and to have all the
rights and obligations of a “Lender” under the Credit Agreement as if it were an
original signatory thereto to the extent specified in the second paragraph
hereof; and (ii) agrees to be bound by the terms and conditions set forth in the
Credit Agreement as if it were an original signatory thereto; and

(b)                                 the Assignor shall be released from its
obligations under the Credit Agreement to the extent specified in the second
paragraph hereof.

The Assignee hereby advises each of you of the following administrative details
with respect to the assigned Loans and Commitment:

(A)          Institution Name:

Address:

Attention:

Telephone:

Facsimile:

(B)           Payment Instructions:

This Assignment shall be governed by and construed in accordance with the laws
of the State of Illinois

Please evidence your receipt hereof and your consent to the sale, assignment,
purchase and assumption set forth herein by signing and returning counterparts
hereof to the Assignor and the Assignee.


--------------------------------------------------------------------------------




 

Percentage =      %

[ASSIGNEE]

 

 

 

By:

 

 

Title:

 

 

 

 

Adjusted Percentage =      %

[ASSIGNOR]

 

 

 

By:

 

 

Title:

 

 

 

 

 

ACKNOWLEDGED AND CONSENTED TO
this        day of                   ,         

 

 

LASALLE BANK NATIONAL ASSOCIATION, as Administrative Agent

 

 

 

By:

 

 

Title:

 

 

 

 

 

 

 

 

ACKNOWLEDGED AND CONSENTED TO
this        day of                   ,         

 

 

 

 

OPTION CARE, INC.

 

 

 

 

By:

 

 

Title:

 

 

 


--------------------------------------------------------------------------------




EXHIBIT E

FORM OF NOTICE OF BORROWING

To:                          LaSalle Bank National Association, as
Administrative Agent

Please refer to the Credit Agreement dated as of May 5, 2006 (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”) among Option Care, Inc. (the “Company”), certain Subsidiaries of the
Company, various financial institutions and LaSalle Bank National Association,
as Administrative Agent. Terms used but not otherwise defined herein are used
herein as defined in the Credit Agreement.

The undersigned hereby gives irrevocable notice, pursuant to Section 2.2.2 of
the Credit Agreement, of a request hereby for a borrowing as follows:

(i)            The requested borrowing date for the proposed borrowing (which is
a Business Day) is                           ,         .

(ii)           The aggregate amount of the proposed borrowing is
$                    .

(iii)          The type of Revolving Loans comprising the proposed borrowing are
[Base Rate] [LIBOR] Loans.

(iv)          The duration of the Interest Period for each LIBOR Loan made as
part of the proposed borrowing, if applicable, is                    months
(which shall be 1, 2, 3 or 6 months).

The undersigned hereby certifies that on the date hereof and on the date of
borrowing set forth above, and immediately after giving effect to the borrowing
requested hereby: (i) there exists and there shall exist no Unmatured Event of
Default or Event of Default under the Credit Agreement; and (ii) each of the
representations and warranties contained in the Credit Agreement and the other
Loan Documents is true and correct as of the date hereof, except to the extent
that such representation or warranty expressly relates to another date and
except for changes therein expressly permitted or expressly contemplated by the
Credit Agreement.

The Company has caused this Notice of Borrowing to be executed and delivered by
its officer thereunto duly authorized on                              ,
               .

OPTION CARE, INC.

 

 

 

By:

 

 

Title:

 

 


--------------------------------------------------------------------------------




EXHIBIT F

FORM OF NOTICE OF CONVERSION/CONTINUATION

To:                          LaSalle Bank National Association, as
Administrative Agent

Please refer to the Credit Agreement dated as of May 5, 2006 (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”) among Option Care, Inc. (the “Company”), certain Subsidiaries of the
Company, various financial institutions and LaSalle Bank National Association,
as Administrative Agent. Terms used but not otherwise defined herein are used
herein as defined in the Credit Agreement.

The undersigned hereby gives irrevocable notice, pursuant to Section 2.2.3 of
the Credit Agreement, of its request to:

(a)           on [    date    ] convert $[            ]of the aggregate
outstanding principal amount of the [            ] Loan, bearing interest at the
[            ] Rate, into a(n) [            ] Loan [and, in the case of a LIBOR
Loan, having an Interest Period of [             month(s)];

[(b)          on [    date    ] continue $[            ]of the aggregate
outstanding principal amount of the [            ] Loan, bearing interest at the
LIBOR Rate, as a LIBOR Loan having an Interest Period of [            ]
month(s)].

The undersigned hereby represents and warrants that all of the conditions
contained in Section 12.2 of the Credit Agreement have been satisfied on and as
of the date hereof, and will continue to be satisfied on and as of the date of
the conversion/continuation requested hereby, before and after giving effect
thereto.

The Company has caused this Notice of Conversion/Continuation to be executed and
delivered by its officer thereunto duly authorized on                          ,
            .

OPTION CARE, INC.

 

 

 

By:

 

 

Title:

 

 


--------------------------------------------------------------------------------